Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 1 of 68

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

LAW OFFICE OF BRETT M
BORLAND, P.C. AND BRETT
BORLAND, INDIVIDUALLY

Plaintiffs,
VS.

SULAIMAN LAW GROUP, LTD.
a/k/a ATLAS CONSUMER LAW;
NATHAN C. VOLHEIM; AND
YADIRY PENA JIMINEZ a/k/a
YADIRY BENAVIDES,
INDIVIDUALLY

Defendants.

 

 

CIVIL ACTION
FILE NO.

COMPLAINT FOR DECLARATORY RELIEF

COMES NOW, Plaintiffs, LAW OFFICE OF BRETT M BORLAND, P.C.

AND BRETT BORLAND, individually (hereinafter “Plaintiffs”) and files this

Complaint for Declaratory Judgment against Defendants, SULAIMAN LAW

GROUP, LTD. a/k/a ATLAS CONSUMER LAW; NATHAN C. VOLHEIM;

AND YADIRY PENA JIMINEZ a/k/a YADIRY BENAVIDES, individually, and

shows the Court as follows:

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 2 of 68

NATURE OF ACTION
1,

This is an action for Declaratory Judgment brought pursuant to Rule 57 of
the Federal Rules of Civil Procedure and 28 U.S.C. § 2201 et. Seq., for the purpose
of determining questions of actual controversy that presently exists between the
patties. |

JURISDICTION AND VENUE
2,

This Court has original jurisdiction pursuant to 28 U.S.C. § 1331, because
this action involves a federal question under the Fair Debt Collection Practices Act,
codified at 15 U.S.C. § 1692 et. Seq.

3.
Venue is proper pursuant to 28 U.S.C. § 1391.
PARTIES
4,

Plaintiff, Law Office of Brett M Borland, P.C. (“BORLAND FIRM”), is a

Georgia Professional Corporation with its principal place of business within this

district, being located in Cobb County, Georgia.

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 3 of 68

5.

Plaintiff, Brett Borland (hereinafter “BORLAND?”), is the Chief Executive

Officer of BORLAND FIRM and resides within this district.
6.

Defendant, SULAIMAN LAW GROUP, LTD. a/k/a ATLAS CONSUMER
LAW, (hereinafter “SULAIMAN LAW”) is upon information and belief, a foreign
corporation, incorporated under the laws of Illinois with its principal place of
business located at 2500 South Highland Ave, Suite 200 Lombard, IL 60148.
SULAIMAN LAW has purposefully availed itself of the jurisdiction of this Court
as further stated herein. SULAIMAN LAW may be served with Summons and
Complaint at 2500 South Highland Ave, Suite 200 Lombard, IL 60148.

7.

Co-Defendant, NATHAN C. VOLHEIM (hereinafter “VOLHEIM”), is upon
information and belief a resident of Illinois. WOLHEIM has purposefully availed
himself of the jurisdiction of this Court as further stated herein. VOLHEIM may be
served with Summons and Complaint at 2500 South Highland Ave, Suite 200

Lombard, IL 60148.

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 4 of 68

8.

Co-Defendant, YADIRY PENA JEMINEZ a/k/a YADIRY BENAVIDES
(hereinafter “YADIRY”), is upon information and belief a resident of Georgia.
YADIRY has purposefully availed herself of the jurisdiction of this Court as
further stated herein. YADIRY may be served with Summons and Complaint at
1332 MARCELLE HEIGHTS PL NORCROSS GA 30093-3944,

STATEMENT OF FACTS
9.

On or about September 26, 2018, Defendants SULAIMAN LAW and
VOLHEIM, drafted, prepared, faxed, emailed and mailed and/or caused to be
drafted, prepared, faxed, emailed and mailed, correspondence on the letterhead of
Defendant, SULAIMAN LAW. A true and correct copy of the September 26,
2018 correspondence is attached hereto as Exhibit “A.”

10.

The September 26, 2018 correspondence states that SULAIMAN LAW.

represents Co-Defendant, YADIRY and purports to be drafted on behalf of Co-

Defendant, YADIRY. Said correspondence is signed by Co-Defendant,

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 5 of 68

VOLHEIM. A true and correct copy of the September 26, 2018 correspondence is
attached as Exhibit “A.”
11.

The September 26, 2018 correspondence threatens to name Plaintiff(s)
and/or makes allegations against Plaintiff(s) intending to cause Plaintiff(s) harm
either directly or indirectly for alleged violations of the Fair Debt Collections
Practices Act,

12.
The September 26, 2018 correspondence states in relevant part:
“On or around September 6, 2018, your firm caused to be sent
a correspondence seeking payment of the subject consumer
debt. Because your firm is collecting on a consumer
obligation, allegedly owed to CCA it is subject to the Fair Debt
Collection Practices Act (““FDCPA”), 15 U.S.C. § 1692 et seq.
In your correspondence sent to our Client, you identify

yourself as a debt collector that is attempting to collect a

debt.”

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 6 of 68

13.
Attached hereto as Exhibit “B” is a true and correct copy of the September 6,
2018 letter referenced in the Defendants September 26, 2018 letter.
14,
The September 26, 2018 correspondence (Exhibit “A”) states further in
relevant part:
“The correspondence violates numerous provisions of the
FDCPA. Most notably, it purports to be reviewed by two
attorneys in the signature line, yet bears only one signature.
Our Client alleges this is false and misleading conduct.
Moreover, the correspondence seeks collection of an
obligation not owed by our Client.”” A true and correct copy
of the September 26, 2018 correspondence is attached as
Exhibit “A.”
15.

The September 26, 2018 correspondence (Exhibit “A”) threatens litigation

against Plaintiffs if Plaintiffs fail to respond by October 18, 2018. See Exhibit “A”.

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 7 of 68

16.

On January 10, 2019, Defendants, drafted, prepared and emailed and/or
caused to be drafted, prepared and emailed correspondence to Plaintiff(s) further
availing themselves to the jurisdiction of this court. A true and correct copy of the
January 10, 2019 email correspondence is attached as Exhibit “C”

17.

On January 10, 2019, Plaintiffs responded to Defendant(s) January 10, 2019
email and provided documents validating Co-Defendant, YADIRY, alleged debt.
A true and correct copy of the January 10, 2019 email correspondence is attached
as Exhibit “D”.

18.

Attached hereto as Exhibit “E” is a true and correct REDACTED copy of the
attachment to the January 10, 2019 email correspondence from BORLAND to Co-
Defendant VOLHEIM containing the verification of debt documents.

19,

On January 16, 2019, Defendants, drafted, prepared and emailed and/or

caused to be drafted, prepared and emailed correspondence to Plaintiff(s) counsel

further availing themselves to the jurisdiction of this court and demanding payment

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 8 of 68

of an amount of $4,950.00, A true and correct copy of the January 16, 2019 email
correspondence is attached as Exhibit “F”
20,

On January 22, 2019, the undersigned counsel drafted and sent to Co-
Defendant, VOLHEIM, an email correspondence disputing Defendant(s) claims,
providing Defendant(s) with citation to case law in this jurisdiction and seeking an
explanation for Defendant(s) alleged claim that Plaintiffs sought collection or an
obligation not owed by Defendant YADIRY. A true and correct copy of the
January 22, 2019 email correspondence is attached as Exhibit “G”

21.

On January 23 2019, Defendants, drafted, prepared and emailed and/or
caused to be drafted, prepared and emailed correspondence to Plaintiff(s) counsel
further availing themselves to the jurisdiction of this court and demanding payment
of an amount of $3,900.00. A true and correct copy of the January 23, 2019 email
correspondence is attached as Exhibit “H”

22.
In regard to the disputed FDCPA claim, on the January 23, 2019 email

correspondence (Exhibit “H”), Co-Defendant, VOLHEIM, stated that “we will be

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 9 of 68

advancing at least to the summary judgment stage in litigation. I do not need to
outline the costs for your Client in order to participate in litigation to that point.”
23.

On January 25, 2019, the undersigned counsel drafted and sent an email
correspondence to Defendants attempting to resolve the alleged claims and
attempting to have Defendant(s) justify the damages begin demanded from
Plaintiffs. A true and correct copy of the January 25, 2019 email correspondence
is attached as Exhibit “I”.

24.

On January 25, 2019, Defendants responded as follows:

“Since your client is clearly concerned about our billing rate and work-
product I have kept my emails to you brief. As very clearly highlighted in your last
email, you do Plaintiff’s work too. As such I will give you the benefit of the doubt
that you know where these things resolve themselves at. The $3,900 demand is a
far cry compared to what your clients will pay to defend this action.”

25.

On each communication made by Plaintiff(s) with Defendant, YADIRY,

Plaintifi(s) acted in compliance with the Fair Debt Collections Practices Act.

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 10 of 68

26.
Plaintiff(s) have not engaged in any conduct in violation of any provision of
the Fair Debt Collections Practices Act.
27,
Plaintiff(s) communication(s) with Defendant, YADIRY, did not violate 15
U.S.C. 1692(e) of the Fair Debt Collections Practices Act.
28.
Plaintifi(s) communication(s) with Defendant, YADIRY, did not violate 15
U.S.C. 1692(f) of the Fair Debt Collections Practices Act.
29.
Plaintiff(s) maintain procedures reasonably adopted to avoid violations
under the Fair Debt Collections Practices Act.
30,
Upon information and belief, Defendant, YADIRY, suffered no actual
damages as a result of conduct alleged in Defendant(s) September 26, 2018

correspondence and emails from Defendants attached hereto.

10

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 11 of 68

31.

The alleged conduct in Defendants’ September 26, 2018 correspondence,
email correspondence does not support a claim under the Fair Debt Collections
Practices Act.

32.

Upon information and belief, Defendant, YADIRY individually and by and
through counsel VOLHEIM and SULAIMAN LAW, did not conduct an
appropriate investigation or due diligence prior to making its demand upon
Plaintiffs).

33.

Upon information and belief, Defendant, YADIRY, individually and by and
through counsel VOLHEIM and SULAIMAN LAW, did not conduct a reasonable
inquiry into the facts and/or law before making its demand upon Plaintiff(s).

34.

Upon information and belief, Defendant, YADIRY, individually and by and

through counsel VOLHEIM and SULAIMAN LAW, knew or had constructive

knowledge that the conduct complained of in Defendants September 26, 2018

11

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 12 of 68

correspondence and email correspondence did not amount to an actionable claim
under the Fair Debt Collection Practices Act.
35.

Upon information and belief, Defendant, YADIRY, individually and by and
through counsel VOLHEIM and SULAIMAN LAW, drafted, prepared, faxed,
emailed, and mailed and/or caused to be drafted, prepared, faxed, emailed and
mailed the September 26, 2018 correspondence and/or email correspondence in an
attempt to deprive Plaintiffs of property by improper and/or unlawful means.

36.

Defendants have acted in bad-faith through the threat of litigation reasonably

calculated to cause fear of economic loss to Plaintiffs.
37.

Defendants have acted in bad-faith through the threat of litigation with the

intent to extort money from Plaintiff.
38.
Defendant(s) bad faith and harassment are grounds for an award of all
reasonable attorney’s fees in relation to the work expended and costs pursuant to

15 U.S.C. §1692k(a)(3) and/or the Court’s inherent powers.

12

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 13 of 68

CLAIM FOR DECLARATORY JUDGMENT
39,

Plaintiffs incorporate by reference all of the above paragraphs of this
Complaint as though fully stated herein.

40,

A real and actual controversy presently exists between the parties as
contemplated pursuant to the provisions of 28 U.S.C. § 2201.

41.

Pursuant to the provisions of 28 U.S.C. § 2201, this Court has the power to
declare the rights and liabilities of the parties and give such other relief as may be
necessary.

42,

Absent a judicial declaration, Plaintiffs will suffer a significant financial
burden of defending an improper lawsuit.

WHEREFORE, Plaintiffs, Law Office of Brett M Borland, P.C. and Brett
Borland, individually, pray for judgment against Defendants as follows and request

this honorable Court to:

13

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 14 of 68

1. Determine and adjudicate the rights and liabilities of the parties with
respect to Defendants’ alleged claims under the Fair Debt Collection
Practices Act;

2. Determine and adjudicate that Plaintiff(s) have not violated the Fair
Debt Collection Practices Act;

3. Determine and adjudicate that Plaintiff(s) letter does not violate the
Fair Debt Collection Practices Act;

4, Determine and adjudicate that Defendant(s) did not conduct an
appropriate investigation or due diligence prior to making its demand
upon Plaintiff(s);

5. Determine and adjudicate that Defendant(s) did not conduct a
reasonable inquiry into the facts and/or law before making its demand
upon Plaintiff(s);

6. Determine and adjudicate that Defendant(s) knew or had constructive
knowledge that the conduct complained of in Defendants September
26, 2018 correspondence and email correspondence did not amount to

an actionable claim under the Fair Debt Collection Practices Act:

14
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 15 of 68

7. Determine and adjudicate that Defendant(s) have attempted to obtain
Property from Piaintiff(s) or deprive Plaintiff(s) of Property by
improper and/or unlawful threat of litigation;

8. Determine and adjudicate that Defendants acted in bad faith and for
the purpose of harassment;

9. Determine and adjudicate that Defendants acted in bad-faith through
the threat of litigation reasonably calculated to cause fear of economic
loss to Plaintiffs.

10.Determine and adjudicate that Defendants have acted in bad-faith
through the threat of litigation with the intent to extort money from
Plaintiff.

11.Determine and adjudicate that Plaintiff(s) have procedures reasonably
adopted to avoid violations under the Fair Debt Collection Practices
Act;

12.Award Plaintiff(s) all Costs and Reasonable Attorneys’ fees against
Defendants, jointly and severally; and

13.Grant Plaintiff(s) such other relief as this Court deems just and proper.

This January 27, 2019.

15

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 16 of 68

s/John M. Duffoo, Esq.

GA Attorney Bar No. 231973

Attorney for Plaintiffs

Business Law Firm of John M. Duffoo
P.O. Box 767355

Roswell, GA 30076

Telephone: (770) 312-6160

Email: John@Duffoolaw.com

16

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 17 of 68

LOCAL RULE 5.1 CERTIFICATION

Counsel certifies that the Complaint for Declaratory Judgment was prepared
in accordance with the type and font selections approved by Local Rule 5.1.

This January 27, 2019.

s/John M. Duffoo, Esq.

GA Attorney Bar No. 231973

Attorney for Plaintiffs

Business Law Firm of John M. Duffoo
P.O. Box 767355

Roswell, GA 30076

Telephone: (770) 312-6160

Email: John@Duffoolaw,.com

17

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 18 of 68

EXHIBIT “A”

 
 

 

Case F19-cv:96454-ELR_Bocument t Fret 64/27/49 -Page 19 of 68

Ema:
@ 6 Sulaiman Law Group.

DEDICATION | IMHOVATION | COMPASSION | EXCELLENCE

2600 South Highiand Avenue, Suite 200, Lombard, illinois 60148
Te! 630.575.8181 - Fax 630.575.8188

September 26, 2018

Via facsimile and US mail

Law Office of Brett M. Borland, P.C.

Attention: Brett M, Borland and Janne McKamey
2440 Sandy Plains Road

Building One, Suite 200

Marietta, Georgia 30066

RE: Yadiry Pena Jiminez a/k/a Yadiry Benavides, Your File Number 3778270
Counselors,

Sulaiman Law Group, Ltd. has been retained by Yadiry Pena Jiminez (“our Client”) related to various
allegations against Law Office of Brett M. Borland, P.C (“your firm”). A brief overview of her allegations
are outlined below. Please consider this correspondence a formal demand for your firm to cease and desist
any direct communications with our Client. Ail future correspondences should be directed through our office.

Our Client is a consumer who is alleged to owe an obligation to Concord Chase Apartments (““CCA”) related
to a residential apartment lease. To make clear, our Client disputes any financia! obligation to CCA.
However, CCA has turned a balance of $3,717.00 (“subject consumer debt”) over to your firm for
collections. On or around September 6, 2018, your firm caused to be sent a correspondence seeking
payment of the subject consumer debt.

Because your firm is collecting on a consumer obligation allegedly owed to CCA it is subject to the Fair
Debt Collection Practices Act (FDCPA”), 15 U.S.C. §1692 et seq. In your correspondence sent to our
Client, you identify yourself as a debt collector that is attempting to collect a debt. The correspondence
violates numerous provisions of the FDCPA. Most notably, it purports to be reviewed and signed by two
attomeys in the signature line, yet bears only one signature. Our Client alleges this is false and misleading
conduct. Moreover, the correspondence seeks collection of an obligation not owed by our Client.

Our Client has instructed that we represent his interests through our local counsel in Georgia. Should your
firm wish to discuss what appear to be straight-forward violations of law with supporting evidence, please
contact me directly to discuss resolution by October 18, 2018. Hearing nothing by that date we will proceed
at our Client's request.

Sinccrel Ai

Nathar ©. Volheim, Esq. #6302103
Sulaiman Law Group, Ltd.

2500 South Highland Avenue, Suite 200
Lombard, Illinais 60148

(630) 575-8181 x113 (phone)

(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 20 of 68

EXHIBIT “B”

 
 

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 21 of 68

 

LAW OBFICE OF
BRETT M. BORLAND, PC.

RO. Box 312057
Atlanta, Georgin 31131

 

 

 

 

09/06/2018
PERSONAL & CONFIDENTIAL

 

Yadiry Pena Jiminez
1332 MARCELLE HEIGHTS PL
Norcross GA 30093

Creditor: CONCORD CHASE APTS

 

Craditor Acck-No.w-90L
Balance: $3,717.00
Address LL.D. 11831652

Our File No.: 3778270

This law firm has been retained to collect the above-referenced account, As
such, this firm Is authorized to hahdle the collection of your debt. Your account is in

default.

Unless you. notify this office within 30. days after receiving this notice that you
dispute the validity of this debt or any portion thereof, this office will assume this debt is
valid. If you notify this office in writing within 30 days from receiving this notice that you
dispute the validity of this debt or any portion thereof, this office will obtain verification
of the debt or obtain a copy of a judgment and mail you a copy of such judgment or
verification, If you request of this office in writing. within 30 days after receiving this
natice this office will provide you with the name and address of the original creditor, if

different from the current creditor.

 

 

Jt Is important that this matter recelves your attention and that you contact us
to discuss a resolution of the unpaid balancé. You may contact my staff at (888) 281-

6788.

 

 

This is an attemp€ to collect a debt. Any information obtamed will be used for
that purpose. This is & communication from a debt collector.

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION,

“Elepbone (BAH) 281-6758
Facsimile (678) 195-555T

steeneat Add Sincerely,

Physica fees >

oe huni alee het Law Office of Brett M. Boyléitd, P.C.
Marigrm, Geargia 30066

rett Borland, Esquire
patted Rela ——- mob aone.Mekamey,fsquire —
+ Janne McKamey

 Adinitred in Georgia,

 

 

Atizetia and Pepnspicanis / - oe.
Admitted in Georgia This communication is an atrempt to collect a debt by a debt collector.
and Tennessee Any information obtained will be used for that purpose.
+ * > ier ~~ “we ome
Lin, om tg Er swe elt cons esos penreees verse GeesR tek ete ee a ee wee weet wk

 

 

7 T
‘he ay * er rete EK ts
He pz et vs a . a “4

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 22 of 68

EXHIBIT “C”

 
 

ee

Case 1:19-cv-00454-FIR Document 1 Filed 01/27/19 Page 23 of 68

 

eee nos -

From: Nathan Vojheim <nvolheim @sulaimanlaw.com>

Sent: Thursday, January 10, 2019 9:24 AM

To: Kiran Wadia <kwadia@sulaimanlaw.com>: 'info@bborlandlaw.com' <info@bborlandlaw.com>;
‘prett@bborlandiaw.com’ <brett@bborlandlaw.com>; 'jymckameyatty@yahoo.com' <jymckameyatty@yahoo.com>
Ce: Teddy Hatzidimitriadis <thatz@sulaimanlaw.com>

Subject: RE: Re: Yadiry K. Benavides

Mr. Borland and Ms. McKamey,

Good morning. Hope this email finds you well. As you will recall my office sent your office the attached correspondence
back on September 26, 2018. We have not heard back from you regarding the same. As a professional courtesy we
wanted'to do a final check-in before proceeding at our Client's request. Please advise.

Nathan C. Votheim, Esq.

Director of Team Eagle

Atlas Consumer Law - Division of Sulaiman Law Ltd.
2500 S. Highland Avenue, Suite 200

Lombard, Illinois 60148

Phone (630) 568-3056

Fax (630) 575-8188

Website: http://www.atlasconsumerlaw.com/
Email: nvolheim@sulaimanlaw.com

*Licensed to practice in the State of Illinois and all the United States District Courts in Colorado, Illinois, Indiana,
Michigan, Texas, and Wisconsin.

 

TLAS

TON SUM Po x W?

 

toda wel 74, Tea ff Beth CPT Vast oy 5 ix

Ne Sulaiman Law Group -.

Yay? Ocoaarrsy -Ragek la ,Ciueasige tach lege

CONFIDENTIALITY: The information contained in this e-mail message and accompanying documents are covered by the
Electronic Communications Privacy Act, 28 U.S.C, 2510-2521 and contains confidential information intended only for use
by the specified individual(s) and/or entity(s) named above. if you are not the intended recipient, or the employee or
agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this e-mail in
error.and any review, dissemination, copying or the taking of any action based on the contents of this communication
and/or attached documents is strictly prohibited. If you have received this communication in error, please notify us
immediately by telephone or email and delete the original message without making a copy. This message, together with
any attachments, is intended for the use of the individual or entity to which it is addressed and contains information

that i5 LEGALLY PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE, CONFIDENTIAL AND EXEMPT FROM DISCLOSURE.

 

 

 
¢ ~ Case Tis-cv-00454-ELR Document t—Frtetrst2771t9 Page 24 of 68

NOT LEGAL ADVICE: If you are not an existing client of Sulaiman Law Group, Ltd., do not construe anything in this e-mail
to make you a client of Sulaiman Law Group, Ltd. Any information in this communication is for discussion purposes only,
and is not offered as legal advice. There is no right to rely on the information contained in this communication andne
attorney-client relationship is formed.

CIRCULAR 230 DISCLAIMER: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or tax related matter(s) addressed

therein, Effective June 21, 2005, newly issued Internal Revenue Service regulations require that certain types of written
advice include a disclaimer. To the extent the préceding message contains written advice relating to a Federal tax issue,
the written advice is not intended or written to be used, and it cannot be used by the recipient or any other taxpayer,

for the purposes of avoiding Federal tax penalties, and was not written to support the promotion or marketing of the
transaction or matters discussed herein.

ee

From: Kiran Wadia

Sent: Wednesday, September 26, 2018 12:03 PM

Fo: 'info@bborlandlaw.com' <info@bborlandlaw.com>

Cc: Nathan Volheim <nvolheim@sulaimanlaw.com>; Teddy Hatzidimitriadis <thatz@sulaimaniaw.com>
Subject: Re: Yadiry K. Benavides

 

a te - ~ soe

Good Afternoon,

See Attached.

Kiran

--Certified Virus Free by 4SecureMail.com ICSA-Certified Scanner-~

t

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 25 of 68

EXHIBIT “D”

 
 

Case 1:19-cv- = | 1/27/19 Page 26 of 68

’

and/or attached documents is strictly prohibited. If you have received this communication in error, pléase notify us
immediately by telephone or email and delete the original message without making a copy. This message, together with
any attachments, is intended for the use of the individual or entity to which it is addressed and contains information
that is LEGALLY PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE, CONFIDENTIAL AND EXEMPT FROM DISCLOSURE.

NOT LEGAL ADVICE: If you are not an existing client of Sulaiman Law Group, Ltd., do not construe anything in this e-mail
to make you a client of Sulaiman Law Group, Ltd. Any information in this communication fs for discussion purposes only,
and is not offered as legal advice. There is no right to rely on the information contained in this communication andno
attorney-client relationship is formed.

CIRCULAR 230 DISCLAIMER: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments} is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or (il)
promoting, marketing or recommending to another party any transaction or tax related matter{s) addressed

therein. Effective June 21, 2005, newly issued Internal Revenue Service regulations require that certain types of written
advice include a disclaimer. To the extent the preceding message contains written advice relating to a Federal tax issue,
the written advice is not intended or written to be used, and it. cannot be used by the recipient or any other taxpayer,
for the purposes of avoiding Federal tax penalties, and was not written to support the promotion or marketing of the
transaction or matters discussed herein.

 

ns me - ae

From: Brett Borland <brett@bborlandlaw.com>
Sent: Thursday, January 10, 2019 4:32 PM

To: Nathan Volheim <nvolheim@sulaimanlaw.com> .
Subject: RE: Re: Yadiry K. Benavides

Mr. Votheim,

We received your previous letter requesting my firm cease and desist from any direction communication with your
client. | fail to see, however, where my firm violated the FDCPA. Your letter makes na mention of the basis of your
client’s dispute. Please find attached, documents validating your client's debt. Further, your claim that our Jetter
violates the FDCPA because only one attorney's signature was present is completely new to me. [f you would, please
send me any case law that supports this position. If you proceed with suit having no basis in jaw, | believe your
complaint will be frivolous and sanctionable under Rule 11.

Respectfully,

= tam ofFice of = { GEO

s BRETT M BORLAND=
. yeeeie22ie EY ererigucontanoiaw con
i Bl40 Sandy Piains Ra Wilds L Suite 209 May estatea JOGE

THIS COMMUNICATION IS. FROM A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.
THIS ELECTRONIC MAIL MAY BE SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE OR THE ATTORNEY WORK PRODUCT
PRIVILEGE OR. OTHERWISE CONFIDENTIAL. ANY DISSEMINATION, COPYING OR USE OF THIS E-MAIL BY OR TO

ANYONE OTHER THAN THE DESIGNATED AND INTENDED RECIPIENT(S) iS UNAUTHORIZED. IF YOU HAVE RECEIVED
THIS MESSAGE IN ERROR, PLEASE DELETE IT FROM.YOUR SYSTEM IMMEDIATELY.

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 27 of 68

EXHIBIT “E”

 
Case 1:19-cv-00454-ELR

Concord Chase
300 Hurt Rd SE

‘Smyrna, GA 30082-2718

 

Smyrma, GA

Final account statement

Document 1 Filed 01/27/19

 

Page 28 of 68

 

 

 

 

 

 

 

 

 

 

Ledger Account at move-out FAS Prepared

Gas Reimbursement 16.00 ‘Bote 07/24/2018

Late Charges 460.09 sor Bautista, Idai

Legal Fees - Pena-Jiminez 200.00 ‘

Past Control 4.00

Rent, unit 901 from Price optimizer 1,801.00 Pay to

Trash Fee 7.08 “Concord Chase

Water/Sewer- 3 Bedroom 90.00 300 Hut Rd SE .

Balance at move-out 2,577.00 Smyrna, GA 30082-2718

* See the itemized charges for a complete iisting of the work.

Daposit Activities ee «Unit 0-904

OSP IRD Deposit (200,00) 12/23/2016

Total Deposits on hand (200,00) Notice alven o1/0a/2018
Lease expires 11/13/2017

Additional charges/credits/payments after meve-out Move-out 01/20/2018

Clean Refrigerator 30.00 Move-aut reason Evicted for non-payment of rent

Full Clean 75,00

Reletting Fee $95.00

Remove Furniture $50 a piece 250,00

Total additional charges / credits / payments 1,340.00

Final Account balance

Balances at move-cut 2,577.00

Total Deposits (200.00)

Total additional charges / credits / payments 1,340.00

Total account balance due 3,717.00

 

 

,

 

Manager

Onesite - Final account statement : Yadiry Pena-Jiminez

Thank you for staying with us. Your final account stalement resulted in the balance above. Attached are the itemized
charges resulting from the Inspection, Please remit your payment to the management office. If we do not receive your
payment within 14 days, your account will be turned ovar to our collection agency. We are always willlng ta make
reasonable payment plans. Ifyou have any questions, please feel frac to contact the management office.

Page 1 of 1

 
il

    
 

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 29 of 68

wee

 

     

 

 

irae —. FORM VALID FOR
Mee, a ah ER
iy j dames etm aaah  # GEORGIA P
ts - tal Contre ASLO ARIMENT
MEMBERS ONLY

 

This Apartment Rental Contract is a lease between the Owner of the Apariment Community and the Residents who ara leasing the apartment.

The General Provisions of the lease which follow the signatures at the bottom of this page and any separate addenda :
incorporated Inte and become part of this fase. Paragtaph numbers on this page correspond to paragraph numbers In the General Prog the Parties are

Lease Date: . January 15, 2016
Management: Eightean Capital Group
Owner — [¥] Management Co. as Agoni for Owner
Apartment Community Name: _SSV Atlanta-Concord Chase LLG
Apartment Ne.:
Apariment Address:
Residénts/Tenants: wadiry Pena-Jimines

SS
other Oesupens ef | — ——_
——

Par. 1. Lease Term: Months and Days
6 Ending Date: 03/14/2017

     
 

 

 

 

 

12
Beginning Date; 01/15/7201

 

 

 

 

 

 

Par.3. ‘Rent Oue Monthly $ 800.00 —

Pro Rated Rent Due at Lense Signing $ 439.00

Dates of Prorated Rent 01/15/2016 to 01/31/2016

Month to Month Fee $__ 3600.00 .

RentisPayableto _Condord Chase Apartments . (Name on Gheck or Mone Ord
Par. 4. Late Fees and Insufficent Funds Fees ¥ Orden)

Date on Which Rent Is Late 5

Amount of Late Fee = 100.00 or % of Rent

Per Day Late Fee $ 20.00 per day after 5 day of the month .

Retumed or Insufficlent Check Fee Service Fee of $35.00 or{J5% of Amount of Gheck plus CBank Serv

$ {Amount charged by Bank to Management for Charge Back] ce Fee of

Par.&. Re-Key Lock Charge g 45.00

Non-refundable Lease Fae $_ 75.00

Security Deposit $ 200.00

Bank Natne - Where Security Deposit Keng
Par, & How Ruch Notice Required To Non-Renciy Lease Prior To End of Inia! Lease Term 60 Days

enewal Period Month to Month (1 month at a time) Ranewa Bi-Monthly (2 months
Notice Required to End Renewal Period 30 days to and Month to Month Renewal | 60 days to ea Bi-Monthiy Reneeorl

Par. 7. Early -Ferminatlon Option: Amount of Noilce Required for Electing Early Termination 60 Days Written Notice
Par. 9. Disclosure Notice of Owner or Managing Agent and Equal Housing Opportunity Policy
Name of Managing Agent for Owner SAV-ATLANTA, CONCORD CHASE
Address of Agent Authorized fo Tt
Manage Apartment Community 300 Hurt Rd se Smyrna, GA 30082
Name of Owner or Registered Agent Tt

Authorized fo Recelve Notices” “and

 

 

 

 

Lawsults 18 Capital Group

Address of Owner or Registered Agent ee
Authorized to Resgive Notices and

Lawsults ‘ .

Corporate Name of GREG Licensee i8 Capital. Group :

GREC Corporate License No. ——.,

 

 
  
 

Par. 17. Flood Disclosure fx] Not Applicable [J Apartment has been flanded previously

Par, 34. Special Stipulations: Resident will 800.00 rent, plus $55.00 of water, plus 4.00 o£
trash 2.00 pest control and $10.00 of hot water fae for a total “oF $877 o0
pesiden’ will receive $439.00 off January 2016 & 8361 00 off Tenes 2016 for 8 tobeT

800.00 free. ‘

    
  

   

       
     

  
 

 

 

 

 

 

Signatures. of Partles: ——_,
Management tal Gr ‘ Residents
ighteen Capita oup .
a Yootiny Peart Pavtire Z (Resident Signature)
Name of Maye een Printed Name of Resident: AG

| k ——— (Resident Signaturay
By: Printed Name of Resident:
Signatwe a ee Name
AS:

 

 

(Resident Signature
(ob Tile) printed Name of Resident

 

(Resident Signature)

Copyright @ 10/2016 - Attanta Apartment Association, Inc, ~ Form # 1901 Printed Name of Resident: ee
All Rights Reserved GENERAL PROVISIONS FOLLOW 0114204603 70401, Page 4 of 8

 

 

 
u

u

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 30 of 68

“™ —~
General Lease Provisions,

no conditional three day right to rescind or vold the contract once itls signed, and the Resident fs leaally haund to ay all r
come due, regardless of whether the Resident continues to occupy the apartment, The Lease Date ls the day on wah the less wan Signey ons that
came

affective as a contract.

The lease is a fegally binding contract that creates the retatlonship of landlord and tenant for the full duration of the
above. Any addenda signed by the Owner and Resident are also part of this Apartment Rental Contant ne oF MMe !38S@ term at the rental rate Stated

The Owner provides the apartment to the Resident in exchange for payment of monthly rent. The Resident's oblicati
other obligation of Landlord in the lease. 7 Digation 10 Pay rent ls Independent of any

Listed above are important terns, conditions, anc payment amounts. Thay are listed at the beginning of the lease to provi
reference. Each of the first page terms correspond to Important lease provisions that follow below, Paragraph references on the heppatties with an easy
the paragraph number of the General lease provisions that follow, Page correspond to

Important Information About Ending The Lease and Managements Right to Increase the Rent During An Extenslo

end autornatically at the end of the initial lease térm. The Resident must give a proper nen-renewal notice to ond the leat ae ood uo lsase does not

lease will be extended or renewed for an additional period of time stated In Par. 6. ‘The lease continues to renew until the proper nonr n Par. 6, or the

given. Ifthe lease Is renewed or extended, the Resident will be tesponsibis for paying an additional Month-to-Month Fae and may also pay a niche i
er Tan

‘The apartment shalt only be oscupied by Residents and the ocoupants listed an page 1, and any other occupants
in the aparimant. page ', y Coupanis not listed above ars unauthorized fo live

1. Term, The Inltal lease term of the lease Is for the number of months and days speciffed In Par. 1. The Initial te

noon on the days specified in Par. t but will be automatically renewed on elther a month t month or bimonthly basis as slated pase eens eens at

NOT TERMINATE THIS LEASE PRIOR TO THE END OF THE INITIAL TERM EXCEPT IN STRICT COMPLIANCE WITH PARAGRAPH 7 Oras ou Won
siwise

provided by fav,

2. Possession. Rent shall abate until passesston Is granted ts Resident. Resident may vold or rescind this lease if possession
seven (7) days from the start of the lease term. Management Is not lable for any delay in ossession, R sssion is nat granted within
his or har election to vold or rescind the contract. y celay in p sion. Resident shall give Management written notice of

3. Rent Resident shall pay rent in advance on the ist day of each month at tha management office as provided ij
rent shall be due at the time this lease Is signed as provided In Par. 3. {f this lease fs extended aor renewed andlor Paragraph 8 wigs fst ing a eae arated
Resident shall owe 4 month-to-month fee in addition ta the Monthly rent due during any extension or Tenewal period, Shing 8 new lease,

CASH PAYMENTS WILL NOT BE ACCEPTED, AND NO MANAGEMENT EMPLOYEE IS AUTHORIZED TO ACCEPT A CASH Pay
CIRCUMSTANCES, RESIDENT MAY NOT RELY ON ANY STATEMENT MADE TO Hint ENT UNDER ANY
CIRCUMSTANG Al HIM BY A MANAGEMENT RESPRESENTATIVE Tray CASH WILL

All rent shall be paid by personal check, cashler's check, or money order. Management shall have ihe right ta establish

card, debit card, electronia funds transfer, online payment portal, or designated online payment system eng sofiware, but Residont 1, eee trent by credit

to make payments by these means unless specifically authored by Management. Management shail have the right to deslonate the s fee the right

form of payment that will be accepted, and no other form of payment shall be acceptable than those specified by Management. Checks ond, (manner ar

stall be ney payable ie the order of the business arty raed in Par. 3. ane party checks (those which ars made payabts to someone other mers
anagement) and partial payments are not allowed, olner damages, uillitfes, fees, ar charges db an

considered to ba additional rent, a ’ S&S swed by Resident and due under this leave are

The amount of rent specttied In Par. 4 is the amount due each month unless, Management has given the Resident. tal i f,

rent, eilhey In ihe Special Stipulations to this lease arin a separate addendum. If there are rental concessions granted, the Resident wal a may ieee
if in default or breach of this lense and will be obligated to pay the full amount of rent Specified in Par, 3. if In default ar breach of the fe, ro ese thert
may have to repay the rental concessions under certain specified conditions, ase, the Resident

4. Late Payments and Checks with Insufficlent Funds. Time Js of the essance, After close of busine
in Par. 4, late fees shall be due in the amaunt specified, wanes on the last day of the grace period sbetiffed

Resident shail pay Management an Insufficlent funds check service for each retumed or NSF checl, plus an additional fee e

Management by the bank. IFho box is checked in Par. 4 that specifies the amount of the servies fee, then the Insufficient junds Seu ie By ra eiged. to

eH) of tha face amount of the check, plus the fee charged by the bank, AtManagement's option, all late rent, NSP cheoks, and juture rents five per cent

NSF check must be paid by money order or sertiited funds from a bank. The pariles agree that bank service, NSF, and fate feas ft Fen er arn

compensation for delay, administrative costs, and time in collécting bast due rent, are not penalties, and that such costs aro difficult to estimate accurate”
ly.

5. Lease Fees & Security Deposit. Resident must pay the amounts Specified in Par. for ra-keying locks, any nonerefu

‘deposits, A re-keylng lock fae is due for each lock that musi be ra-keyed Hf all keys are not relumed, The’ noreretundapre ier B89 fees, oF security

deposit, Is not refundable, and does not reduca Resident's liability for unpald tent, damages exceeding normal weer and tear, or other ch gee ee eoutly

ate abe ve eae. any security epost vole refunded as provided by law but may be applied to any charges due under this lease The dees
ar be ected by a surety bond on file w @ Cler Upérior Court or deposited In fhe bank specifie Par, 5, " .

belangs to Management. r ecified in Par, 5, Interest earned on Such deposits

Management shall have the right to apply any security deposit held to money or a debt owed by the Resident to Management Management fs not
o

"restricted to or limited In how the security deposit is applied if money is owed, and the deposit may appiled to rent, damages Sxceeding normal wear a d
Tt

tear, unpald utilities, or any other fee, charge, or debt owed by Resident. Management may apply a pot or ani 1 depost
exceeding normal wear and tear that Were net caused by a pet or animal, 3 ¥ SPP & Pet miner Spock to unpakd fent or damages

Resident shall hava no right to use or designate a security depasit as payment of rent or other fees and oharges which are d
44-7-33(b). Resident agrees to cooperate with Management In scheduling and performing Movo-In and Move-Out inspections an uted by O.C.G.A,
damages or objecting to Management's list of damages exceeding normal wear and teur, ng any existing

6. Renewal Term and Notice of Non-Renewal to End the Lease. Either party may non-renew and ferminate this lease at the j
giving a writen non-renewal notice prior to the end of the Initlal lease term. IFsuch non-tenewal notice fs not given, then thle lease vat pa ‘erm by
provided in Par. 6 on a elther a Month-to-Month basis (one month at a time) until efther party givas a proper 30 day notes: or an a Bi-Monthty he ae

Copyright @ 10/2016 ~ Atlanta Apartment Association, (nc. - Form # 1301
All Riabts Reserved 0114201 60370402 Page 2 of

 

 
ft

qa

ro

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 31 of 68

hon —_

months af a time) until elther party gives a pro, — Oday notice in writing that terminates the lease. U, 3 otherwise allowed b
terminate atthe end ofa calendar month, , ¥ Landlord, the lease shall

Management shall have the right to Increase tha rent due in any extension or renewal term by giving written notica at feast 7 1
which a non-renewat notice must be given In arder to end the Initial term or any subsequent renewal or extension perjod, 9 days prior to the date on

Ifnot spectiied In Par, 6, then a 30 day writtan notlca is required to end the Inifial fern or any renewal or extension period as of the end ofa calendar month
nin.

Management employees are not authorized to accept a verbal notice of non-renéwal of termination fram the Resident, and the Resident h

rely on @ Management employee's statement that 2 verbal notice Is acceptable, Resident's nomrencwal of termination notice must be in vniting taht to

signed, and specify the move-out date. Resident should confirm Management's recelpt of the notice with the authorized signature of willing, dated,

representative using Management's notice of intent to vacate form, Resident should keep a signed receipt of the hen-renewal notice fo henagement

ecords in case . nant aeputa ae to hot het auc nore was givan and received. if Resident does not obtain a signed receipt of such notes pat!
anagement, or if Management does not have a signed original non-renewat natlee from Resident, then it will be m

proper written notice, t presumed that Resident failed fo glve 2

7%. ‘Residents Early Termination Option. Resident can end all lability for rent under this lease (but not liability fo

and taar, or liability for unpaid utilities) and vacate before the end of the inilial lease term stated in Pare 7 only by dog ater followin ate normal wear
wrecraaraen. Hall of the following conditions are not performed, then the lage remains in effect for the full form, aad Rete, shall be lags sone
of the rental agreement as provided in Paragraph 26, If Resident skips, abandons, or ls evictad fram the apartment without complying with iis i
then Resident Is In default and responsible for rent and liquidated damages (if applicable) as provided under Paragraph 26, any other fees sh PB 1
and all damages and cleaning fees in excess of normal wear and tear, Management employees are not authorized to make a verb Pete arges due,
Walves the notice and termination fees, and the Resident has ne tight to rely on a Management employee's statement that Resident will Statement that
such faes or comply with this provision In order to terminate the lease early. Any waiver of the notice or fees required under this fate have to pai
writing, dated, and signed by all parties. Resident's election to use or not use this provision fs purely voluntary. Provision must be in

To end the lease early, Resident MUST do EACH ofthe following: 1) pay all monies currently due: 2) give written notice in

intent to vacate prior to the first day of the month and to take effect as of the last day of a calender mont 3) pay all vont aus, throated in Par. 7 oF
preceding the early termination date; 4) pay an additional early termination or lease cancellatton fea equal to one month's rant as i utd: ted Hee petiod
vacate the leased premises on or before the specified termination date, remove ail occupants and possessions, and physteally hand te damages;
Management representative; and 5) abandon, waive, and release a claim tothe return of any security deposit, which shall become Managemen Keys toa

ifthe length of the Early Termination notice is not specified in Par. 7 on the first page, then a 30 da written notice is requ

earlier than the termination date following the noiiee perlod In Par. 7, but Resident must tum In all keys, remove all occupants and vecont can oe out
all rent due through the required non-renewa! notics period, pay the one-month termination ar lease cancellation fee, and compl Pre "pay
requirements. Keys must be physteally handed to a Teprésentative of Management and may not ba left In the apartment ora night rent drop Bom all other

if Resident elects to exercise his or her sight to Early Termination, Resident {s not entitled to a refund of any rent, notice or ter i

deposit, even Ifthe apartment is re-let to a new Resident prior to the end of the notice period. Resident's oleation to exerelse this aan ees: fo Security
of er by alving. proper notice and paying, all sums due an by giving proper notice and signing an agreement to terminate early and pay the s ns an cation
ater date are Binding and shail not be reduced ar set-o: any money or rent Management lett a
Resident. 9 y any ¥ gement recelves frorn re-letting the apartment to a new Or subsequent
Military Transfers and Lease Terminations, A Resident (including a Resident's Spouse) Who Is a service member on active dut

tha reguler or reserva component of the U.8, Armed Forces, U.S, Coast Guard, ar Natlonal Guard, shall rave tre aot et ond aed (0 aolive duty in
Contract early by giving a 30 day written notice, paying all rent due through the notice date, and providing a copy of the afficial military a ment Rental
verification signed by the service member's commanding officer or by providing base housing orders as provided tn O.C.GA. Sectan rie oF written
service member Is: “7-22, if the

1. Ordered to federat duty for a potiod of 90 days or longer;

2, Receives a permanent chango of station orders to move at least 35 miles away from the rental housing:

3. Is released from active duty after leasing housing and must move 38 miles or more away from the service member's home of fecord prior ¢
a

4

entering actlve ay
- After entering Into this rental agreement, the service member becomes éligible fo live in government quarte
5 povernment quarters ty ona Ina forfalture of the service member's base allowance for housing: 4 "5 oF the fallure to move to
. Boelves temporary duly orders or temporary change of station orders or state active du orders for a peria

least 35 miles away from the locatian of ihe rental housing: or ¥ Period exceeding €0 days that is at
6 Receives orders aiter signing the lease but before taking posceésefon of the rental housing.

&  NoAssignmant/Sublatting, Realdent may not sublet ar assign the lease.
8. Disclosure Notice of Owner er Managing Agent and Equal Housing Opportunity Policy.

The name and address of company or party authdrized to manage the apartment community for the owner is specified in Par. 3, ‘The name and
of the owner or owner's registered agent who Is authorized to receive nolices and lawsuls against the Landlord is specifiad in Par. 9 L address
against the owner or Management shall be filed and served as provided by law or as contractually agraed te by Resident. rm aWwsults filed

The Comorate Broker's Name of the Licensed Managing Agent and Broker's llcense number es required by the rules of
‘Commission (Ga.R, & Reg. 520-1-.10) lsspectiied in Paro. a ¥ the Georgia Real Estates

Equal Housing Opportunity Polley. The apartment owner end Management provide equal housing opportunity for quat
discriminate on the basls of race, calor, religion, sex, national Grigin, familial status, disability, or any other leoally rectonied stad inthe ae ee not
It is the owner's and Managements policy te provide reasonahle accommodations In the apartment community's operational policies and proved 2orgia,
fo permit the Resident to make reasonable modificailoris fhat are necassary for the Resident and related to the dlsabillty for persons with a ae ures and
disability. The Resident must raquest and obtain permission from the owner or management for any accommodation or modification Prior ta imotestated
the same. In general, the cost of expense of physleal modifications to the apartment or apartmant community is the responsiblity of tha Resident. om’
ths applicable law requires ihe owner or Management to absorb or be responsible for the cost of such modifications. A Resident or acey i unless
demonstrated disability is allowed to have an assistance animal to assist with the person's disability. A disabled Restient or occupant Is allo red 4 with a
an assistance animal which has not been trained as a service animat unless the antmat has a history of dangerous, vicious, or ingafe behevt lo have
nature af the disability is net obvious or apparent or the manner In which the animal will provide assistance Is not clear, Management hae ae mene
request additional information regarding how the animal will assist with the resident's disability, The Resident does not have an absolute right tt
speaific accommodation or modification requested, and Management has the tight to offer an substitute or altemate accommodation or modifieatio, © the
conditions that will provide adequate assurance for the safety, health, and well being of other Residents, accupants, socla| guests, Invitees, ait

Copyright © 10/2016 - Atlanta Apartment Association, ine. - Form # 1304
Alf Rights Reserved 011420160370403 Page 3 of g

 

 

 

 
u

a

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 32 of 68

os, —,
Menegement employees, No Additional Rent, refundable Fes, or Animal Security Depesit is re ;
Nl 1 q4 ftom Residents or occu .
and have an approved service or assistanca animals however, the Resident s res onsible for any and all Hants who are disabled
wear and lear caused by such animal. ‘ ° nyen fameges and cleaning fees exceeding normal

10, Utllittes Are Resident's Responsibility, Resident Is responsible for payment of all natural aS, electricity, wate
satellite or other utililes and services to the apartment urless specified otherwise in Paragraph 34 oF in'a utillty melden eet? y telephone, cable,
lease. Resident gives Management the right to select any utilty provider and change the same withaut notice, Resident shall prompthy ooo a Pat OF this
and service accounts to be pald by Resident In his name at the start of ihe lease ard shall not allow water and sewer, electricity, or 4, y Ssteblish all utility
of or toa ater Resident eral promptly pay. any biling for utilites or other services Charged to Management upon notifoaties® ® pe shut
ya services or fo establish an account @ Utility provider is a material b i h  Rasident!
terminate the right of occupancy or tease, vp material breach of the isase for which Management has the right to

“Important Disclosure Regarding Management's Right fo Select the Natura? Gas Marketer Provider
Management (the Landlord) to act as Resident's agent for the limited purpose of selecting the Resa ature eet! (the Tenant authorizes
natural gas marketer to obtain credit information on the Resident, if required by the marketer, and to enroil the Reeldent of
standard variable price plan for which the Resident is eligible, unless the Resident chooses another pries plan for which h on the marketer's
Resident acknowledges that Management may have a business relationship with the natural gas marketer that ma 4 fe oes eligible,
other benefit to Management in exchange for ihe Resident's enrollment wih the Marketer, ¥ provide fo

Ti. Fire and Other Casually. This lease will and Hf the apartment fs uninhabltable due to fire as long as the fire was not
of Resident or Residents occupants, family, or soctal guests, If Resident or his secupants, family, or social guests were responsin co ihe responsibility
premises are uninhabitable, then Resident.must vacate ths apartment and will stl remain table for the rent and damages. © for the fire and the

Management shall have the right to terminate the occupancy or lease of Resident if Resident or Resident's occu

caused or were responsible for causing a fire to the apartment or any portion of the apartment community, Resklont has neniece Siests, oF invitees
apartment in the community or to remain in the apartment community if Resident or Resident's cccupants, family, social guests Tansfer to another
responsible for or caused the fire. Resident may be eligible for transfer to another apartnient In the apartment community ifthe Resident is Invitees were
is 4 Suitable apartment available, and Resident or Resident's occupants, familly, social guests, and invitees did not causa the fire enk'S qualified, there

Resident Is responsible for the cost of rapalr, replacement cost, and all éxpenses required to repair or replace the equi

naaeed py @ pe nich Resident or Residents my a: family, social guests, or inviteae caused. Resident Is liable to ant shall Ingo defend oy
armless Management andthe o T any damages or repairs caused by a fire which i % ‘ nd and

social guests, and invitees. P ¥ cn Was Caused by Resident or Resident's occupants, family,

This lease shall end ifthe premises are destroyed or otherwise rendered uninhabitable due to an Act of God
that was not the responsibilily of Resident or Resident's occupants, family, soclal guests, or Invitees. orator any other catastrophic event or cagualty

The Resident shall not continue to occupy an apartment which fs rendered uninhabitable due to fire, Act of God
remove al! personal property and return possession to Management "9, Act of God, ar other catastrophic Casualty and must

12. Hold OverTrespass, Resident must promptly vacate the apartment and deliver possession and all keys to Management upon any termination
or

non-renewal of this lease, Keys must be physteally handed to a representative of Management and may not be left In th i
drop box at the Management office. The apartment must be telivered to Management In clean condition and good repain ement orin the ovemight rent

lf Resident does not vacate the premises and retum Possession to Management after termination, non-renewal, or axplratt
shall pay fo Management rent at two (2) times the current rental rate for each day held over past the termination date, Pration of the lease, then Resident

After termination, non-renewal, or expiration of the lease, Resident fs a tenant at sufferance,
Afier vacating the premises based on non-renewal, termination, eviction, or upon receiving a criminal trespass notiss under 0.6.3.4 § 16-7.21 ¢
we a . tar Fe TON

Management, Resident shall not return to any portion of the apartment community, Resident shall not permit en F

invitee if notified that his quest's or visitor's presence in tha apartment contmunity is subject to criminal tlespase under OOGA Ste. nls Social guest or

may terminate the lease or right of possession of any Resident who allows an unauthorized persan access to his apartment or the commu ie ehagement

ofthis provision or paragraph 14, Management's rights under this Paragraph shell continue and survive independently beyond expiration on. termination
ion oj

the lease or Resident's right of accupancy of the apartment,

13. Right of Access. Management may enter the apariment without notica during reasonable hours to Inspect maintain, a
Management may enter the apartment at any time without notice to prevent infury or damage to persons or property. Resident eather the premises,
show the apartment to prospective Residents onte Resident has given or received a notice of non-rehewal or termination. anagement to

14, Residents Use of the Apartment and Conduct. Resident shall use the apartment and a ariment

for business or commercial purposes. P P community only for residanttal PUIPOSes and not
Resident, all accupanis, and Resident's family, social guests, and Invitees must comply with alliaws. No portion of the apart

shall be used by Resident or Resident's occupants, family, social guests, or invitses for any disorderly, disruptive. abusive, OF oa, aeariment community
they be used so as fo disrupt the quiet enjoyment of any other Resident or thelr occupants, family, and social guests, Resident and Resid 'pOs@, hor shall
family, social guests, and Invitees shall not commit any crime in the apartment community, Snt's cccupanis,

Resident is liable for the conduct of and for any damages exceeding normal wear and fear caused by his family, occupants
Resident shall not allow his occupants, familly, social guests, and Invitees to commit a crime or vbolation of the lease and eden aq fates
affirmative, corrective action and notify Management of any such violation or misconduct, and must take

The sele, manufacture, distribution, or posseasion of any illegal drugs in the apartment community is prohibited,

Resident must maintain the apartment In a clean and sanifary condition and must not cause or allew any damages &

infestation of vermin, Insects, rodents, or other pests. Noxlous or offensive smells are not permitled, and Resident shall be Tate mal wear and teat or
normal wear and tear for the repair or replacement of any carpet, flooring, ceiling, or walls that are permeated with noxious or offansive Soot ®Xceeding
mold. Resident shall not teave or dispose of frash, garbage, or other materials in hallways, breezeways, patios, balconles, or common ors, Water, of
Portion of the apariment bullding or community, Resident shall promptly take trash, garbage, or refuse to the Proper dumpster, oo arena of an
collection area and properly dispose of organio and Inergani¢ material as provided by law and as provided by the community rule,” mpactor, or trash

Resident and Resident's occupanits, family, social guests, and invitees shall abide by and follow alt community reles and Tegulatlons.

Managerrent ay have the right to probit smoking er Cigarettes, pipes, cigars, or tobacco inside the apartment or any portion of the apartment
community property under its community rules and regulations. .Smok ng oF tobacco products fn the apartment Is prohibited +
and allewed by the community rules and regulations. ° Prohibited unless expressly authorized

Copyright © 10/2015 ~ Ailanta Apartment Assocation, Inc. » Form #1304
All Rights Reserved 012420160370404 Page 4 of 8

 

 
H

a

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 33 of 68

oo, cae

Residant shall operate all mator vehicles Ina 4 and lawiul manner in the apartment community. asident shall not

regulations and shall not exceed 45° mph In any parking lot, street, exit, or antrance of the apartment community, Resident. rate pax Parking rules and
spaces and places and shall not park of any pare that obstructs traf, is unsate, or is prohibited. Resident shall not operate, park Or at ly in any weed
unauthorized, or uninsured motor vehlole or equipment on any portion o @ apartment community, fi ' 1 &ga
apartment community. » ¥P P unily. Resident shall not abandon a meter vehicle in the

Resident shall not store, keap, or dispose of any substance or materlal on any portion of the apartment community that Is hazare
or welfare cf any person, Resident shall not dispose of any batteries chemicals, environmentally hazardous, fe fate cone health, Saiely,
dumpster, compactor, or any portion of the apartment communally. Y orunsale material in any trash receptacle,

Resident, and Resident's occupants, family, soclal guests and invitees, shall act and communteate with th t

empleyees, Residents, business social guests of Management, and all other persons Ih a lawiul, courteous, and toon onene ane Management
or physically abusive, intimidating, or aggressive behavior directed at the apartment owner, Management, Management employees or Y jorm of varbally
prohibited. Resident, his social guests and occupants shall not Interfere with the dally business operations of the apariment conimuniee ore, Person is
Management or its employees. Yhen notified by Management, Resident shall be protublted from entering or contacting any Mana Y OF Job duties. oF
office or employee and must conduct all further communications tn verling, Germent or corporate

Resident shall not distribute petitions, Ayers, or solicitation notices Eo other Residents ia any manner other than throu h lawful y
Resident is prohibited from committing business libel-or slander or making linteuthf), unfair, or misleading statements to others abou ee ited States mail,
Management, Management employees, or the apartment communtty. Pariment owner,

Resident shall not commit waste to the apartment or apariment community and shall not commit any act nor féll to take any acil

Ife, jpealth, safely welfare or Property of any other person in the apariment community, Resident must allow Managertent and vena acne ihe
apartment tor the purpose af making repairs, perform ng Service or maintenance, inspecting. and taking al actlor a
operation of the apartment community. * INSPESENG, 9 all other action related to the ongoing business

Resident shall not cause or allow an Infestation of bed bugs In the apartment. Resident shall not bring abandoned or
bedding, or other personal property into the apartment as It cauld introduce an infestation of pests and bad bugs. " CIsearded iumtture, clothing,

Resident and Resident's occupants, family, soctal guests, and invitees shall not damage any portion of ihe apartment or apa
and Resident's occupants, famlly, soclal guests, and invitees shall not touch, damage, or trigger any automatio: sprinkler head, nt Community, Resident

Resident and occupants shall not use the Internat or cyberspace In any manner to digpara @, defame, or injura the bu -

apartment owner or Management. Resident and occupants shall not use, misuse, or appropriate the tae af the omnes il semeaation of the
names, logos, sfogans, images, photas, Intemet domain names, service marks, trademarks, cobyrights, or trade names. Resident and ect nts corporate
publish, misuse, of use any photos or video of Management employees or the apariment communily or signage. Owner and Management calle shall net
to Injunictive relief and damages for compensation to prevent any unauthorized Publication, use or misuse, whether in part or In whole, of ih e entitled
name, trade name, Intemet demain name, likeness ar identfly of owner ot Management Resident ong occupants shall not make, post oo Pate
misleading, deceptive, untruthful, groundless, false, of unfalr stalements or commentary about the apartment community, the Managemen jPost or publish
awner, of Management on or te any internet website or domain, internet blog, internet social media, newspaper, magazine, talevision radio ne yees, the
or social media. Resident is prohibited from making, publishing, stating, or posting any statement or communication that, while partiall tru, ke Be ees
to disclose other material facts In such a way such as to risiead the listener, viewer, or reader. Management shall be antitled to form t She apes
occupancy or lease of any Resident of occupant who violates any portion of thla Use ard Conduct provision, nale the right of

Resident and Resident's occupants, familly, social guests, and invitees shalt not store, use, or discharge any fireworks or .
apartment or apariment community, Fireworks ate defined gs any combustible ar explosive composition or any substance or combination wots in the
or article prepared for the purpose of producing a visible or audible effect by combustion, explosion, deflagration, detonailon, theluding but fi Stances +
blank cartridges, firecrackers, torpedoes, skyrockets, bombs, Sparklers, roman candles and other combustibles and explosives of like construction mited to,

Violation of this Resident's Use and Conduct provision is a material breach of this lease and constitutes a ground for terminatin : :
possession, and Resident willbe liable for any rent due through the remainder of the lease or liquidated damages (if applcabie) 20 prevdadae Seah of

15. Property Loss, Insurancs, and Crime. Management and the apartment owner shall not be liable for damage, theft, vandal;
kind to Residents or his accupani's personal properly, unless such is due to Management's negigence or intentional misconduct harente" ines of any
apariment owner shall not be liable to Resident for crimes, injuries, loss, or damage dye to criminal acts of other parties, gement and the

Resident must purchase a renters Insurance policy that provides Itabliity Insurance for ne igent or accldental acts and omt I i
may he liable in causing Injury or damage to the owner, Management, or others, an sstons for which the Resident

Resident should purchase property insurance far loss of or damage to Resident's own personal property, Management fs
damages to Resident's personal property due to theft, vandalism, burating or loaking pipes, firs, vinasteym, halt, flooding, tain : tee oy loss or
hurdcanes, Water leakage, snow, ice, running water, or overflow of water or Sewage. Management shail net be Ilable for any injury or dama oy lomadoes,
Such ovourrences, and Resident agrees to look solely to his insurance carrior for reimbursement of his losses ters eventa, 98 caused by

Management does not market, advertise, reprasent, offer, or provide security or law enforcement services which will prevent en ‘
Resident's personal property. Management ay the owner da not resent or suerantes that the Resident ts safe fron crime In the nelghberhe ge me
crime In we apartment or apartment community, Residen 497606 {0 look solely to public law enforcement, ame fi

emergency, fire , securlty, or protectlon services, y "geney Services, or fire services for police,
Resident acknowledges that he or she has an obligation to exercise due are for his ar her own safety and welfare at all times

tabla to Resident for the crminal acts of other persons, Realdant agrees thai he or she will not and cannot rely on the existenes or atone gemant IS nat
equipment of personnel as a representation of safety from'crlme and understands that he or she must be vigilant and exercise caution for thelr securi
safely at all times. Resident waives and ‘feleases ihe apartment aunt and Management for any flabllity, Injury, ioss, or damages related te ena
committed by other persons against Resident or related to al gations that the owner or Management were heall vat i
protection to prevent crime, 8 ngent oF falled to provide Security or
16. Lead Based Paint Notification (LEPN). IFihis apartment community was bullt prior to 1978, the LBPN addendum Is Incorporated by reference

17. Flood Disclosure. Managemant states that the apartment has not been damaged In any manner by floodin as defined .

of the last 5 years unless noted otherwise in Par, 17, Y ¥ 3 SOM OCGA, § 44-7-20 in 3

18, Peis, No animals or pets of any kind are permitted without a Pet, Service, or Assistive Animal Addendum, Management may enter the aparim
any time and remove any pet or animal which Management believes to be neglected, distressed, or endangered, Resident shall be lable fom ent at
retrieving, caring for, and boarding.of any pet or animal that fs abandoned by Resident or removed by Management. Resident releases Management fot

Copyright © 10/2015 - Ailanta Apartment Assoctatfon, Ine. - Form # 1301
All Rights Razarved 011420160370405 Page § ofa

 

 
il

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 34 of 68

a, ne,

fiabilfty of any kind when Management acts to eve or protect Residant's pets and animals which + var fo be neglecte
Please see Par.-9 with respect to Management's Policy on service, assistive and convenlance snttnale for person with disables eee or endangered,

19. Indemnification. Resident agrees to indemnify, defend, and hold harmless the apartment owner and Manageme; it
owner or Management Incur due to Resident's breach of fils agreement or due ta the acts and omisstons of Restdent and Residents way, 2Pasiment
+ Family,

social guests; or Invitees.

20. Failure to Act, Management has the right fo insist on Strict compliance with the terms of this lease at any time, eve

acting on Resident's breach of this lease. Management shall have Sole discretion In granting and withholding permission Or cone eMously dslayed
perform his or her obligations under this lease In any manner that varias from the contractual requirements, Management at lis optt nay meen to
modify, or revoke any such permission or consent upon reasonable written notles and Insist upon strict compliance with the jeasa terme on may Condltion,

2i. Fees and Expenses of Litigation. In a clvil action or dispossessory procasding for breach of this lease, the preva :
attorney's fees in the amount of fifteen percent (15%) of the principal and interast owing and all expenses of tigation, including” ery tl Be © eee te
Ha ©, court

costs and administrative filing fees for evictions. All sums dua trom Resident te Managment which ara In def: ’
percent (12%) per annum, 9 wiich are In default shall bear interest at the rate of twetug

22. Notices, All notices must be wiitten, dated, and signed. The notice must be given personally’ or by certiflad rail return ¢:

shall be sent to Resident at the apartment and to Managoment at the apartment community business ofr . 9 ®celpt requested. Notice
for service of lawsuits, y ice, See Par. @ with regard to the Proper addrass
Resident shall send natlces for repairs, service taaintenance, non-renewal, military transfare ahd lease termina

located at the apartment community. , , ¥ , srination to the Managementleasing office

Resident shall provide Management with Resident's updated contact and address information and forwarding address at '
lease and at the time of vacating the apartment, Resident shall provide Management with: the address of his of her new residence wee nee during the
the maiting address for retuming any security deposit or forwarding any notices or move-out inspection and estimate of damages and cleanhnw ving:
exceed normal wear and tear; the name, address, and phone number of their employer, the name, address, and phone number of a Paning fees that
member who can provide updated contact Information: the Resident's cell phone and e-matis. If Rasident falta {9 provide bis or her contact inform Sonny
address at the jime ef vacaling oa or fora io conceal his or her address and location; moves fram the State of Georgia: or cannot be located
anagement, then the statute of limitation for collecting any account or money owed by Resident shail be tol 1 ay
proper notification of his address and other contact Information requested, ¥ ¥ Reskdent shall be tolled until such time as Resident provides

23. Repairs. Resident accepts the apartment “as Is" and In habitable condition sulted for resl¢ential pur OSes, |
responsibility of the apartment leased premises and agrees to maintain the apartment In a clean, safe, and sanitary conden ‘Meter eaniral and
repairs to the apartment with reasonable prompiness upon Tecalpt of written notice from Resident, Management's repalr abligations i wil make
landlorditenant law only pertain tothe apartment, and not to the common areas of the apariment community. Resident agrees and acknowirere Coorg
or she only leased the apartment and thet Resident's and Resident's occupants, family, and social guests access to amenttles and common ee ot fe
apartment community are-only a permissive Ilcanse to use such amenitles and common areas, on aleas of the

Resident shall pay as additional rent for any cleaning or damages exceeding normal wear and tear fo the premises caused i
Resident's eceupants, family, social guests, invitees or Hcensees of the Resident and occupants that exeoed normal Wear ona geet oF caeeee b
Resident's accupants, family, social guests, and invitees shall not damage any portion of the leased premises or apartment community, ‘and R Gent anid
responsible for the cost to repalr, replacement cost, and alf expenses required fo repair or replace the equipment, buliding, or property dama 4 esident is
is llable to and shall indemnity, defend, and hold harmlsss Management and the apartment owner far any damages oF repairs caused ae Resident
Resident's occupants, family, Social quests, and invitees, Resident shall promptly pay as additional rent with the hext month's rent the costs ve esident of
replacements, or damages caused by Resident or Resident's occupants, farnfly, social guests, or invitees upon Issuance of an invoice from Managemene Its,

Resident may not alter the interior or exterior structure of the apartment or apartment community In any manner without the
Management, Please see Par. 9 with regard to Management's policy on disability modification requests express written consent of

Resident must promptly report the need for any repalrs to Managemant in writing before Management {s obligated to make any re: 5

promptly report any dampness, water leaks, ar motd In the apariment fo Management, Resident shall properly use the hosting, rendieesiaont pust
conditlatting (HVAC) system to malntain famperate conditions so es to Prevent Ireezing of water pipes in cold weather and {o prevent mold % and air
excessive hurldity during warm weather. Resident is required to use alr conditloning during dune, July, August, and Septambar and shall not Prange or
alr conditioning and open windows for purposes of cooling the apariment. Resident must inspect any fire alarm and firs extinguisher at least m off the
month to determine whether they are in proper working condition anc feport to Management the need for any need for tepalr or replacement once per
shail promptly notily Management of any damage to or malfunction of any door or window locks or intrusion alarm, » Resident

Resident must promptly report any evidence, knowledge, or suspectad presence of bed bugs in the apartment and coo eraie wi
inspection and treatmant of the same, Adjolning ar neighboring Residents to an apartment Infested vith bed bugs must cooparata vine Manet to allow
Inspection and treatment to prevent a possible cross Infestation or migration. gement in

24, Abandonment. Resident shail not abancon the aparment, Resident's Parsonal properiy, or motor vehicles, Title to an
(including, but not limited to, pets or animals) shall vest in Management Management may store, sell, or dispose of abandoned prope ry amend ohesr ty

lf Resident abandons the apartment or his or het personal property contained therein, Management shall have the right fo re-

apariment withaut filing a dispossessory warrant or obtaining a writ of possesaton, Management is not required to flea dlspossenece woes odin re-let the
fo recover an abandoned apartment or io dispose of any abandoned praperty found in an abandoned apartment Management shail have-solo als order
in determining whether the Resident has abandaned the apartment. Circumstances Indicative of abandonment Include, but are not immer
Resident's unexplained absence or fallure to occupy the apartment; the overall appearance and condition of the apartment; Residents stator mited fo,
or she Is moving or leaving the apartment community; fallure fo pay rent or utilities: discontinuance of utllity service; fallure to respond to Manae that he
notices, communtcatlons, or eviction proceadings; or removal of a substantial amount of Resident's personal property. getient’s

26, Attornment, Sale, Foreclosure, Renovation, and Former Employees. Resident's rights, or, if applicable, his employment wi
subordinate to any deed to secure debt, sale, or contract for sale of the property, ploy ith Management, are

Copyright © 10/2018 ~ Atlanta Apartment Association, Inc. « Farm # 1301
All Rights Reserved 041420160370406 Page 6 of 8

 

 
H

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 35 of 68

. rn,

In the event the apartment community or any f on or building of the community is foreclosed, sold, sed under cont

substantial renovation, rehabilitalion, or demolition, either Management or the new owner shall have ihe rlalit to terminates the loses 30 aaeduled for
notices. In the event that Management elects to terminate the occupancy or lease under this provision, then during the 30 day period days Written
preceding elther the termination date-of Resident's occupancy or the termination of the lease, the Resident's rent shall be reduced by ft lod immediately
however, ifthe Resident shall hold over beyand the termination date, then Resident shall owe the full rent dus for said 30 day notice etiod phe (50%);
vent as provided in paragraph 712, . P Plus hold over

If Resident fs an employee of Management and his or her employment is terminated, then this employee lease shall also termin

' ate, any empl
discounts shal! end, and the employes agrees to vacale the premigas if requested, If permitied to stay, tha fonner em to Poyee rental
tate rent as spacified by Management at the time employment is terminated, ¥ Pioyee shall pay the current market

26. Default by Resident Resident's violation of this lease or any addenda cansiltutes a default, Violations constituting 4 default includ
Imited to: unauthorized accupanis; non-payment of rent improper non-renewal or fetmination of the lease as required by Paragraphs ¢ aoe, bu
of the apartment as prohibited in Paragraph 24; praviding false or misisading Information in the rental application: fallure to pay or Contin
required in paragraph 10; allowing unauthorized persons access in violation of paragraph 72; any unauthorized cecupants Or imprope
violation of paragraph 14; or causing damages or cleaning In excess of normal wear and teat, P

Upon default, Management may terminate Resident's [ease or right of possession by giving written notice and re-enterin

faw. Notice to cure a default is not required but, if given, shall not waive Management's right fo terminate or Insist on stat connie z Provided by
surrender possession of the premises to Management promptly on the effective date of any termination notice, remove all possessions and ent shalt
occupying the apartment, return all keys to Management by personally handing them to a Management representative, and restora Management fo Guiet

possession of tha Jeased premises,

Notwithstanding Management's termination due to Residents default, Resident shall remain llable for all rent, hotd-over rent und .
damages (if applicable) as provided below, unpaid utilities, rental concession, Jost discounts or pay-backs, damages exceeding nach 12, liquidated
costs of eviction, attorney's fees ancl expenses of ce-letting Incurred by Management as a yesult of Resident's default af and tear,

Management, at its option, may obtain possession of the apartment through a dispossessory proceeding, elther with or without 4
right of possession, Management, at its option, may also recover passession of an abandoned apartment without filing a dlgpasoersnating the lease or
changing the tocks and disposing of any abandoned property, TY Ptocseding by

Notwithstanding fermination of the lease, commencement of a dispossessory proceeding, Issuance of a writ of ossessio ,
recovery ofthe abandoned premises, Resident shall remaln lable for all rant accruad through the date on which possession isnot phys Pr aewiction, or
rent through the remainder of the leasa term er liquidated damages (If applicable) as provided in this Paragraph; damages exceeding nom. fF egoment;
tear; unpaid utilities: rental concession, lost discounts or pay-backs; casts fees, and expenses, Nelther issuanca Of a writ of possession acta pear and
eviclion, or retaking possession of tha apartment shall relleve Resident of llabliity for rent ihrough the end of the lease term or Iquidated al physical
applicable) under this paragraph. All rent, fees, damages and liquidated damages (ifapplicable) shall be due immediately upon demand for payment’ (fF

In the event of a default by Resident, tha Resident shail be lable to Management for rent through the remainder of the lease tem as follows. Mi

may elther allow the apariment to remain vacant and hald Resident liable for payment of rent through the remaining term of the lease: sue the Reslaear
breach ofthe lease and jor each Instaliment of rent as it comes due through expiration of the lease; or re-enter the premises ag provided by | esident for
ihe apartment on Resident's behalf while helding the Resident liable for any deficiency between the contract rent and fant received throy h the and tedat
term of the lease until the re-letting. Management has the right, but not the obligation, fo attempt to re-let the premises on Resident's behalf & remaining

{n the avent that Resident has breached or defaulted the lease and falled fo terminate the lease proparly as provided by law or as provided
Paragraphs 6 or 7 of this Apartment Rental Contract, then Resident shall be fiable te Management far unpald rent due through the remainder of th for in
term under ihis paragraph (Par. 26}, and not as provided in Paragraph 7, and Management is not entitled ic collect any termination (cancellation). nee
notice fee,

Liquidated Damages In Lieu of Rent ‘Through the Remainder of the Lease Tern. Management shall riot be entitled to Liquidated damages un]

ilquidated Damages Addendum has been signed by Management and Resident to indicate that the parties desira fo use liquidated dam ae ihe
delermining the amount of rent due through the remainder of the lease term in the event of Resident's default, In the event the pariles haye Soot
liquidated damages for determining Resident's llablity due to Resident's breach, then tha Liquidated Damages Addendum js incorporated herein a

reference, and the parties shall execute the same as a Separate addendum.

Menagement's re-entry to teased promisas althar under Judicial process or by retaking possession after abandonment or surrender shall not rek
Resident of Ilability for payment of rent through the remainder of the lease term ar liquidated damages (if applicable) that landlord is entitled to collect relieve
the terms of thls rantal agreement, under

Management shall have the right to terminate the lease or right of possession of any Resident or occupant of the apartment who Is arrested, Indi

charged, or convicted of any felony, erime of vielence, or threatened violence; robbery; theft; dishonesty: Tape; child molestation; sexual offense: Test
sale, use, or possession of drugs; ilegel use or possession of a weapon: stalking: arson; criminat damage to property: vandalism; Issuance ofbad h egal
fraud; forgery; or any other crime which could adversely affact the health, safety, or welfare of other Residents or Management staif, regardless of wea
‘the offense ocourred on of off the apariment community premises and regatdless afwhen the offense occurred, Management shall have the right fo ether
dispossessory action and obtain a writ of possession based on the Resident's or occupants conduct which constitutes a crimtnal Violation without tie
for'& criminal adjudication, finding, or decision on the erlminal charges. Waiting

Management shall have the right to terninate the lease of any Resident whose apartment is found to be infested with bed bugs; have a mold

intrustan problem; be unfit for habitation; or constitute @ hazard fo health, safety, or welfare of any persen, the apariment, the apartment comme Mater
management employees, Upon such termination, resident must Promptly vacate, remove all personal Properly and possessions, and retura possess) y or
the apartment to Management, ston of

27. Privacy, Disclosure, and Consent, Resident agrees that Information about him or her that Js known to Management or contalned th his

Resident file fs not confidential, privileged or private. Resident authorizes Management to disclose any Information known or contained in the Resid m her
to any few enforcement agencies who request such information either with or without a subpoena; to prospective landlords or lendera who re ue ct file
information in connection with approval of any rental application or home purchasg; or to persons or parties who make a request for such informatio Such
discovery procedures in a civil action or subpoena In a criminal proceeding. n using

Resident agrees that the apartment owner and Management shall have the right to provide information from ita account and business records to

Consumer Reporting Agency ta be Included in the Resident's consumer file and credit histary, Including, but not limited fo, rental history, rental paym ne
unpaid balances, and other Information, If the Resident disputes the accuracy af the Information provided, the Resident shall notify the Conan jl
Reporting Agency and send written notice of the dispute to Management at the address specified In Par. 9, When glving natica ta Management of wer
dispute as to the accuracy of adverse rental information, rental payments, disputad account balance, or other disputed Information. Resident agress te

t are not
or7; ; abandonment
Ue utillty servica as
 USe@ oF conduct In

Copyright © 10/2015 - Atlanta Apartment Association, Ine. - Form #1304 '
All Rights Reserved 911420160370407 Page 7 ofg

 

ee

 
tt

tei

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 36 of 68

me oe,

provide his or her correct names on the lease, apartment number, complete aparnment address, d. of occupancy, and
of such dispute that the Consumer Reporting Agency and Management will have sufficient Information ta investigate, evaltate and wecatalls tothe dispee sis
e,

Resident agrees that Managernent shall have the right to pursue collection of any sums alleged due fram Resident throu

contractors as collectors and that such sums may be reported to any consumar reporting agency (credit bureau) and shown on one me f Independent
Resident agrees that variances or inaccuracies In tha amounts submitted for collection or reported to any credit bureaus de not constitute o weet report,
federal or state laws pertalning fo reporting or collection of such debts and that the amount alleged due may be amended or corree, wplation of any
Resident agrees that Management or any such collectar of collection agancy is expressly authorized to contact Resident by phone Sd at any time,
Resident of the debt or attempt collection of the same and to communicate with third patiles regarding the existence of ihe debt, th ot mall to noff
Resident, or the Resident's ability to pay the debt, Resident agrees that Management or any such collector is expressly authorized to ont man of he
report (credit report) on Resident and to obtaln Information on Resident's tocation and emplayment in connection with the collection i. ny asumer
claimed due under this lease. Management's and collector's rights under this Paragraph shall continue and survive Independently b nd eee ommounts
termination of the lease or Resident's occupancy of the apariment. ¥ Deyond expiration or

Resident(s), thelr accupants, family members, and soclal guests herby authorize and grant Mana ement, thelr contractor{s
parties hired by Management, permission to take, use, and publish photographs and/or videos of Residents), their cocunente meyeets) and or &ny third
but not limited to, their minor children, at events and/or activities In the coniman ateas of the apartment community. Managemane is pen quests,

photographs or video for print, publication, copyright, online soclal media and video-based marketing materials, as well as any other form ee tose
use at Management's sole discretion. Resldent{s}, their occupants and socfal guests, Including thelr minor children, release a Ht heyy ication or
Management from any reasonable expectation of privacy ar confidentiality associated with the Images and videos taken and used afd

Resident(s) and their occupants, family members, and soctal guests acknoWiedge and agree they will not receive any type of fin anclay Management.
ownership or royalties with the taking, use, marketing, or publication of any photographs or videos, campensation,

28. Definitlons. ‘The term “Residedf includes all tenants or other persons who signed or are obligated under the | "Hist 1

applicable, "Rasident" refers to the tenant. The ferm "Management" may refer to the ownet of the apartirent community arto ral also me gn “her when
Under a Managament contract te operate the apartment community on behalf of the owner. The legal ownership sntity fs different from ih G agent who is
entity. The owner's managing agent may or may not have any ownership Interest In the apartment community and may be an antlrah Management
contractor which operates the apartment community for the owner for a fee. “Occupants” are pereons whe are Iving in the aparimant . independent
Resident and disclosed in the lease but have not signed the lease. The term “occupants” means persons who did not sign the lease but rental with the
and authorized to live in the apartment on a full ime basis, Occupants could Include family members of the Resident, but Is not tinted to fi were discleseg
and Includes roommates or other persons who are authorized fo live in the apartment as disciosed in this Iease. "NSF" means checks that are” Ihe:
or returned by the bank unpaid, and 1s also referred to as "not sufficient funds." "Skip" means to vacate or abandon the leasad premises in vil dishonored
lease, either with or without turning In all Keys and either with or without removing all psrsonal properly. "Natice period" refers to the len oh f lation of this
in paragraph 6 or 7 or any other provision before a notice can take sfiect, The word "lease" moans the Apartment Rental Contract whn ame tet ued
relationship of landlord and tenant between the Residant and Management. "Leased premises" refers to the apartment Reatdent rent creates the
referred to as the "premises" or "lease premises," but dos not Include any of the common afeas or other portions of the apartment cam Sc, and is also
The term “leased premises" does not include any portions of the apartment community outside of the apartment rental unit as the Resident property,
petmissive license to use the other areas and amenities of the apartment community in conjunction with the rental of the apartment, Tern, has a
the date following a notice petiod or the date on which Resident's lease or right of possession terminates as spectfied elther Ina non-tenewal on date” Is
lgase termination notice from Management based on Resident's default, A "social quest’ is any person wha Is present in the Resident's a artments ron
the apartment community property by express or implied Invitation of the Resident or Resident's occupants, other soclal guests, or farnil membet On
Includes anyone temporarily living or visiting Resident. ‘The term “social guest" Includes, but is not limited to, visitors and family member bets and
nrasent in te apartment or apariment community. An “Invites" refers to a business guest of visitor who Is present in the apartment or the Visiting or
community with the express ar Implled Invitation of the Resident for the purpose of conducting ar soliciting dusiness with or for the Resident, o apartment
social guests of tha Resident, The “trade name” fs the name of the apartment community and Is the name or allas under which the legat ewer pants, or
dozs business and operates the apartment communily. A "default or "breach" of the lease and addenda means a violation of the lease vison
gives Management the right to terminate the Resident's occupancy or lease, "GREC" means the Georgia Real Estate Commission, Provisions and

29, Usuftuct ‘This lease only ¢teates the relatlonship of landlord (Management) and tenant (Resident) and does no
transferable rights fn real estate. “This lease is a “usufnict," and not an estate for years, ( ) t create any ownership or

30, Entire Agraement. This lease, any referenced addenda, and any addenda separately signed or referring to the feasa ore

the entire agreement between the parties, and no prior negotiations, representations, or oral statements are binding, This lease maya satiate
except with the express written consent of Management. The Resident is lagally obligated under the terms and conditions of any addenda whi nh Modified
signed, and the same are part of and incorporated by reference into this tease. en he or she

31. Joint and Several Liability. Each person, corporation, or roommate who signs this lease or any guarantor under a separate quarantors
Is jointly and severally Hable for all rent or other charges which come due, Management may look to any Resident or guarantor for paymant of oeement
of any obligation due without first suing or attempting to collact from any other responsible party. Management and the owner or any-collection. ora part
attorney representing the owner or Management shall have the right to settle in whole or part all or a portion of any debt owed by one Resid agency or
releasing or walving its claim for the balance of the debt against another Resident, co-signor, or guarantor. Settlement or release of one Re: sent
Guarantor shall not release the other Resident or Guarantor from lability for the debt owed. esident or

32, Agency Dislosure. Management is acting on behalf of the owner of the apartment community in exchange for compensation,
33. Know Your Neighbors. Certain Individuals convicted of certain sex-related crimes are required to register their name and
index maintained by the state or county tn which they reside, You may access that index in order to detarmine whether any such Indias five a

pronirly to certain location. ee pullc ray Access the internet to view all Sex sade registered In Georgia. The Statewide Sex Offender Register
catt be obtained through the intemet at hitpuigbl.georgle.gov/geurgia-sex-offender-reaistry, The public may als¢ eontact the fo :

the sex offenders listed In their county. ¥ Cal Sheriff'to to view a list of
34, Special Stipulations. Any special stipulations specified in Par. 34 shall control and supersede and control over canflicting Provisions in the text of

this lease.

Copyrigh! © 10/2015 > Atlanta Apariment Association, Ine. - Forn# 1301

All Rights Rasared 02142016037 0408 Page Sofs @

Daa

 

 

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 37 of 68

   

 

 

  

 

 

 

“sy, oe,
, FORM VALID FoR
= HENTAL:GONCE! ‘RGDENDUM te, | SEORGIA ApaR
JRENTAL:CONCESSIONADDENDUM 7 SU tue ASSOCIATION
MEMBERS ONLY

Addendum Date: January 14, 2016 . Rightsen Capital Group .
[Management [" ]as Owner of [xf as Agent for tha Owner of SEV Atlanta-Concord Chase, be”

Community Name") enters into this Rental Concession Addendum to the Apartment Rental Contfaot [ihe Lease’ wih ace Pana—ginie
—Timines

pertaining te Apt No. #802 located at Resident,
amp AR ONT TR ne riment Rental Contract dated

January 15, 2016 [Date of the Lease].

1. This Addendum Is part of the above Apartment Rental Contract [the Lease’] and provides an incentive to lease wiih specific conditions that
the Resident to stay in compliance with the terms and conditions of the lease as specified below. require

IMPORTANT: Resident can lose the rental concession for the month of a default or the ramainder of the lease ang may have to
concessions taken prior to default as provided below, itis Important that you read this addendum carefully. Fpay

2 ‘The Residentis obligated to pay the contractual amount of rent stated in Par, 3 of the Lease,
However, as an Inducement to lease the apartment, Management will provide Resident with a Rental Concession under the following term
conditions. The renial concession Is a form of discounted rent that requires the Resident to pay rent timely and not default in his or her obi ato and
the Lease or this addendum, gations in
8. In order to receive and be eligible for the Rental Concession, the Resident must be and remain in compliance and cannot be th defauit withthe LL
orthis addendum. Listed below ere explanations of what ean acour ifthe Resident defaults, Sase

a) Temporary Breach of Rental Contract and Temporary Loss of Concession, Resident shall lose the Tental concession for any month in wht
the Resident fails to pay rent timely or otherwise defaults under any other terms and conditions of the lease, walch
{f Resident is not timely in payment of rent, utlllty, of other charges which coma due, then the concession shall be lost for the
default occurred, ' month In which a

The concession can be reinstated for the remalning tarm of the ease at such tims as Resident comes back into compilance with the lease
the defaull, and pays alll rent, Jate tees, utilities, damages, or other charges that are due and delinquent, * Cures

Upon Management's elaction to accept payment-and reinstate the lease combined with Resident's payment tn full of the Past due rent and late f,
lost rental concession, or other applicable charges, the lease shall stand as reinstated, and Resident shall be eligible tor the rental concession %
the remainder of the lease, if applicable. r

b) Permanent Breach of Rental Contract and Irrevocable Loss of Concession. In the event the Régident abandons the apartment or vacat
after the filing of a dispassessory proceeding (eviction) and fails to pay rent due; or In the evant the Resident defaults and is Physically oviotas
from the apariment and fails to pay rent due [check all that apply): ile
__. Phe remainder of the rental concession Is Irevocably ost going forward.

X_ Resident must repay rental concessians previously taken In prior menths, having @ retroactive effect of requiring repayment
"~~ already received as a credit against rent previously pald. vment OF concessions

 

 

If Resident abandons the apatiment without propertly terminating the Lease under the method provided for in Paragraph 7 {Early Termination) of th
Apartment Rental Contract the concession shall be lost for the remainder of the rental payments due under the Lease. ¢

4. The Resident's rental concession shall apply as a reduction In tent as provided below. The concession Is a credit against the rental contract amor
stated In Paragraph 3 of the Lease. It Is a bookkeeping entry into the management software accounting systam. A rental Concession is not a oeeunite
deposit and Is non-refundable. It is not tranaferrable, nor ts tt acsignable. The Resident |s rot entitled to receive cash or a cash equivalent in fiey of
taking a credit against rent due. The rental concession is only applicable to the specific apartment and lease referred to above, The concess}
amount only applies if Management receives rent timely, The rental concession is only @ credit against the full monthly renial amount stated In the

Lease and cannot be used In any other manner,

 

The total amount of the rental concession is $ 800.006 , ta be taken as follows [check all that apply and fill in the appropriate blanks):
@) One month's rent for the month of
b) $800.00 each month beginning 01/15/16 through. 02/15/16

 

 

S)} Other method of applying the rental concession:
Resident will xzeceive $439.00 off January 2016 ¢ 361.00 off Februa 2016 for a total
$800.00 free,

This Addendum anly apples during the Initlel term of the Leasa unless spaciiically extended by agreement under any renewal or extension of th
Lease, The rental concession provided for above shall not be applicable except as expressly stated above unlase othenvise modified in writing and

signed by both parties,

011420360370409

Copyright @ August, 2012 by Atlanta Apartment Assoclaiten, Inc. - Form #1208
All Rights Reserved
Page 1 of 2

 
Case 1:19-cv-00454-ELR Document 1° Filed 01/27/19 Page 38 of 68

6. Resident's Election to Take Early Terminatle’ ™ irsuant to Paragraph 7 of the Lease.

In the event the Resident elects to terminate the Lease prior to
that Is applicable}:

_,

oe

_._Resident is NOT required to repay the rental cancesstons taken prior to the effective date the lease will end;

OR

Resident must repay the rental concessions taken prior to ine effective date the lease will end.

6. {nthe event Resident's lease Is terminated or Resident's right to occupancy of the apartment Is terminate
jose the rental concession as provided In Paragraph 3 of this addendum. For purpos
of any dispossessory or for collection of rent due In a breach of contract cll! action,
Paragraph 3 of the Lease without any credit for a concession. In the event Resident
rent, the amount of hold over rent shall be two times ‘the amount of rent due under F

7. jt any postion or provision of this addendum fs declared to be favalid or une
vomaln enforceable. The court shail interpret and construe the remaining
partles, In the event of a conflict between the provisions of this addendum and the Lease,

addendum, the Lease shall remain in full force and effect.

Eighteen glottal Group

of Owned or Manage YL,
By: LA, be A }

Signature of Ownet or Management Company

As? Hild Dat ‘Linc ubdend— (Title)

 

 

 

011420160370410

Copyright © August, 2012 by Atlanta Apartment Association, Inc, - Form #41208
All Rights Reserved

nforceable, then the remaining portions shall be ss

expirailon of the Lease term stated In Par. 1 (Term) of the Lease (check the provision

d due to Resident's default, Resident shalt
es of compelling payment of rent into court
the Resident shall owe the full month
holds over rent beyond the term of th
aragraph 3 of the Lease without a credit forthe

during the pendency
y rental amount specified in
and owes hold over
concession.

vered and survive and

portion of this addendum so as to carry out the Intent and effect of the

Resident fe LD 03>

Resident

the Addendum shall control, Exespt as modified by this

 

Resident

 

Resident

 

Page 2 of 2

SAR

 

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 39 of 68

mtn,

FORM VALID FoR

 

 

7 sy Apartment Refital Contraaé:

.
’

GEORGIA APAR:
Assoc ATOM ENT

 

 

 

MEMBERS ONLY

This Apariment Rental Contract is alease between the Owner of the Apariment. Community and the Residents whe are leasing. the apartment
The General Provisions of the lease. which follow the signatures at the bottom of this page and any separale addenda :
Incorporated ‘into and become part-of this lease. Paragraph numbers on thls.page correspond to paragraph numbers in the Genet ero partles ere

January 16, 2017
Bighteen Capital Group.
Owner

Lease Date:
Managemont

 

Rosidente/Tenants:

Other Cccupants of Apartmen!

 

(<] Management Co..as Agent for Owner

Cl
Apartment Community Name: SBV_Atlanta-Concord Chase
Apartment No.:
Apartment Address:

ZMadiry Pena-Jiminez

  
  
 
 

 

 

 

 

 

    

 

 

 

 

 

 

 

Pan. 4. Lease Term! ‘10 Months and
Beginning Date: OT /TA/20L7 Ending Date: 11/13/2017
Par, 8, Rent Due Monthly $ 820,00
Pro Rated Rent Dug at Lease Signing §, 476.73.
Dates of Prorafed Rant 01/14/2017 to 01/31/2017
Monihto Month Foe =.
RentisPayableto Concord Chase Apartments (Name-on Chack or Money Ord
Par, 4. Late Fees and Insuffictent Funds Fees er)
Date on Which Rent Is Late 5
Amount of Late Fee $ 100,00 or % of Rent
Per Day Late Fea $ 10.60 per day after 5. ‘day of the month
Returned or Insufficient Check Fea [Service Fee ofS. 35.00 oF ([]5% of Amount of Check plus CIBank Servies F,;
. TAmount charged by Bank to Management for Charge Back] & Fee of
Par,5, Re-Key Look Charge $ 45.00
Non-refindable Lease Fee §& 125,06
Securliy Deposit $ 200...00
Bank Name (Where Security Deposit Kept)
Par. 6. How Much Notice Required D TI Meuh lor To End of Initial Lease Term 60 Days
Ranewal Pariod janth to Month (1 month at a tinia) Renewal Bi-Monthly (2 months at
Nolice Required to End Renewal Period §'}30 days to and Month to Month Renewal 5 80 days 0 ea Bi-Monthly Nooo
Par. 7.  Barly-Termination Option: Amaunt of Nolica Required for Electing Early Termination 60 Days Written Notice
Par, 9, ‘Diselosura Notice of Owner or Managing Agent and Equal Housing ‘Opportunity Policy

Name of Managing Agent for:Gwner

Authorized to ‘Recelve Notlees ‘and
Lawsulte
Address of Owner or Registered Agent
Authorized to Recelve Notices and
Lawsuits

SEV-ATLANTA CONCORD CHASE

Address of Agent Authorized fo nn
Manage Apariment Cormmunity 300 Hurt Rd ss Smyrna, GA 30082
Name of Guwner or Registered Agent

 

18 Capital Group

 

 

Corporata Narne of GREC Licensee.

a
218 Capital Group. ——-—.
$$

 

GREO- Corporate Licanse No,
Par. 1%, Flodd Disclesurs fF] Nat Apbiicable
Par, 34. Special Stipulations: Hesiden’ wii
trash, 82.00 : .

(Cl) Apartment has-been flooded praviously:

   

 

 

 

 

 

  

 

 

   

 

 

 

 

 

 

. . a = tees
Signatuiés of Parties: 4 ~
Management .o Regidenta.

Eighteen Capital Group Pape S dy a gle ee tt

Spee - ef a __ (Restent Signature

Name of Vanagement Printed N&qie of Resident: Madiry Beie-Timinor
4 (Resident Signeture)

Byr f Printed Nana of Restdarit:

sighataor lanademel presentative-Name. ‘ er

ok. £2 ae —— a (Resitent Signaty
As ae AL g ev ae AG se (JobTite} bated Name of Reshderits_. eI
—_— - (Resident. Signaturg)
SspyrlahtGu1 0/2018 - Atlanta Apadinant Asséclalisii, tic. ~ Form # 130 _ Printed Nayne of Resident:
All Rights Résarved ‘GENERAL PROVISIONS FOLLOW Paget ara

1

 
"

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 40 of 68

ae

General Lease Provisions. :
The Owner is tha fandiord of the properly, and the Residents the tenant. The apartment community 's managed for the Owner by its Managing Agent

The lease is legally effective on the date It Is signed, regardless of whether It was signed befora or after the Resident moves |

no conditional three day right to rescind or vold the contract once itis signed, and the Resident fs legally bound to pay all rent, feos apartment There is
come dus, regardless of whether tha Residant continues to aceupy the apartment. The Lease Date Is the day on which the lease was sii i charges that
effective asa contract. gned and became

The lease {s a legally binding contract that creatés the relationship of landlord and tenant for the full duratio of the |
above. Any addenda signed by the Owner and Resident are also part of this Apartment Rental Contract. ° ® lease term at the rental sate stated

The Owner provides (he apartment to the Resident In exchange for payment of monthly rent. The Resident's obit
olher obligation of Landlord in the lease, ¥ ante obligation to pay rent is independent of any

Listed above are Important terms, conditions, and payment amounts. They are Hsted at the beginning of the lease to provid ‘
reference. Each of the first page terms correspond to important lease pravisions that follow belaw, Paragraph references on the fetes with an
the paragraph number of the General lease provisions that follow. 98 correspond to

important Information About Ending The Lease and Management's Right to Increase the Rent During Ar Extension P; .

and automatically at the end of the initfal lease term. The Resident must ‘give a proper non-renewal notices to and the lease a8 previa lease does not
tease wil be extended or renawed for an addilional perlod or time stated in Par. 6. The lease continues to renew until the proper nonerenewai oaths
given, @ leasa Is renewed or extende @ Resident willbe responsible for paying an additional Month-to-Month Fee an Ss
than the rent specified in Par, 3, If Management glves notica of the higher rent amount. . ¢ may also pay a higher rent
The apartment shall only be occupted by Rasidents and the occupants listed on page 4 and any o oO i

inne oparunent ly P page 1, y other occupants not listed above are unauthorized to tive
1. Term. The initial lease term of the lease Is for the number of months and days specified in Par. 1. The inlial term of the |

noon on the days specified in Par. 1 but will he automatically renewed on elther a month to month or b}-monithly basis as stated in Per eee TT MAC
NOT TERMINATE THIS LEASE PRIOR TO THE END OF THE INITIAL TERM EXCEPT IN STRICT COMPLIANCE WITH PARAGRAPH 7 or NT May
provided by law. &S othensise

2. Possession. Rent shall abata untl! possession Is granted to Resident, Restdent may void or rescind this Isase If possession |

\ t granted withi
seven (7) days fram the start of the lease term. Management Is nat Ilable for any delay in possession, Resident shall any in
his or her election to vold or rescind the contract. ¥ delay np shall give Management weitten notiea of

3. Rent. Resident shall pay rent fn advance on the 1st day of each month at the management office as provided In Par. 3. TI '
rent shall be due at the time this lease is signed as provided in Par. 3. If this lease Is extended or renewed under Paragraph 6 witha clones Proratad
Resident shall owe 4 month-to-month fee in addition to the monthly rent due during any extension or renewal perfod. 6 anew lease,

CASH PAYMENTS WILL NOT BE ACCEPTED, AND NO MANAGEMENT EMPLOYEE IS AUTHORIZED TO ACCEPT A CASH PAYMEN
T UNDER A

CIRCUMSTANCES. RESIDENT MAY NOT RELY ON ANY STATEMENT MADE TO HiM BY A MANAGEMENT RESPRESEN NY
BE ACCEPTED. TATIVE THAT CASH WILL
All zent shall be paid by personal check, cashler's check, or maney order. Management shail have the right to establish or pro
card, debit card, electronic funds transfer, online payment portal, or dasignated online payment systern and software, but Resident dec, Tat hae by creat
to make payments by these means unless specifically authorized by Management. Management shall have the tight to designate the specif ve the tight
form of payment that wilt be accepted, and no other form of payment shall be acceptable than {hase specified hy Management. Checks and ony ten
stall be mate payable to the order ¢ of the business enllty precited in Par. 3, Third party checks (those which are made payable to someone ‘other hee

anagement) and pattial payments are not allowed, olher damages, utilities, fees, or charge db fi n
‘considered to ba additional rent. 9 eos owed’ by Resident and due under this lease are

The amount of rent specified In Par. 3 is tha amount due each month unlass Management has given the Resident a rental cone i

rant, either In the Special Stipulations to this lease or ina separate addendum, if there are rental concessions granted, the Resident wil mn wom the
ifin default or breach of this lease and will be obligated to pay the full amount of rent specified In Par. 3. [fin defauft or breach of the lea id lose them
may have to repay the rental concessions under certain specified condltlans. 88 the Resident

4, Late Paymants and Checks with insufficient Funds. Time is of the essence, After close of business on the la ‘ :
in Par. 4, late fees shell be due In the amount specified. ine last day of the grace period specified

Resident shall pay Management an Insufficient funds chack service for each ratumed or NSF check, plus an additional fee e

Management by the bank. [If no box is chacked (n Par. 4 that specifies the amount of tha serviea fea, than tha inoufficlent funds eee pe {a9 charged to
(rege) oF one face amount of ihe cfieck, plus the fee charged by the bank. AtManagement’s option, all late rent, NSF checks, and fulura mente wv Poe COME
NSF check must be paid by money order or certified funds from a bank, The parties agrea that bank service, NSF, and late fees ara ue after an
compensation for delay, administrative costs, and time In collecting past due rent, ara not penalties, and that such costs are difficult fo estimate accurately.”

§. Lease Fees & Security Deposit. Resident must pay tha amounts specified In Par. 5 for ra-keying locks, an S

depasiis. A re-keying lock fee Is due for each Jock that must be re-keyed if all keys are not returned. The nomfefundable lease see foes oF Security
deposit, Is not refundable, and does not reduce Res{dent's Ilabillty for unpald rent, damages exceeding normal wear and tear, or other char. rea hee
due under the lease, Any security deposit will ba refunded as provided by law but may be applied ta any charges due under this lease. apes hat come
elther be protected by a surety bond on file with the Clerk of Superior Caurt or deposited in the bank Specified In Par, 5. Interest eamed on rpostt wilt
belongs to Management. such deposits

Management shall have the right to apply any security deposit held ta money or a debt owad by the Resident to Manageme

resbicled to or linited In how the security deposit Is apalied if money is owed, and the deposit may applied to rent, damages oxceaing ee wea pot
ar, unpaid uultes, or any olher fee, charge, or debt owed by Resident. Management may apply a pet or animal deposi

exceeding normal wear and tear that were nat caused by a pet or animal. Y apply 2 P Posi {© unpald rent or Hamages

Resident shall have no right ta use or designate a security deposit as payment of rent or other fees and charges whlch are due, a
44-7-33(b), Resident agrees to cooperate with Management In scheduling and performing Mave-In and Mova-Out Inspections an Toles by 0.6.6.4,
damages or objecting to Managament's listof damages exceeding normal wear and tear, G any existing

6, Renewal Term and Notice of Non-Renewal to End the Lease. Either parly may non-renew and terminate this lease at theg i
giving a written non-renewal nollce prior to the end of the initial lease term, If such non-renewal notice Is not given, then this lease vil eee term by
provided in Par, 6 on a ollhar a Month-to-Month bats (one month at a time) unill elther parly gives a praper 30 day notice; or an a Bi-Monthly basics

Copyright © 10/2015 - Atlanta Apartment Aasoclaiton, Inc. - Form #1304
All Rights Reserved J
Page 2ofg

Y@S

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 41 of 68

. + oo
$ . me

months ata.time)-unti either party glves-a proper 40 day notice In writing that terminates the éasa, Unless otherwise allowed by Landlo
terininate at ihe end of a calendar month. rd, tha lease shall

Management shall-have the right to Increase the rent-due In any extension or renewal term by glving written notice at least 4 5 days
which @ non-renawal notice must be given in-order tc end the initialterm or any subsequent renewal or extension psriod, ¥8 prior to the date on

dfnot specified in Par. 6, then a 30 day written notice is required to end the Inltal term or any renewal,or extenston period as of the and of a calendar month

Management employees abe not.authorized to accept a verbal notices of non-renewall or termination from the Resident, and the Resident has

rely on a Management smployes's statement that a verbal nolics Is acceptable. Resldent's nop-renewal or termination notice must be in Writing right to
signed, and specify the move-out date, Residant should confirm Managements recelpt of the notice With the aulhorized signature of Mare ated,
represenfative using Menagement's notice of Intent to vacate form, Resident should keep a signed receipt of the non-renewel notice for his poreenct
records In casa of any dispute as to whether such notice was given and recelved. If Resident does not obtain a signed receipt of such notes ee!
Management, or If Management does not have & signed original non-renewal notice ftom Resident, then it will ba presumed that Resident failed toohen

proper written nolice.

7 Residents Early Termination Option. Resident can end all liability for rent under this lease (but not lfablllly for damages. exceeding normal

and tear, or ilabitity for unpald utilities) and vacate before the end of the initial lease term stated in Par. 7 anly by doing all of the Jollowing hic 5 ck Wear
thls paragraph. |fall of the following conditions are not performed, then tha feass remains in effect for the full term, and Resident shall be liable foe ee in
of the rental agreamsnt as provided in Paragraph 26. If Resident skips, abandons, or is.evicted fram tha apartment withoul complying with thie ween eon
then Residents in default and responsible for rent and liquidated damages (if applicable) as provided under Paragraph 26, any other fees or chat aoe ae
and all damages and cleaning fees In excess of normal wear and tear, Management employees are nat authorized to make 4 verbal stata Tges dua,
waives the notica and tornination fees, and the Resident has no right to rely on a Management employee's statement that Resident will not haven that
such fees or-comply with this. provision In order to terminate the lease early. Any waiver of.the notica or fees required under this provision mu. to pay
wilting, dated, and signed by all parties. Resident's election to use or not use this provision is purely voluntary, 3 must be in

To end the'lease early, Resident MUST do EACH of the following: 1) pay all monles currently due; 2) give written notica In the amount specified in P

inient (o vacate prior to the first day of the month and to take effact as of the last day of a calendar montit; 3) pay all rent due through the not ar, 7 of
Preceding the early termination date; 4) pay an additional early. termination or lease cancellation fea equal te one month's tent as liquidated da rBooat
vacate tha leased premises on or before the specified termination date, remove all occupants and possessions, and physically hand the k yee
Management representative; and 5) abandon, waive, and release.a claim to the relum of any security deposit, which shall bocome Management's eye to a

lf the length of the Early Termination’ notice ts not specified In Par. 7-on the-fiist page, then, a 30-day writen native ts requited, Resident can

earlier'than the lermination date following the notice. perfod in Par, 7, but Resident must turn In all keys, ramove ail occupants and personal pro move-out
all:rent, due through the required nonztenswal notice period, pay tthe one-month tennination or lease cancellation fee, and ‘comply oars pay
requirements. Keys must be.physlcally handed to'a representative of Management and may not be leff'in the apartment ora night rent drop.box a other

If Resident elects to exercise his or-her right to Early Termination, Resident Is nat entitlad to a refund of ‘any rent, notice or termination fees, 6

deposlt, even, tf the apartment Is re-let to a new Resident prior to the end of the notice period. Resident's election to exercise this early tomminatle Securily
either-by glving proper notice and paying all sums due or by giving proper notlee and signing an agreement to terminate early ‘and pay the sums a Option
Tater date are binding and shall not be reduced or set-off by any moneycor rent Managemerit recelves from re-Jeiting the apartment-to a new or subsequent
Resident. :

Military Transfers and Lease Terminations. A Resident (including a Resident's spouse) who Is a servica member on active duly or}.
the regular or raserve component of the U.S. Atmed Forces, U.S, Coast Guard, or National Guard, shall have the right ¢ end this aoa ny in
Contract early by giving 2.30 day wiliten notice, paying all rent due through ‘the notice date, and providing a copy of the official mallltary orders nt Rental
verification signed by the service member's commanding aificer or by providing base housing orders.as provided in ©.C.G.A, Section 44-7 OF written
service member is: : #22, if the
1, Ordered to federal duty fora periad of 90 days or longer;
2. Recalves a permanent sere of station orders fo mave alleast36 miles away from (he rentaf ‘housing;
% ~~ s Is released from actlve duty after leasing housing and must move 35 miles or more away from the service member’
entering active duty, ' th § home of record prior to
4, er entering into this rental agreement, the service member becomes eligible to live in government quarters 4
goverment quarlers wil result Ina forfetture-of re service member's basic allowance for housing: 4 or the failure to mova ta
5, Receives. temporary duty orders or temporaty change of-statlon orders or.state active duty orders for a period e i 4s
least. 36 miles:away from-the location-ofthe rental-housing; or y P Xeeeding 60 days thet ts at
6. Recelves.ordars-aftersigning the lease but before taking possession of tha rantal housing.

8. NoAssignment/Sublatting. Resident may not:sublet ar assign the lease.
9.  Digeloguré Notice of Owner or Managing Agent-and Equal Housing, Opportunity ‘Policy,

The name and address of companiy or party authorized to manage the apartment-community for the owner Ie-specified In ‘Par. $,
of the owner or awnet’s registered agent who ts authorized'to Tetelve, nolices and! lwstilts. agelrist the ‘Lahdlord Js ‘specified nae address
against the owner dr Managérient shalt be filed and served as providad'by law oras contractually agreed to by Resident. 7) here w. Lawsuits filed

The Corporate Broker's Narae ‘of the Clcensed Managing: Apent.and Broker's license numbér as required the jule 4
Conimission (Ga.R, & Reg..520-1-,10) is-specifiad In Par. 9, 4 by S of the Georgia Real Estate

‘Equal Housing Opporlunity Policy. The epariment owner -and Management ‘provide equell-hausing opportunity for: qualified

‘disciiminalé on the basis of rece, color, religion, sex, .natlonal-arigin, famillial staius, ‘disabilliy, or any othe Tepully rear nized status Inthe Slee eee thot
its thecowners and Nenagements Rolley ta provide reasonabla acccmmoifations in the apariment:community’s operational policies and prsteduce os
ts pammiit the Retldent is make feasonable modfcaltoris thatiare necessary for the Resident and related tothe disability for persons ‘wilh % demortanes
disabiiliy., Thé Residént-must request and obtain peniiission trom the dwaer or hhaniayément for any accammodation or sModiflcation prior to Imnlennated
the samé,. In géhéral, the cast of expense. of physical. modifications to the aparlment of apartment community is tha respanstbillfy of the Resides Cents
the applicable. [aw- requires. the owner or Management lo absora or be respofisible for the cost of such ‘modifications. A Resident:ot occur a f mess
demanstiated cisabillty ig allowed to have: dn assiotaice animal 46 assist with he person's disablly, A.clsabledt Resident pr-cobupant le alloyed f aay
arivassistance aniital-whlott has: not been trained ¢ 4 getvlee animal unless the anlinal has a History of dannarous,, Vicious, aruneats Lakh ree ee
halure of the disabilly Is not obvious Or apparent of ie matner In which the: ahiinal will provide. aasistarice. is not. clédr, Managament een 4 f ihe
raquest addltdnal information regarding how the dnlnjal ivill agsist witht the- resident's disabllity. The Resident does not, Have. an absoliis rian ght: ta
shéclfic déopinniddation of piodliitation requested, arid Mahagement has. the right to.offer an substifuté -or-altstnate gctorninodatin or voters 16 ithe
conditions ‘that wil provide adequate assprance for the safely, health, and well: belhg of other Residents, eccuphis, social guests, linvitess on

Copyright 6 1672018 ~Alarita. Apartment Adsociatlén, jhe. Poin? 404

AU RightsReserved , 5
wees . Page 4 of &:
Se en YAS og

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 42 of 68

Management employees, No Additional Rent, Non-refundable Fee, or Animal Security Deposit is required fram Residents or Occupants whe are d
and have an approved service or assistance animal; however, the Resident Is rasponsible for any and all damages and cleaning fees exceedin abled
wear and tear caused by such animal, RQ normal

10, Ulilifies Are Resident's Responslbilly, Resident is responsible for payment of all natural gas, electleity, water and sewer, teleph

satellite or other utllitles and services to the aparlment unless specified othenwise in Paragrapf: 3¢ or In a utility addendum which Is made one, cable,
lease. Resident gives Management the right to select any ulllily provider and changa the same without notice. Resident shal? Promptly establish rt of this
and service accounts to be pald by Resident In his name at the start of the lease and shall not allow water and sewer, electricity, or natural ge at all ubllity
off or billed to Management. Resident shall promptly pay any billing for utllities or other services charged te Management upon notification Sto bs shut
fallure to pay all ulllity services or to establish an account with a utllity provider is a matsria! breach of tha lease for which Management h as t eraidents
terminate the right of accupancy or lease, as the tight to

“Important Disclosure Regarding Management's Right to Select the Natural Gas Marketer (Provider). Restd
Management (the Landlord) to act as Resident's agent for the limited purpose of selecting the resents natural gas re ponent) pulhortzes
nalural gas marketer to obtain credit Information on the Resident, if required by the marketer, and to enroll the Resident on the orize the
standard variable price plan for which the Resident Is eligible, unless the Resident chooses another price plan for which he or she is arketer's
Rasident acknowledges that Management may have a business relationship with the natural gas marketer that may provide fo eis eligible,
other benefit to Management in exchange for the Resident's enrollment with the Marketer, Ta financial or

11. Fire and Other Casualty. This lease will end lihe apartment is uninhabliable dua to fire as long as the fire Was not caus ‘
of Resident or Resident's occupants, family, or soclal guests. If Resident or his occupants, family, or socal quests were respenatte Sore aeponsibiiity
premises are uninhabitable, then Resident must vacate the apartment and will still remain liable for the rent and damages. © tre and the

Management shall have the ight to terminate the occupancy or lease of Resident If Resident or Resident's occupants, farnily, social quest

caused or were responsible for causing a fire ta the apartment or any porilon of the apartment community. Resident has no tight to ferent or Invitees
apartment in the community ar to remain in the epariment community If Resident or Resident's occupants, family, social guests, or j rto another
responsible for or caused the fire. Resident may be ellatble for transfer to another apartment in the apartment community If the Resident | nvitees were
is a suitable apartment available, and Resident or Resident's occupants, family, soclal guests, and Invitees did not cause the fire, S qualified, there

Resident [s responsible for the cost of repalr, replacement cost, and all expenses required to repair or replace the equipm

damaged by a fire which Resident or Resident's ccctipants, family, social guests, or Invitees caused, "Resident Is liable ta and shall igor! def property
hold hamiess. Management and the owner for any damages or repalrs caused by a fire which was caused by Resident or Residant's occup ee re
social guests, and Invitees. Upants, family,

This lease shall end ifthe premises are destroyed or otherwise rendered uninhabitable due to an Act of God or any other
that was not the responsibility of Resident or Resident's occupants, famly, social guests, or invitees, ¥ catastrophie event or casualty

The Resident shalt not continue to occupy an apartment which fs rendered uninhabitable due to fire, Act of God, or other
remove all personal properly and return possession to Management. ; catastrophic casualty and rust

12, Hold OverTrespass. Resident must promptly vacate the apartment and deliver possession and all keys to Managemen
non-ranewal of this lease. Keys must be physically handed to a representative of Management and may not be'leftin the apartment ea Germination or
drop box at the Management office. The apartment must be delivered to Management in clean condition and good repair. overnight rent

if Resident does not vacate the premises and retum possession fo Management after termination, non-renewal, or expiration of
shall pay to Management vent at two (2) times the currant rental rate for each day held over past the termination date, is ofthe lease, then Resident

After termination, non-renewal, or expiration of the lease, Resident Isa tenant at sufferance.

After vacating the premises baséd on non-renewal, termination, eviction, or upon recelving a criminal trespass notice under

Management, Resident shall not retum to any portion of the apartment community. Resident shall not permit entry of any person ae Neo Saal from
invites If notified that hls guest's or visitor's prasenca In tha apartment community is subject to criminal trespass under O.C.G.A. § 46-7-24 he guest or
may terminate the lease or at of hpossesson a any ptesident who allows an unauthorized person access to -his apartment or the community In volation
of this provision or paragraph 14. Management's rights under this paragraph shall continue and survive Indenendently beyond ‘ ton
the loase or Resident's right of occupancy of the apartment, Pencently beyond expiration or termination of

13, Right of Accass. Management may enter tha apartment without nofice during reasonable hours to ins ect, maintain
Management may enter the apartment at any time without notice to prevent injury or damage to persons or property, Resident author he Premises,
show the apariment fo prospective Residents once Resident has glven or received a notice of non-renewal or tamination, anagement to

14. Residents Use of the Apartment and Conduct. Resident shall use the aparment and apartment community o , .
for business or commercial purposes. P ly only for residential purposes and not
Resident, all occupants, and Rasident's family, soclal guests, and invitees must comply with all Jaws. No portion of the aparimen:

shall be.used by Resident or Resident's occupants, famlly, social guests, or Invitees for any disordarly, disruptive, abusive, or unewn ont community
they ba used so as to disrupt the quiet enjoyment of any olher Resident or thelr occupants, family, and social guests, Resident and Resid ee nor shall
family, social guests, and invitees shall not commit any crime in the apartmant community, ents occupants,

Resident fs llable for the conduct of and for any damages exceeding normal weer and tear caused by his family, occupants, sociat
Resident shall not allow his occupants, family, soclal guests, and invilees to cammit a crime or violatian of the lease =r guests, and Invitees.
affirmative, corrective action and notify Management of any such violation or misconduct. and addenda and must take

The sale, manufacture, distribution, or possession of any Illegal drugs In the apartment community Is prohibited,

Resident must maintaln the apartment in a clean and sanilary condiiicn and must not cause or allow an damages exceed

infestation of venmin, Insects, rodents, or other pests. Noxious or offensive smalls are not permitted, and Resident shall be fag eermel wear and tear or
normal wear and tear for the repalr or replacement of any carpet, flooring, celiing, or walls thal are permeated with noxlous or offensive ae exceeding
mold. Resident shall net leave or dispose af frash, garbage, or other materials in hallways, braezeways, patios, balconies, ar commen Ors, Water, or
portion of the apartment building or community. Resident shall promptly take rash, garbage, or refuse to the proper dumpster, con areas of an
collection ares and properly dispose of organic and inorgante material as provided by law and as provided by the community rules, ' pactor, or trash

Resident and Resident's occupants, family, social guests, and Invitees shall abide by and follow all community rules and regulations,

Sr shall have ine Tight to protibit ‘amoking of cigarettes, Pipes, cigars, or tobacco inside the apartment or any portion of the apartment
community properly under [ts community rules and regulations, Smoking of tobacco products in the apartment Is pr °
and allowed by the communily rules and regulatlons. P P Js prohibited unless expressly authorized

Copyright @ 10/2075 - Atlanta Apartment Association, Inc, « Form #1304 .
All Rights Reserved
Page 4 ofa

vps

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 43 of 68
’ os, ~

Resident shall operate all motor vehicles In a safe and lawful mannor In the apartment community. Resident shall. not vicia

regulations and shall.not excéed-1& mph in any parking ‘lot, street, exit, or entrance of the apartment community, Resident mnllst park rane rules and
spaces and places and shall not pari at any place that obstructs traffic, is jinsate, orts prohibited, Resident shall not operate, park, or store, any ered
unauthorized,.:or uninsured motor vehicle or equipment-on any partion of the apartment community, Resident shall not abandon « " al,
aperiment community, on a Motor vehicle in the

Rasident.shall not stora, keap, or. dispose of any substance of material on any portion of the apartment cammunity that is hazard,
or welfare-of any person. Resident shall not dispase of any batteries, chemicals, environmentally hazardous, or unsafe material In ang re he alth, safety,
dumpster, compactor, or any. portion of the apartment community. SN receptacie,

‘Resident, and Resident's occupants, family, social guests and Invitees, shall act-and communicate with the apariment owner, M

‘employees, Residents, business social guests of Management, end-all other persons In a lawful, courteous, and reasonable manne Ae nt Management
or physically abusive, intImidating, or-aggressive behavior directed at the apartment owner, Management, Management employeas, or an, ihe of verbally
prohibited. Resident, his social guests and occupants shall not {nterfero with the dally business operations of the apartment communiiy ° er person Is
‘Management or its employees. When nolified by Management, Resident shall’be prohibited from entering or contacting any Managem Jeb dutles of
office or eniployee and:must conduct all further communications In waiting, Sement or corporate

‘Resident shall not-distribute petitions, flyers, or solicitation notices to other Residents in any manner othar than through lawful use of the U,

i ’ . A lfed State
Resident Is prohibited from committing business Ilbsf or slander or making untruthful, unfair, or misleading state a tes mail,
Management, Management employees, or the apartment community, a ‘ g ments io athers about the apartment -owner,

‘Resident shall not commit waste to the apartment or apartment community and shall not commitany act nor fall to take any act!

noha tered welfare or property oF ay other parson in the apartment community. Residert must allow Management onde Vendors sacanaer ne
“apariment tor ine purpose of making repairs, performing service or maintenance, Inspecting, and taking all other act 1 e
operalion of tha apartment community. neon a "er aelion related to the ongoing business

Resident shall not cause or allow an infestation of bed bugs in the apartment. Resident shall not bring abandoned di i
badding, or other personal property Info ihe apartment as [t could Introduce an infestation of pests and bed bugs, se er escarded furniture, Ofothing,

Rasident and Resident's occupants, family; ‘social guests, and invitees shall not damage. any poytlon of the apartment or'a ‘
and Resident's occupants, family, social guests, and invitees shall nol toush, damage, or tigger any mulomnatie sprinter hee nant community. Resident

Resident and occupants shall not use the tntemet or cyberspace in any manner to disparage, defame, or injure the business or

apartment owner or Management, Resident and occupants shail not use, misuse, or appropriate the use af the owner's or Mane ve rsplliation of the
names, logos, slogans, Images, photos, intermat domain names, service marks, Irademerks, copyrights, ortrade names, Resident and g cats corporate
publish, misuse, or use ahy photos or video of Management amiployees or the apartment community or signage. Owner and Management shail shall not
10-injunclive rellef.and damages for compensation to prevent any unauthorized publication, use or misuse, whether Jn part or ln-whole, of th Pe onited
name, trade name, intemet domain name, likenese or Identity of owner or Management. Resident and occupants shall not make, posh ae porate
milsleading, deceptive, untruthful, groundless, falsé, or unfair stafements or commentary about the apartment community, the Managemer port oF publish
owner, or Management on or ta any Intemet website ordomain, internat blog, Internet social mada, newspaper, magazine, television radio mblayees, the
or social media, Resident's prohibited from making, publishing, stating, or posting any statement or communication that, white ‘partlally tme, I oer neve
to disclose other matesial facts In such a way such as to mislead the listener, viewer, or reader. Management ‘shall bo enliilad to te i se ot alls
occupancy orloase of any Resident er cocupant who violates any portion of this Use and Conduct provision, Tminate the right of

Resident and Resident's occupants, family, social guests, and invitees shall not store, use, or discharge an fireworks o

apartment orapariment community: Fireworks are defined as any combustible or explosive composition or any substance preonbineton of oe a the
or ailicle prepared for the purpase of producing a visible or atidible effect by.combustien, explosion, deflagration, detonation, ‘including but pibstances
blank cartridges; firecrackers, torpetioes, skyrockets, bombs, sparilers, roman ¢andles.and other combustibles and explosives of like constructor ‘0,

Violation of this Resident's Use and Conduct provision is a-materiat breach of this laase and constitutes a round for terminating ’ .
possession, and Resident will be lable for any rent due through the remainder of the laase or liquidated damages {i'apalteable) se eons ease Paw at

16, Properly ‘Loss, Insurance, and Crime. Management and the apartment owner shall not be llabis for damage, theft, vandaliam or other loss of
F an

kind to Resident's or his occupant's ‘personal property, unless such ts. due te Management's negligence or intentional mil 4
apadment ownershall not be fable to Resident for-crimes, Injuries, toss, or damage dus to criminal eats of other parties. Sconduct. Management and the

Resident must purchase a renter's Insurance policy tiat.provides liability Insurance for negligent or accidental actssand
may be lable in calusirig Inlury of: damage to the owner, Management, orothers- 3 #cl6-and omissions for which the ‘Resident

Resident should purchase property insurance ‘for foss of of damage to Resldént's own personal property. ‘Management | “es
damages to Residents porsonal property due te theft, vandalism, bursting or leaking pipes, fire, onan, hall, Roading, a” Ir eho any Joss or
hurricanes, water leakage; snow, Ice, running water, pr-overfow of water or:sewage, Management shall not be lable for any Injury or dama 0 tornadoes,
suth doourrences; and Residerit agrees to look solely 46 his Insurance carrier for relmbursement of his losses for such events, Se paused by

Managemarit does not market, advertise, represénit, offer, or provide secdrity or law-enforcement services which will prevent cri

Residents Perennial property. Management ae ne gunet do not represent or guarantee that the Resident Is sata from thine fn the nekant och Resident ma
Ime in ine apartment:or apartment community. Resident agrees to look solely te utile law enfor 7 ys F : rom

eniergenty, fre security, of prolestion services. 4 ne PHONG enforcement, emergency Services; of fre services for police,

Resident acknowledges. thathe dr she fas-an obligalionte exercisé due care tor his:or her own safely and-walfare at all

ilableto Resident for-the criminal acts of other persons. Resident agraes that-he-or sha will not ae arent rely on ena tl that Management Is not

edulpmient.or personnel as a representation of safaty ffonr-cflme arid understands. that he or she. must bevigllant and exereleé eaullon for ines eee

safely at all tniee. Resid Wwalvés andl releases the apartmerif_owner and Management for any: liability, injury, loss, of damages related. tee

eq by oier persons against Resident ‘or reiated ‘to allegations that ‘the owner or Menez t ‘or fal :

protection to prevent crimia. 3 or Management were nagligent er failed to provide ‘security of

16, ‘Lead Besed Paint Notificaion (BPN), Ifthis apattment community was!bullt prior to 1978, the. LBPN addendum fs incorporated by reference

TT, Flood Disclosure, Mahagiriant.states that the apartment has not béen damaged Inafy nenner-by flogiliig as defin: COA eae.

of the last & years urilass noléd olherwise In'Par, 17. e ¥nanner by flantlhg as definéd MOGC.C.A.§ 447.09 iy g

18: Pets; ‘No-anirials or pels of any kind Ste permitted Without Pet, Sérvies, or Assistive Antmal:Adderidurh, ‘Managemen or ti .

any timé and remove any pat or énimal ‘which Management beliaves to be ridplected, distressed, orendangered, ‘Resdert hall tees rail ool a

retiéving; caring for. and beanding of any pet at.dalinal that ls.abandoned. by Resident of removed by Management, Resident relassas Management one

Copyright ©-10/2015.-Atlania Apattinent Assoclatlan, Ines ~ Fora #4304
All Rights Resdived. .
Page Sots

WR oo ange

ti

 
tk

ai

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 44 of 68

. “Ty,
oe

+
e

fiabillty of any kind when Management acte to ratieve or protect Resident's pets and animals which appear to be neglected, distressec
Please see Par, 9-with respect to Management's policy on-Service, assistive and conventence animals for person-with disables. Sed, or endangered.

1%, Indemnification, Resident agrees to indemnify, defend, and hold harmless the apartment owner and Management for .

owner or Management incur dus to Resident's breacii of this agreement or due to the acts and omissions of Resident and Residents oot en srarment
soelal guasts, or invitees, &, family,
26, ‘Failure to Act. Management has the fight to insist.on stiict compliance wilhthe terms of this lease at any time, even if lt h

acting on Resident's breach of this lease. {Management shail have sole discretion iri granting and withholding pemnlssion or consont oe ly delayed
perform bis or her obligations under this lease in any manner that varies from the contractual requirements. Management at ita option ma “conditise
modify, or revoke any such permission or consent upon reasonable written-notics and Insist upon strict compliance with the lease terms. ¥ condition,

21, Fees and Expenses of Litigation. In a -civil aclion or dispossessory proceeding far breach of this lease, the nrevallin

attorney's fees-In the amount of fiftean percent (15%) of the principal and interest owing and all expenses of Iigatior includ? but nat Ine d ee
costs and administrative filing fees for evictions. Alf-sums due from-Resident-te Managment which are in default shall baar interest at the i . to, court
percent-(12%) per annum. tale of twelve
22. Notices. All notices must be wrillen, dated, and signed. The notice must be given personally or by certified mail, return re

shail be sent to Resident at the aparlment-and to Management at the apartment communily business office. Sse Par, 9 with regard ey feaues ted. Notice
for service-of lawsuits. Proper addrass

Resident shall send notices for repairs, service, maintenance, non-renewal, millfavy transfers, and lease termination td the
Iocated at the apartment community. ‘ ' , Managementiteasing office

Resident shall provide Managetnent with Resident's updated contact and address Information and forwarding address at anyti

lease and at the fime-of vacating the apartment. Resident shall provida Management with: the addrass of his or her-new resides ‘Gunere thes during the
the mailing address for retuming arly security deposit or forwartling any notices or move-out Inspection and estimate of damages and clea i are living);
excead normal waar and tear; the name, address, and phons number of their employer; the name, address, and phone number of -a ors Ing fees that
member who-can provide updated contact information; the Resident's.cell phone and e-mails. 1f Resident falls to provide his or her contact I ink on or family
address at {he fime of vacating; conceals or attempts fo-conceal his or her address and location; moves from the Stata of Georgia; or cannot he mtan and
Management, then the statute of limitation for collecting any account af money owed By Resident shall bé tolled until such time: as Rest dent proce

proper notification of-hls address and other contact information requested.

RESIOENT'S NOTICE-OF NON-RENEWAL UNDER PARAGRAPH 6 OR NOTICE OF INTENT TO VAGATE.AND TERMINA

PARAGRAPH 7 MUST BE IN WRITING. AND MUST BE GIVEN SO THAT THE ENDING DATE IS ON THE LAST DAY OF A CALERD RN SARLY Rear
NOTIGES ARE NOT EFFECTIVE.AND MAY NOT BE RELIED.UPON BY RESIDENT UNDER ANY CIRCUMSTANCES. MILITARY SERVICE M SERBAL
MAY GIVE A NOTICE. TO TERMINATE AS PROVIDED IN PAR, 7 AT ANY TIME QF THE MONTH. NO MANAGEMENT EMPLOYEE ts AUTHORED Ss
VERBALLY OR UNILATERALLY WAIVE ANY NOTICE REQUIREMENT, AND RESIDENT MAY NOT RELY ON A VERBAL STATEMENT or
MANAGEMENT THAT PROPER WRITTEN NOTICE IS NOT NECESSARY. MANAGEMENT MAY, BUT IS NOT REQUIRED To WAIVE ne
REQUIREMENT THAT NOTICES BE EFFECTIVE ONLY AS OF THE END OF 4 CALENDAR MONTH. 1 WAIVE “THE

23, Repairs. Resident accepts the apartment “as [s" and In ‘habitabla condition sulted. for residential purposes, Residertt tes

responsibility of the apartment leased premises and agtees {o malntain the apartment In a-claan, safe, and sanitary condition, “Management ca and
repairs to the apariment with reasonable prompiness upon racelpt of written nolice from Resident, Management's repair Obligations und Cone
landlord/tenant law only pertain to the apariment, and not to the common areas of the apartment community. Resident agrees and acknowled er Georgia
or she only leased the apartment and that'‘Resident's and Reeldent’s occupants, family, and social guests access to amerilti#s and comma oes that he
apartment community are orily a permissive Iicense to use such amenities and common areas, n areas of the

Resident shall pay-as additonal rent for any clearing or damages exceeding nommsl weer and tear to the pretrilses -cal i
Resident's occupants, family, social guests, invitees or licensees of the Resident and cecupants that excged nominal wear gident or caused by
Resident's: occupants, family, social guests, ahd thvitees sheill not damage any portion of the leased préenilses or apartment community ‘and aent and
rasponsible for the cast to repalr, replacement cost, and all expenses required to repair or replace the equipment, building, or-property damaged asident is
is lable tg and shall indemnify, defend, and hold harmless Management atd the apartment owner for any damages or repairs caused by Resident
Resident's occupants, farnlly, soclal guests, and invitees, Resident shalf promplly pay as addlifonal rent with the next month's rant the casis se esidant or
replacement, or damages caused by Resident ar Residents occupants, family, social quests, or Invitees upon Issuance of an Involce from Management
ny

Resident may notaiter the Interior or exterlor sfructuré of the apartment or apartment commuptlty In-any manner without the P
Management, Please seo Par: 9.with regard to Management's policy on disabiltymbdifcation taba y manner with Sxprecs written consent of

Resident rhust promptly réport the neetl for any: repairs to Management In-wiitlng before Management {s obligated any: F

promplly: report ‘any dampness, water jeake, or-mold tn the apartment to Managemont. Roadiont shail ibligated fom ake ‘heating alts, Resident must
conditioning: (HVAC) system té maintain temperate conditions so ias to prevent ffeezing of waler pipes ‘in cold weather and to pravent mek ae and air
excessive: humidity during-warm weather, Resident is required to use alr-condllloning during June, July; August; ‘and September ana, stall not growth or
alr egnalioning and opeh windows for porpases of cong the aferiment. esieent msl Inapled ary he cla ond Keo eltoee ge et the
month to determing whether they are in proper-wWorking condition and report fo Management the need, forany need for repair or replacement ae per
shall promptly notlfy-Maneigemeént‘of.any damage to or malfuncilon-of atly-door or window lacks or intrusion alarm: 0 esident

Resident myst promptly report any evidence, knowledge, qr suspected presence of bed-bugs dn the apartment.and cooperate with :
inspection -and ‘treatment:of the sme. “Adjoining oF neighboring Residents to an apertmiant Infasted wih bed bugs rust cagparate ci pment to allow
inspection and tresitment to prevent.a possibile cross Irifestatjon or migration. nagement In

24; Abandohinent. Resident shall not abandon the apartment Residents personal property, -or motor Vehicles, Tile: to any abandched prop erty

a

(including, but not limited to, pets or animals} stall vest in Management: ‘Management may store, Sell, drdispase of abandoned: propeyty without notice,
iFResideril abafidong the apartment or his or hér personal properly cdrfalned therein, Management. shall have the right to re-kay, re-enter, and re-let the

apartment without filing @ dispossessory warrant or cbtaining‘a wiit-of posessipn. Management [sviol requited to fila dieposse joe tr ¢
fo.recover an abandoned dpariinent or fo clspose obany abandoned property faund Th an abandoned ‘apetiment, ‘Management shall fave era ote
in defemiining whether the Resident has abandoned the apartment. Clreumstances iridloative, of an abantiohmielit (nelude: but are-nat ineg ee
Residents: tnexplained absence or: falluré-to otcupy the apartment; the overall appearance. and ‘conditfon-of thé apartment Resident's statem ib (0
of she Is moving of leaving ihe: apartment canimunity; falluifa‘to pay. rent or ulllitles; discoritinuande Of uillty service; fallure fo-respond fa iz ent'that. ha.
ndiices, éomniunieations, or évistion proceedings; or removal-of a-substantial amount-of Resident's persona] property: anagement's
26. Attoriirient; Sale, Foreclosure, Renovation, and Former Eriployees, Ravldefit's rights, of, ifapplleable, his ‘aniployme j ,
subordinala to any-dead te sagure-debt.sale, of contract forsale af the property, + Str Spp heals Mg ahployment witht Ménagemiant; -arg.

Copyright G 10/2015-- Ailanta AparimentAssoclation, Iho, --Form:# 1301
All Rights Résérved Pauw:
age-6 of &

wee Ne eemcane

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 45 of 68

~~

In the event the apartment community or any portion or bullding af the community Ia foraclosed, sold, placed under contract to be sold, or sched
‘substantial renovation, rehabilitation, or demolition, elther Management ar the new owner shall have the right-to terminate the lease an 30 d led for
notice. In the event that Management elects to terminafa the oscupaney or lease under this provision, then ‘during the 30 day period itn tate
receding either the termination date of Resident's occupancy or the termination of the leasa, the Resident's rent shall:be reduced ‘by fifty pe mediately
owever, If the Resident shall ‘hold over beyond the tarmination date, then Resident. shall awe the full rent due for sald 30 day notice perletd'y ert (50%);
rentas provided in paragraph 12, plus ‘hold over

If Resident is an employee of Management and his-or her employment [s terminated, then ttils employee lease shall-also terminate. ;
discounts shall end, and the employee agrees to vacate the premises if requested. If permitted to stay, the former employee Shall gay homnves rental
rate rent as ‘specified by Management at the time employment is terminated. rent market

26, Default by Resident, Resident's violation of this lease or any addenda constilules a default. Violations constituting a default include, b:

liraited to: unauthorized occupants; non-payment of rent improper non-renewal or terminaitlon‘of the lease as required by paragraphs 6 or 7- ab ut are_not
of the apartment as prohibited In paragraph 24; providing false or misleading Information In the rental application: failure to Pay Or continue witil andonment
required in paragraph 10; allowing unautharized -persons access In violation of paragraph 12; any unauthorized occupants or Improper uso ity service as
violation of paragraph 14; or causing damages or cleaning In excess-of normal wear.and tear, Fr conduct in

Upon default, Management may terminate Resident's lease or roht of possession by-lving wrilten notice and re-entering the

law. Notice to cure a default is not required but, if glvan, shall not waive Management's right to terminate or Jnelst on stict compliment BS eaued by
surrender possession or the premises te Management promptly on the effactive date of any termination notice, ramove all possessions ‘and ool
occupying the apartment, retum.all keys to Management by pereonally handing them to a Managemerit representalive, and re ’
possession of the leased premises. a and restore Management fo quiet

Nofwithstanding Management's termination due ta Resident's default, Resident shell reniain lable for all rent, hold-over rent under paragraph 42 liquidated
a

- datnages (if-applicable) as provided below, unpaid utllities, rental concession, lost discounts or pay-backs, damages exceeding normal wear and tear
'

tosts.of eviction, atlomey’s fees and expenses of re-letting incurred by Managernent as a result of Resident's default,

Management, alits option, may abfatn possession of the apartment through a dispossessary proceeding, elther with or without first terminat

‘ ' : . Ing the lease
Tight of possession, Management, at Hs option, may also recover possession of an abandoned apartment without filing & On or
changing the locks and disposing of any abandoned properly. ® 98 dispossessory proceeding by

Notwithstanding. termination of the lease, commencement of a dispossessory proceeding, issuance of a writ of possessi mn,

recovery of the abandoned pramtses, Resident-shall remain tlable for all rent acered through the dete on which dossession is obtanea isleal evictlon, or
rent through the remainder of:the lease term or liquidated damages (if appileatile) as provided In this paragraph; damages exceeding norm Teen
tear; unpaid utilitles; rental concession, lost discounts or pay-backs; costs fees, and expenses. Nelther issuance of a wit of possession eat hae and
eviction, or retaking possession of ihe apartment shall ralieva Resident of llabllity for rent through the-end af the lease term or liquidated Cay physical
applicable) under this paragraph, All rent, fees, damages and lquidated damages (Ifapplicable) shall be due immediately upan demand for payment oe Uf

Tn the-event of a default by Resident, ihe Resident shall be liabla to Management for rent through the remainder ofthe'lease te i

may sithor allow the apartment to remain vacant and hold Resident llable for payment of rent through ina remaining term of the lease oe Panagemant
breach ofthe lease and for each Iristellment of rent‘as It comes due through expiration of.the lease: or re-enter the pramilses as provided b ‘ ssident for
the apartment on Resident's behalf-while holding the Resident liable for any deficlency betwaen the contract rent-and rent received throu h the Fon eietet
‘term of the lease until the re-Istting. Management has the right, but not the obligation, to attemptto re-let the premises on Resident's behalf 8 remaining

dn the event that Resident has breached or defaulted the lease and failed to terminate the lease properly :as provided b . .

paragraphs ioc of this ee Rental Contract, en Resident shall be table to Management for Unpaid rent dua through ee rematn der ofan er in
erm under ‘this. paragray ar, 26), anc not as provided in Paragraph 7; and Management | ‘ . Se
ratios Foe P PF P grap gament Is not-entitled to collect any termination (cancellation) fee ar

Liguidated Damages In Lieu_of Rent Through the Remainder of the Lease Term, Management shall not be entitled to Liquidated damages unless th
4 ie

Liquidated Damages Addendum has been signed by Management and Resident to indicate that the parlles desire ¢ i ;

Tadeted the amount af sent due rough fe fety dee of ihe lease term in the event -of Resident's default, inthe event the parties higee see
uida jamages. for determining Resident's lia’ ue to Resident's breach, then the Liguid. 0

reference, anc the parffes shall.execute the same as a separate addendum, the Liquidated Demages Addendum is incorporated herain by

Management's re-entty to leased premises elther under judiclal process or by retaking passession after abandonment or su
Resident of Ilabillty for payment ofrent through ifie remainder af the lage. term ur liquidated damages ( urender shall not relleve
the terms of this rerital agreement. q . q ges (ifapplicable) that landlord is entitled to collect under

Management shall have. the right to terminate fhe lease: or right of possession of any-‘Resident or a ai ]

charged, or convitted' of any falony, crime of Violonea, ar Troatomes yislence; robes dhett dishonest; ie se Frnlpstavonr ais arrested, indicted,
sale, use, or;passassion of drugs; illegal use or possessiari-of a weapons stalking; arson} criminal damage to property: vandalism; issuance of beget illegal
fraud forgery; orany other-erime which coult’-adversely affect th health, safety, orsvelfare of other Residents or Management staff, regardless at cre
the offense occurred on or off the-aparment community premises and regardless of when the offerise oncutved, Martagément shall have the nt whether
dispossessory action and oblain a wiitof possession based cn the Resident's or occupant's conduct whilch constitutes a cflminel viokat hone a
Yor a.ciirninal adjudiéation, finding, or-decision-on the ciiminal charges. ° * Pn-Wwithout waiting

Management shail have the sight 16.termindte the leasé of arly Résident whose aparment is found to be Infested with bed :bugs:
tniysion problem: he unit for habftalon: or conatlule:a hazard to health, safely, or welfare of any person; the patiment ing eave @ mold fr avatar
management employees. Upon such:temination, rasidént must promptly vacaté, remove all personal property and:possessions, and-ratum possesel, of

jhe apartment to ‘Management.
27. Privddy, Disclosure, and Consént. Resident agrees that information about him-or hor that Is known to Management or-contetned In bis or her

Resident file ts‘natsconlidential, privileged orprivate, Realdent authorizes Management to dlsclosé any information known or es ‘
fo any law enforcement. agencles wid: request such information. either with or without a-subpoenay to prospective landlords orlenter Whoronea ich
? AG: uch,

Anformation in. connection with apprava) of any rantal-applfcallon or horge purchase; or to persons dr patties who make a request 1

diseavery procedures (n a.civil action oSubpdena in a-crlminal proceeding. ‘ Pp Guest for such information using
Rasident agrees that the apatimerit owner and Management shall have the rghit to-provide trformation from its aécaunt and: 1
Cdréurier Reporting. Adghey-t9 be lheludéd Inthe Residents consumer fis and credit histary, including, bul nat limited to: vantel neces. records to any
unpald balances, and ather‘tiformation, ‘lf the Resident disputes thie aécutdey of the infoprielion provided, tie Resident shall-notty thie Gonsern
Reporting Agency anid send wwriifen, notlce of the disfule ta Management at thid address specified Th Par. 9. When giving notice fo Managen & onscrner
dispute 4 tothe acauiracy of adverse rerital Information, rental payments, disputed account balance, -or-other disputed ‘information, Resklert ager o

AE aR ea - Allanta-Apariment Assdelation, Irio. ~Form #1301
Rights Reserve aa.
ALB Reson Page? of 8

YO

nr

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 46 of 68

* a

provide his or her correct names on the lease, the apartment number, complete apartment address, dates of occupan and
of such dispute that the Consumer Reporting Agency and Management will have sufficlent information to investigate, evaluate ond roann gee ate a
dispute.

Resident agrees that Management shaill have the right to pursue collection of any sums alleged due fram Resident ti
contractors ‘as collectors and thal such sums may be reporied to any consumer reporting agency (credit bureau) ana shove ovine mt of Independent
Residentagrees that variances or inaccuractes in the amounts submitted for collection or reported to any credit‘bureaus da not constitut Ents credit report,
federal or state laws pertaining to reporting. or collectfoh of such debts and that the amount allegad due may be amended or conact aaron of any
Resident agrees that Management or any such collector-or collectian agancy ls-expressly authorized to contact Resident by pho led at-any time,
Resident of the debt or attempt collection of the same and to communicate with third parties ragarding the existence of the debt “th 7 mail to notify
Resident, or the Resident's abllity to pay the debt. Resident agrees that Management or any such collector is expressly authorized io obt maton of the
report (credit report) on Resident and :to oblain information on Resident's location and employment in connection with the collection of any mee
ounts

‘claimed due under this lease. Management's and collector's rights under this paragraph shall continue and survive Ind
terminalion of the lease or Resident's occupancy of ihe apartment. ap Independently beyond expiration or

Resident(s), their occupants, family members, and social guests herby authorize and-grant Management, their contractor(s), e:

parties hired by Management, permission to fake, ‘use, and publish photographs andor videos of Resident(s) thelr oosunc te peda Hae any thir
but not limited to, their minor children, at evenis and/or activities in the common areas of the apartment commurilly. Management is parmdter es oo eins
photographs or video for print, publication, copyright, online social media and video-based marketing materials, as wall as.any other form of fouse such
use at Management's sole discretion, Resldsni(s), thelr occupants and soclal guests, including thelr minor ‘children, release and heuPlication or
Management from any reasonable expectation of privacy or confidentiality associated with the Images and videos taken and use d by M ld harmtess
Resident{s) and thelr occupants, family members, and social guests acknowledgs and agree they will not receive any type of financial engagement,
ownership or royaillas withthe taking, use, marketing, or publication of any photagraphs or videos, ‘at compensation,

28. Definitions, The ferm *Resident’ includes all tenants or other persons who signed or are-obligated under tha lease. "His" "

appiitable. “Resident’ refers to the tenant, The term "Management" may refer to thé owner of the apartment community ie hee en her" when
under a Management contract to operate the apartment community on behalf of tha owner, The legal ownership entity is different from the: Mana who is
entity. The owner's managing agent may-or may not have any pwnership interest In the apaiiment community and may ‘be an entirel aegement
contractor which operates te apayiment cammunilty for the owner for a fee. "Occupants" are persons who-are living In the apartment te te pendent
Resident and disclosed in the lease. but have nol signed ‘the laase. ‘The term occupants” mearis persons who did-nét sign the lease but ‘ental with the
and @uthorized to live In the apartment on a full time basis. Occupants ‘could Include fanilly members of the Resident, butis not limited to ¢ ran © disclosed
and includes raommates or other parsons who ate authorized te five in the apariment as disclosed In this tease. "NSE" means checks that are y members,
or fetumed by the banle unpaid, and is also referrad to as “not sufficient funds." "Skip" means te-vacate or abandon the leased Premises tr; ‘iol dishonor ed
lease, either with or without turning in all keys and elfher-with or without removing all personal properly. "Notice period" refers tothe length oF f ation of this
In paragraph 6 or 7 or any cthar provision before 2 nolice can take effect. The word "lease" means the Apartment Rental Contract whi h on Jequiredt
relationship of landlord and tenant between the Resident and Management. "Leased premises" refers to the apariment Resident re ted Creates ‘the
refered {o as the “premises” or “lease premises," but does not include any af the. common areas or other portions of tha apartment contest ert is also
The term “leased premises" does not Include any partions. of the apariment community oulalde of the apartment rental unit as tha Reside ny Property,
pemissive license to use the other areas and amenities of the apartment community In confiinetion with the rental of the apariment, “Termi ry reall has a
the date following a notice period or the date on which Reeident's.fease or right of pussession terminates as specified etther in a-nonerenewat lon date" is
lease termination nolice from Management based on Resident's default. A “social guest” is any pereon who Is present in the Resident's rereatice or a
the apartment community property by express or implied invitation of the Resident or Resident's Sccupants, other socid] guests, or ‘amie ement or on
includes anyone temparanily living er visitng Resident. The term "soclal guest" includes, but is not limited to, visitors and fatally mombers ers and
presont in the apartment or apariment community. An “invitee refers fo a business guest or visitor who is present in the apartment o the visiting or
community with the express ar Implied ‘invitation of he Resident for the purpose of conducting ar solleiting business with or for the Resident P| anariment
social quesis of the Resident. The “trade name" Is the name of the apartment communlly and {s the name or alles under which the legat ow ecupanis, ar
‘does business and-operates the apariment community. A “default or "breach" of the lease-andi addenda means a violation of the lease rer of record
gives Management the right to terminate the Resident's occupancy of lease, "GREC” means the Georgla Real Estate Commission, provisions and

29, ‘Usufruct. This lease only creates-‘the relationship of landlond (Management) and tenant (Resident) andl d. .
vansferable righis In real estate. This lease is a "usufruct," and not an estate foryeare. 095 not create any Pwnership or

30. Entire Agreement. This lease, -any referenced addenda, and any addenda separately signed or refering to the lease:

the entire pareement belvigen the parties, and no prior negotiations, ropoaantations, or ral Statements are binding. ‘This lease Tera vrette
except with the express written.consent of Managemen @ resident is legally obligated under the terms and condi . inte e
signed, and the sate ara part of ahd incomorated by reference. into this lease, yon * ane! coneltions oF any addenda winich he or she

S41. Joint and Several Llabilly. Each person, corporation, or raemmate who signs this'lease or any guarantor‘under aisepurate. ,

Ss Jointly and severally llable for all‘tant orother chatges which come due, Management may look to ‘any Resident-or quarantar fe Suarenlor's paresment
‘oF any obligation duo without first suing or atlernpting to-collect from any other:responsibis party. Management and the owner.or any ‘callectio rae a part
altomney. represen jive owner cr. Management shall have ‘hs fight to sate in whole or part all or a portion ef-any debt owed. by one- Resident witocr .
weleéasing or wal 48 claim Tor tha balance ofthe. dé ainst another Resident, 63-signor, -or.gu . Se ot : ae - Witho
‘Guarantor shall not release the other Residerit or Buarantor fom Hablity-ferthe debt owed, anon or guarantor, Seillement dr release .of oné Resident :or

32," Agency Disclosure. Management is-acting on behalf of the-owner of the apartment community In exchange for compensation.

33. Know Your Neighbors. -Certain individuals convicted .of-cerfain sex-related crimes are ré ired.4o register their name :

index maintdined by the state ar county th which they reside, You may access. that Index tn ‘der to determine: whether en oer faanees on ary

proxiilly to a cerfan locaton, ae public may pccess the internet lo view gilsex bffenders registered in Georgia, The Statewite Sex Cffe h der Rowe ' 5)

‘can be-oblained through the Internet at hitpyighl.georgia.gov/georgia-sex-offender-registry. The public-:may zis ! ' ster

the sax offenders listed in theif county, try. Ths p y slso contact the local Sherifftd fo view aiist of
: i i . jpecial stipufati tt - } i .

ae enue Stipulations. Any special stipulations specified in Par. 94 shall control and sipersede and control over coniicting provisions in the text of

Copyright © 40/2016 - Atlanta Apartment Assoctalion, the. - Form #1301 ;
All RightsReserved . Page Bate Ey

. : yes wen

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 47 of 68

FORM VALID FOR

    
 

 
 

GEORGIA APARTMENT
Ai ti 4 ASSOCIATION
MEMBERS ONLY

 

LEAD-BASED PAINT/HAZARD DISCLOSURE FORM

For Use on Properties Contructed Prior to 1978
With Attached EPA Publication Protect Your Family From Lead In Your Home
Management's, Lessor's, or Owner's Copy

’

Instructions and Disclosure Form to Applicants and Existing Residents on Month to Menth or Renewal Leases

Effective September 6, 1996, awners and management are required to give disclosure warnings and provide EPA/HUD
approved information concerning the presence of lead palnt in houses and apartments which were bullt before 1978

Under. federal law you are required to notify applicants, BEFORE they enter into a residential lease, of the Possibility th
the apartment community may contain lead-based paint if the housing was bullt prior to 1978, Additionally, if the ow or
or management has actual knowledge of the presence of lead-based paint ("LBP") of lead-based paint hazard :
("LBPH"), you must also provide the applicant or renewal tenant with his or her own copy of any record or reports whi A
indicate the absence or presence and Jocation of LBP or LBPH in the apartment community. You may use a summa “ f
the records or reports if they are lengthy. The disclosure statement should be dated and signed by both mana Men
and all applicants or renewal residents. gement

Also, you must give the same notification and information to any existing residents at the time of renewal, even if th
are on automatic month to month renewals. ey

To use this farm, please complete and sign pages 1 and 2, and do all of the following:

1. Check one of the two spaces under 2(a). If management has knowledge about the presence or absence of LBP
or LBPH, place an "x" beside 2{a){i) and describe what is known about presence or absence of LBP or LBPH on
the line provided.

2. Check one of the two spaces under 2(b). If management has documents or environmenta} test results about th
presence or absence of LBP or LBPH, place an "x" beside 2(b)(i) and describe the name, data, and information
contained in tha documents or environmental test reports, "

3. If you have records or reports available or reasonably accessible which indicate the presence of LBP or LBPH:;
give a copy or a summary of the documents or environmental test results to the applicant. ,

4. List which records or reports are being provided In the blank space after 2(b)(i) if records or reports are available

5. Detach page 1 of the addendum and keep page 1 on file for three (3) years as @ permanent record. Federal law
requires retention for a period of three (3) years. Keep a copy in the resident file and another copy ina perma
file that contains all LBP/LBPH disclosure forms. nent

6. Give the applicant or renewal resident page 2 of the form and the EPA brochure called "Protect Your Family Fro
Lead in Your Home" for his or her records, If there are two or more applicants or renewal residents have each
person sign. —

7. Provide this notice and any relevant records fo the applicant or to the renewal resident Priorto signing the
residential rerital contract. Federal law requires that the lead warning statemént, disclosure, and EPA/HUD
information about LBP and LBPH be given to applicant or renewal prior to the time that the lease or rental contract
Is signed.

8. Be sure to keep a copy of any documents or environmental testing regarding the presence or absence of LBP or
LBPH in a permanent file at the management or leasing office on the property. Make duplicate copies of all
LBP/LBPH disclosure forms in a separate file. Make the file, documents, or environmental testing reports
available to any applicant, renewal resident, or authorized EPA official who requests to Inspect the LBP/LBPH
records,

Copyright © 2013 by Atlanta Apartment Asscciation, Inc. - Form # 9560
All Rights Reserved Le]

MANAGEMENT'S, LESSOR'S, OR OWNER'S COPY
Place page 1 in Resident File as a Permanent Record and Part of the Apartment Rental Contract

 

 
tt

ql

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 48 of 68
i +

f

       

 
  

  

 

 

  
  

 

 

 

 

A ; _ . FORM VALID FOR
:. MOVE-IN AND MOVE-OUT INSPECTION CONTRACT -# 9424 GEORGIA APAR’ ‘
KAL LY : FE A TMENT
ASSOCIATION
J . MEMBERS ONLY
Apartment Community  SBY Atlanta-Concord Chase, nC i
Management Eighteen Capital Group .
Residents Name _ ¥Yadiry Pena-diminez i
Address of Apt, {Apt Number 301 —

Important Notice rC.G.A, 44-7-33 for Signing; Refusing to Slow
Accuracy of the Move In and Move Out Inspections. By law Management Is required to give the Resident-this written notlea of Rector ng the
duties with respect to signing or disputing the accuracy.of the Move In and Move Out Inspecilons prepared by Managemerit. Sngnts and
‘1#Resident signs the lists prepared by Management without disputing thelr accuracy, then the-accuracy of the Iists’shall be co 5
conditions noted below. , Ms ¥ : nclusive ofthe damages and
Ifthe Resident-refusos to sign the liste as prepared by Management or if the Resident disagrees with or disputes the accura
must do oné of two things:.Resident must elther P q SY of the IIsts, the Resident
1) note on.thils form ithe lems with which he orshe disagrees; or :
2) Resident may refuse to signa Management's fist hy promptly preparing and tlelivering to Management the. Resident's o :

) which specifically states the llems on Management's lists with which the Resident disagrees, dissents, or disputes. wn signed, written statement
Important: If the Resident refuses. to sign the Ilsts or refuses to provide. Management his. or her own signed] weilten list of the Specific it .
‘welch ne-or ahe disagrees, disputes, of dlesents, then the Resident Is not entitled to recover the security deposit or obtain any of the damages ie
wi @orshe would othenvise be entitled under 0.C.G.A. 44-7-36 In the event Management d ei
deposit, gement does not pow account for or raturn the security
Soth Management .and Resident agree they Inspected the apartment prior to move-in and did not observe :any evidence
infestation, mold, water Intrusion, pests and radents, y ® of bed bugs, a bed bug

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 
     

 

 

 

LOCATION MOVE-IN INSPECTION MOVE-OUT INSPEC —
ATI Resident accepts responsibilily ‘for condition af thé apariment | Inspection to determine éxtent and atin cha fe
OF DAMAGE | "as is" wilfi the exceptions listed below. This form is made a |} damages, cleaning, repainting, re-carpeting and othe . oe aay
part of the Apartment Rental Contract and existing damages ara | exceeding normal wear and tear. Rent, utlities, at i other
noted balow. —- ‘charges may bs itemlzed'or billed separately, 1 ane other
WaLis [ }oK [I NOT OK (see balow) WALLS [Jok = LINOTOK (see below) —_—
LIVING OBILING ~ | CEILING 7 S$
CARPET CARPET i Sines $————
DINING | BLINDS BLINDS i 30
FIREPLACE FIREPLACE $7
OTHER: OTHER i 3
. Cho [NOT Ok {see below) L_] o« ' NOT OK
WALLS WALLS a (see below),
CEILING 5 CEILING : 3
FLOOR) FLOORING _——
KITCHEN | LiGHTS. LIGHTS :———
APPLIANCES APPLIANCES i 3
COUNTER, COUNTER. : Oo 37
OTHER OTHER i 8
[] ok [INGT 8k (see betow) OK . LJNoToK —
WALLS was pu {see Below).
HALL “CEILING CEILING j ¢——
‘CARPET CARPET i — §
OTHER OTHER ;——_—:
[] ox (LINOT-OK (see below) ox | FNOTOK(seebaagy
WALLS was pH (see belo)
BEDROOMS $| CEILING CEILING $
GARPET CARPET 3
* ‘OTHER: OTHER
LOK [J] NOT OK (sée. below} OK NOT OK:
_ | wats | wars LINGCT Ok (see below).
BATHROOMS | ‘CEILING: CEILING 3c
1 FLOOR: _ FLOOR, i wt, $————
Y MIRROR Se ‘MIRROR: FE __ sc
. RENTAL KEYS DELIVERED TO RESIDENT RENTAL KEYS RETURNED
‘OTHERS & . MAIL BOX KEYS DELIVERED'TO RESIDENT . MAIL:BOX KEYS RETURNED
COMMENTS ‘GATE.AGCESS DELIVERED TO RESIDENT __ GATE ACCESS RETURNED
2 TOTAL]
Resident acknowledges, recalpt of foregaing Move-In Inspection | ‘Resident acknowledges! recelpt -oF 3
results prior to ocrupaney, ‘and -accdpts Ordisputes tha Move-In | Inspéction resulli- and t crept ‘of dlp te Woveaet
inspection reporVaspdtedy an : lospaction tepdit arid éstimated. casts.as noted, ver
ee, wee lee de POA ie She 7 hue iy,
eee pe Spe _. .
RY DAE 7 _ f | RESIDENT DATES
DAT MANAGEMENT Sate

 

 

 

Copyright ©:2/2012 by Ailantd.Aparimenit Associatin, Tic, - Formr#9424 ;
All Rights Raserved 122320160486724 a,

Carat

 

 
rt

tl

Li

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 49 of 68

FORM VALID FOR

     
   

Pry / . ‘GEORGIA APARTMENT
LEAD-BASED PAINT/HAZARD DISCLOSURE FORM pASSociarion
BERS ONLY

For Use on Properties Contructed Priorto 1978
With Attacked EPA Publication Protect Your Family From Lead in Your Home
Management's, Lessor's, or Owner's Copy

Applicant(s} or Resident(s) Namets)_ Yadiry Pena-Jiminez
Unit # and/or Address

It fs the intention of the undersigned fo this disclosure notice that it became a part of the ariment Rant

Cea e neck ig part of thelr Apartment Rental Contract at such time as each of the following
4. Approval and aceaptanca of the rental application; :

2, Fulfillment of all conditions precedent to signing a rental contract:

8. Signature by all necessary partles: and

4. Delivery and acceptance of possession of the rental unit by applicant/lessea,

DISCLOSURE OF INFORMATION CN LEAD-BASED PAINT AND/OR LEAD-BASED PAINT HAZARD
1, Lead Warning Statement : :
Housing Guilt before 7978 may coniain lead-based paint, Lead from palni, paint chips, and dust can pose health-hezards ifno
exposure Is especially harmful to young children and pregnant wameh, Before rentiig pre-1978 housing, lessobs must lisalese ae i. aoa proper. ly. Lead
lead-based paint and/or lead-based paint hazards in the dvrelling. Lessees must also receive a faderally approved, pamphiat on lead polsoni ng ps eeenown
‘ fate
2. WManagement/Lessor's Diselosure . I
{a) oo of lead-based paint and/er Jead-based paint hezagde (Cheek (} or (i) below) :
i ‘nown lead-based paint and/or ‘lead-based palnt hazards are present In the housin lain, What Info
Presence or Absence of Lead on the Follawing Line} p a Exp poner srommation ts Known About tha

3
e
2 rr ecternacine,

 

(i) __Management/Lessor has-io knowledge of lead-based paint and/or lead.based paint hazarda in the housing,

{b) Records and reporis avallablete the managemenfessor, (Check {i) or (1) below) i
‘O iManagementfLessor has provided the appilcantfesseo with all available records and reports! pertaining to Jead-based

 

 

lead-based paint hazards inthe housing [List Any Documents or Testing that Relates to the Pr paint and/or
Lined y 9 sare or Absence of Lead on tha Following
ey

 

 

7) -x___Management/Lessor has no report or records pertaining fo lead-based paint and/or lead-based painthazards in the housing,
Delinitigns 4 : i
As.used in this form, the words "Resideni" or "Lessee" shall mean the tenant avho is signing the jease. The word "Manaqament"
agent who Is.acting on behalf of the lessor, landlord, ar owner of the apartment community. The word "Lessor" Shall meen The cahmean the
apartment community. ; or land}

mMmanagin
lord of. the
Certification of Accuracy lowed the int i

@ fojlawing parties have reviewed the Information above and cartify, to the ‘best of thelr knowled! 2, that the information they | ;
accurate, Each person signing below must place the-date by their:signature, 9 i 8y have provided is true and

Be loning thle document ela ar inal
By signing thls document (diglially or physically), Applicani/Lessee acknowledges that they hava tead j 7 5
and they fave received a copy of the pamphtet "Protect Your Family tram Lead in Your Home." ad and vndeystoad the information Contained aboye:

Management/Agent's Acknowledgment:
By signlig thisdgéumoeri, MariagementAgent acknowledges that they have Informes-the lessee-of the lessur's on

 

a sears igations ‘unde . :
-awara.of hisfher respansibility to ensuré-compllance, gallons under 42:U,8.6, S4852d and ig

  

Eighteén Capital Group

 

ignature]

‘Owner's Agent's Nagig.oni this Ling] ’

jp * ip bale

   

Management CojLessor [Print Management Company, Owner, or

   

 

 

 

 

 

Date * Applicant/Lessee [Slgnature] Datla
Appleantiéssee (Signatur Date AppliparifLessee [Signature] Baia

Copyright @.2013 by Atlanta Apartment Association, Inc. Farm #9560 . .
Ail Fights Reserved 1223201604887/04 Paget orie Eel

MANAGEMENT'S, LESSOR'S; OR OWNER'S copy | _ =
Place in Resident File asa Permanent Record and Part of the Apartment Rental Contract

 

 

 
tt

H

u

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 50 of 68

    

FORM VALID FOR
Th GEORGIA APARTNENT
LEAD-BASED PAINT/HAZARD DISCLOSURE FORM ASSOCIATION
. ' MEMBERS ONLY

For Use on Properties Contructed Priorto 1978
With Attached EPA Publication Protect Your Family From Lead in Your Home
Applicant's or Resident's Copy :

Applicant(s)-or Resident(s) Name{s)_ Yadiry Pena-Jimineg

It{s the Intention of the undersigned to this disclosure notice that it become hth
heen ig it me a part of thelr Apartment Rental Contract-et such time as each of the following
1. Approval-and acceptance of the rental application;

2, Fulfillment of all conditions precedent to staning a rental contract;

3. Signature by all necessary partles; and

4. Delivery and acceptance of possession of the rental unit by applicanttessen.

DISCLOSURE OF INFORMATION ON LEAD-BASED PAINT AND/OR LEAD-BASED PAINT HAZARD

1. Lead Warning Statement
Housing built before 1978 may contain lead-based paint. Lead from paint, palnt chips, and dust can pose health hazards iffnot ,
exposure is espetially hatmtul to young children and pregnant women. Before ranting pra-1978 housing, Jessots must disclose the orace operly, Lead
lead-based palntand/or lead-based paint hazants in the dwelling, Lessees must alse saceive a federally approved pamphlet on Jead poisoning poe navn
‘2.  Managemerit/Lessor's Disclosura ; i
(a) Fee eae tase paint andlor lead-based aint hazards. (Check {) or {iy below) |

i Known lead-based patnt and/or lead-based palnt hazards ara présent In the housing [Explains What

( Presence or Absence of Lead on the Following Line] Pp ng TExplaire What Information ts Known About the

 

 

*

 

 

 

()_ =» __Managemeni/Lessor has no knowledge of lead-based paint andjor lead-based paint hazards in tie HOuSG:

(b) Records and reports NG to the managementiassor, (Checlt (i) or-() below) :
Managemeni/Lessor tas provided ‘the applicantessee with all available records and reports: pertaining + i
(ans pased paint hazards tn the housing [List Any Documents or Testing that Relates to the Prosane or Absonoe cf toate the Polen
ne. :

 

 

 

 

 

(i) _ Management/Lessor has no report or records pertaining to lead-based paint andjor lead-based paint hazards Inthe housing,
Definitions f f et i
s used In this form, the words "Resident" or "Lessee" shall mean the tenant who [s signing the lease, The word “Management” shall
agent who is acting on behalf of the lessor, landlord, er owner of the apartment community, The word "Lessor" 4 mean the managing
apartment community. iy Lessa ‘shall mean the owner or landlord of ‘the

Geniifieaton of Accuracy '

Tue following parties have reviewed the information above and certify, to the best of ifeir knowledge, that the Infor ited

aeduratée. Each person signing belaw must place-the date by their signature, 9 . mation they have provided Is tru and
I

Applicant/Lessee's.Acknawlecament! . :

By'signing this decyment {digitally or physically}, Applicant/Lessee acknowledges that they have read and understood the Information contatne

andthey have recelved-a capy of the pamptilst "Proteot ‘Your Famlly-trom: Lead. In Your Home:” ad above
E

ftanagem entiAgent’s Aoknowledgmentt , '
Bysigring this document; ManagemenyAgent acknowledges that they have infarmed the lessee of the lessor's obilgations , ’ site
awate.of his/Hiey responsibility to ensure compliance. rs obligations under 42 8.0, §4880d ahd Js

Eighteen Capital Group

 
 

 

Management Go,Lessor |Pyint Management Company, Owner, or
‘Owner's Agenl's:Name on this Line]

 

|
I
}

 

 

 

 

 

 

wo LPLEBI L
= ° Date ~ 7 AppilcantiLesses [Signature] Date
ia . I
Apnlleafiyeesee [Signaler] Dale Applicantbessee [Signaturg] | Date
i

:
4

Copyright-@.20]8-by Allanta Apartment Assoctation, Inc. - Form# 9860 . I
sree Rees La2s201enaaa7o2 Paas2orie Ct
I
!
i
i
i.

APPLICANT'S OR RESIDENT'S GOPY

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 51 of 68

fe, ahem

 

Concord Chase Apartments

Statement of Rental Policy
It ig our policy to offer equal housing for all people regardless of race, color, religion, sex, national origin,

handicap status,
familial statuy, or any other state or locally protected classifications,

Applicants for apartment homes will be accepted on a first come, first serve basis and are subject to the availability of the
particular apartment type requested. “Available” apartments include those for which we have notice that an existing resident
intends to yacate on or about 4 cortain date. Circumstances not necessarily under meanagement’s control may delay the date o :
availability of an apartment which management may believe would be ready for a new resident. Whether 2 particular

apartment is available can vary significantly within several hours or days.
‘To bs considered for approval, all adults must fully complete a rental application. Any omissions, erzors or falsifications may

result in denial of an application or terminate the right to occupy the apartment. All applicants must be 18 years of age or older,
People with a joit credit record may complete one application or apply for credit separately.

All applications are subject to approval through an outside Application Processing Agency. Approval/Denial is based on a
review of the following criteria:

  
 

   

Household income must be satisfactory to the community's scoring criteri acopasined tie ronthias

LEENA LO st ot om
BEiploymsitty. “Applicant must be employed or provide proof of ine

A ' Wide praor Of Income. Each applicant must provide writte
mee "8" income such as check stubsRUBHONO MOSH RECENT RROUIEED),

a oe tg ath
no fiet,|ottersaset:

    

pt of of
ae POSEN td ats eora fone Bese 1B (atthe den irper readFL|{ri8 teeny aa? 5
tax record or threo most recent bank account statements Within 74 hollrs GF SOmiplaine wa application,
Attending school will be accepted as an altemative to being employed but applicant must stil] theet
criteria with regards to income and credit.
Resident History: Any applicant showing current rental debt or eviction will be automatically declined,

REPRISE? © A complete credit history ftom a credit burean is require

   

  
 
 
 

  

d. An acceptable accounts payable history,
< : sg Paree PE OHTA Ty ban WA Tt Ay % rah death oats pale tN TS Lys ebt to
income history, agro be watt SINS ea t

Check Writing History: Cheok writing history will be reviewed for each applicant, An applicant wha has a negative check

writing history, if otherwise approved, may be required to make payments in the form of Money Order or
Cashier’s Check. .

Pats: Pets are limited by size and breed. At full growth, pets may not exceed 35 pounds. There is a limit of
two pets per apartment. A pet fee of $200 is required for all pets in the apartment,

Occupancy: Listed below is the maximum number of escupants and vehicles per apartrient:

One Bedroom 2 occupanis"/2 vehicles _ Two Bedroom/One Bath ve
Two Bedroomy/Two Bath 4 occupants*/2 vehicles” “ Three Bedroorn -

  

ae
yee
”
’
3

" People over the age of 2 years old will be included in the ocenpancy number for the apatinent. =~

Vohicles: To allow maximum use of our parking areas, vehicles are limited to a maxim £TWO (2) caxg per .
apartment or ONE (1) car per bedroom which ever is greater. All vehicles‘aitist bb registered with
management, Boats, jet skis, recreational vehicles, trucks with corapany Idgos will not De permitted on
the community without management's puor approval,

(Ree CE GAD Ag feteestes store wee euuany of LOTTE pe es
codleSle le BSN GHG eoSONNTOn One eae

        

Cea, — ETB

Roane Stgneatz we . SUR papa ae Wee DAR Aletta

 

 

 

Applicant Sienature Date

 

 

 

 

 

12 Canital Groin Mananamant

 

 

 

 
   

 

. AL 4 rh APARTMENTNO,
GEROtAARARTHRNTAssoaraTion) APPLICATION FOR OCCUPANCY APPLICANT: SO
. MOVE¥N DATE REQUESTEO!
Propedy Foxit Propeity Phone #___(7'70) 458-0990 APPLIQATION SUBMITTED ON;

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 52 of 68

ys oo

FOR MANAGEMENT USB ONLY:

DATE FORM PRINTED
ees Nt et,

   

FORM VALID FOR, GEORGIA APARTMENT
ASSOCIATION MEMBERS ONLY

 
     

 
  
  
 

     

 

    
 

 

 
 
   

        

   

   
 

 

 

, LEASING INFORMATION (TO BE COMPLETED SY MANAGEMENT)
NAMEOF APT. COMMUNITY SBV Atlenta-Concord Chase, ILC APT, NO, of ADDRESS REQUESTED

 

 

 

 

 

 

 

 

 

 

 

COMMUNITY ADDRESS Spring Brook "rail, Styrne, GA 30082 .
LEASE TERM DESIRED: FROM TOC DATEOR VISIT TOARYS, MOVE.N DATE REQUES Tsp "
APT. TYPEDESIRED | _BDRMS,._ BATHS FLOORPLAN ___.. RENTALRATE§ iM, CONSULTANT oo
HOW DID APPLICANT LEARN ABOUT Us? WHIGH APT(S), DID APPLICANT VISIT? ee
5 APPLICATION FEE (for Crocit Cheuk) 5 NON-REFUNDABLE FEE (Bescritve) _—o—
5 GOOD FAITH DEPOSIT (Applied to Security Mopesit! $ OTHER SECURITY DEPOSIT (Ocserbe}_
s PET SECURITY DEPOSIT $ OTHER NON-REFUNRABLE FEE (Describe
—

 

Note: Each Person Whe Is An Appioant Guarantor or Ca-Signor Must Fully Gemalste a SEPARATE Applloation and NectALL Rental Qualification R
{Or Source of Ineome fer Paying Rent), Rental History, Crest, and Criminal Background, A Valid Government Issued Photo Ip ls Required with thie Application and

Move-In, Submliting this applleation glues Management permission 40 chesk Apalitant’s eredit, eoitat, employment, and armtnal history. This form may be eed attha Tine of
Acaunency ofany singe family home, mobile home, or other living space, and the word "apartment Includes any Kind of landlord and teaantar eettipaney agreement PeroMag

IN ORDER TO BE APPROVED FOR OCGUPANGY, ALL. QUESTIONS MUST 8E FULLY AND COMPLETELY ANSWERED,

equiraments for Empjoyment

 

City/StatelCountry fn Which You Were Bom LALLA On blet C. Fen

  
 
 
  

Applicant's weme Pere Fi tert.

Last Nara
Social Secwity OR Individual Tax 1D Ni

Telephone wt aH
Emalt | WHICME ZS

Name of Any Co-Apalicant, Co-Signor, or Guerantor
Guarantor to Applicant?  Spouss © Parent Q Reommete T) Employer O other (Descrbo}:
Are You Currently In the 0.8, Armed Portes of Reserwes? O Yes Ho If“Yes," State Your Rank, Serea & Duty Station:

Have You Ever Gone By Any Other Name? -BYes O No "Yes! What Names? __7 PAs huge

1. PERSONATINFORMATION G3?
a |
Sent Ma Da
re sits Oe FxpiretionDate, $e Bing

+

 

What is ihe Legal Relationship 4p Co-Appttcant, SeSignon or

 

    
   
 
   
 

Mothars Matden Name/DOB:

 

What (s the Reason for Moving from your curraptresidence? were. ALag,
1 bamed of thls community from roe”

 

 

 

 

2. OFHER OCCUPANTS AND.PETS ORGERVICE ANIMALS IN HOUSEHOLD Wan.
Persons and Pets who ate notlisted below ara NOT authorized to live Inthe apartment, Unauthorized occupants and pats will be a lease viclation.

State AN Other Qcoupanis' Names Ages Relatlonghip . Soclal Seourlly or Indi
“ duel Tax {0 No.
x °

ee

Do you have pets or sence animals? OX Yes T Ng [NOTE:No Oepesit ls required for Service Animals] Has Pet Ever Bitten ot Attacked An
Welght Of Pat (Approx) Describe Bread, Age, type & Siza of All Pets or Service animals

 

 

 

CN es,
yons?Q Yes O No

 

 

 

 

rennin
—
3. "RENTAL-HISTORY -,

% — a a
OCurrentAddress Chy Stata oo 7 203
ip FO
Fram ee

Monthly Rent iemt § Tor fe Yeery Phone No,

2 APPLICANTS PREVIGUS RESIDENCE: Name of Ownar and/or Apartment Communiiy; a
rovious Add: Cliy Stata
Monthly Rent Pmt. §. Fron: Phona No,

Reason forLeaving:

 

——___. Te

ee To

 

 

 

 

 

Copyright @ March, 2014 by Allanta Apartment Assoctation, Inc. « Form £9414 INITIALS O51720141354501,
All Rights Rasarved ' ‘ fle Page 4 of 4 &

 

 

 

 

 

 

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 53 of 68

 

 

  

 

 

 

        
  

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

7 ' ~—, Ra
ai
TET ee a eee
SA EMPCOUVEN ERIS TOR VENic
Nea Basa Daya aside Gehry
4. APPLICANT'S CURRENT EMPLOYER: CompanyName: (7% POPSET COLE... BG Rl aap
" attcess; (OO, FPA pery fh ty Go swe Gor ap
Phone N Supervisor's Name! Monthly Income {Gross} <_<
dob Doser: ‘ Employment Ontos! Ftomt 3 (F018 Fo, LCs
*BROVIDE SOURCE OF INCOME TO PAY RENT IF YGU ARE NOT CURRENTLY SMPLOYED (SEE SECTION 8}:
2. APPLICANTS PREVIOUS EMPLOYER: Company Name:
Address: Cty State Zip
Phone No. Supervisor's Name Monthly income: (Gross) g
—
dob Description Employment Dates: Front: Ta:
Sr ne
JOTI OM OBL Bae aan.
Tees te rR Ae ey
Year Make (Ford, alc.) Model (Taurye, ete.) Calor Licenss Tag No, Stata County
Describe Any Other Vehicle, Boat, or Trailer‘You Are Requesting to Use or Store st ihe Apartment Cammuntty!
. yt iF r fe zi
i Name of Family Member, Other Then Spouse Raion
: ee
Phone Relationship
tt Adress City State Zip
—__
. 7. BANKING REFERENCE
Gheoking Acet. (Bank Name} S Actt No,
Savings Acct. (Bank Name) : Acct. Ne.
a
Address of Branch Phone
Bonk Loan - Manthly Payment S Loza No. ~
ul
&. CREDIT INFORMATION ——
Grout Gard Acc No. Balance § Cradit Card Agct No, Balances
re
Othor Monthly Debt, Balance $ Car Loan With Bat § ~
a
9. OTHER INCOME OR SOURCE OF SUPPORT
Alimony/Child Suppart 8 Name and Addrese of Payor er
Pubile Assistance 5 Name of Aasistonce Program aie
Soolal Seeurity B hme. DESAI pon Of Benefits " ree
Retirement $ Name or Source of Payment tern
Other $ Desorbe Other Sources Se,
UNENERTOR EOEENINGQUeSnONS, cmet =
YOU MUST ANSWER EACH OF THESE QUESTIONS, IF YOU ANSWER “YES' TO QUESTIONS 4-7, YOU MUST ERO ee
‘Have You or Any Person Who Will Be Occupying the Apt. Evar daan Evisies ar a Defendantin pa Bitelion Acton? MBE ADPITIONAL DETAILS,
2 Is Any Apt. Gommunity or Pravious Landtord Trying te Collect Money fram You or Any Pareon Who Will Be Ooupytng the Apt? O Yes No
8. Rave You or Any Parson Who Will Be Occupying tho Apt, Gver Filed, Sean Discharged Fromm, or Currently Under'a Banikruptoy? aes @No
4. Have You or Any Person Who Will Be Occupying tha Apt Ever Bean Convicted, Charged, Arrested, Indicted, Plyad Gully or No Contest, ar Recelyad 1 Yes O No
4 Defened Adjudication or Probation {a {4) Any Felony? Or(6) Any Miedemeanor Involving @ Sexual Offense, Stalking, Ileget Use or Possession of Yes BNo
5 Weapons arny Romer Visc tare ie creeks Srimnal Bamapa to Ma ohety, Trespags, Vandafism, Wegal Possession ar Sale of Drugs?
a i far Been io Move
8 Have You EverLived In This Aparment Community Before? causa of an elleged Jease vielation of any kind? & You ENe
2 Are Yau Unemployed? , 5 Yes BYNo
&. Oo you havea tegal right to be inthe United States? ©) Yes beacause lon U.S. elken ‘Yes hocause | have valid desu t Yas °
\- tat
and immigration Sarvicas (USCIS); or O No. Ifyou angwored "Yes" boeause you era a non-U1&. olltzen wilh proparvisa deoumentation,t viene Dept, oF Cliizenship
Reason you are In the U.S, Visa Types Visa Expiration Date _
7 have fully and truthfully answered Questions 4-8 above, Applicants initals: a
Provide Addiional Ink fon Hare to Exptain ine F ers ty Ot +8 absyet
* A de
7 —
Copyright @ March. 2044 by Adonis Apertment Assoolalian, Inc. - fonn HO4tt 7
All Rights Reserved ‘ 5720144354502 iwruts,.f Page 20f4
Be 2

Lahn ‘4

 

 

 

 
al

tt

Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 54 of 68

“~, ote,

 

 

11. APPLICANTS CONTRACT AND UNDERSTANDING REGARDING SUBMISSION OF THIS APPLICATION.

False of Wiskading Information ‘The fallira to fll out e¥ seefons of this foam may result fy the dental of your appltnien. Providing false or mistesding tnformation coud result In denial
ppelicallon or tamrhnaton of your fental contact, [tts our pelity ta dipeyprave the apateaian ef any parton who could Fopresent a throat to'the health, safety, and alisea of the other resident in
visilors, and staff ofthe apartment eommunlly inappropriate or abtisive conduct duringthe application process ky the applicant av those deshing to renter apartment will result In denial othe tents} appttcaton,

Crparuiniy Peoy. The apatiment owner end Management provide equal housing opaarunlty for qualified applitants and do not discriminate on the bests: of race, Soler, 1

ars emit sae isshilly, or any other legally recognized statss [a tha Stale of Geomla, ikts tha cunere und Managemeato pofey fo provida reasoneble escommaciaions Ih pier. ein, Sek, ration!
operallonsl potttes end rrocediures and to permit tha Reslen! ta make recaondble modiicalons that.ave Secassary lor the Resident arid ¢elaled (a the disabiity for persons with 4 damenstated disatiny, ae
Reeléont sist roquert and eblain pemltgien Wem tho dimer or Menagemtent far any accommodation or modvicailan prior to Imaemantay thasame. in génerel, the cost or exaense of physical h

the apartment pr apariment commenlty f fe ressonshiliy of the Resident, uniess the apokcstte law requbes tha aimner ar Monagemen Io aboocb er be responsible for the enst of such
Resident or occupant wih a demonstrated dlenbiity Is allowed 19 have on ossistance animal to assist with the persone cisabiily, Adissbled Resident or dcoupent Is allowed ta have on abalsiance animal w

has not boas valned es & 6eniod onimal unlote tho aninio! has.a histery bf donperous, vious, srunsafa behavior. Ifthe nature oftha disability is not obvious op apparent orthe manner in vitich the any which
provide assisence Is not clear, Management has the rightto request addicnal Infoimaton regarding haw the anteal walt assist wilh tho restdante dizahiily. The Reslagnt dors-nat have tne al te fone vil
specho eccommocelon or modification requested, end Manepemenl has tha fightla offer en euestiuts or alemale sccommedaton cr modification wilh conditions thal wel provide svequeta essen th the
safely, heath, and well belng of other Resfdanis, occupants, social quests, favitaes, and Manogement employees, No Addilanal Rent, Nanefundabla Fey, or Animist Scéurlly epost ig requbed fom Res for the.
or cccupants who are disebled and have an eppravat serdce ef atsistphog aninaly hawaver, the Resont Is tesponstite fer any and all damages and elaanfng sens exteeding normal weap idents

and
soch srimo}. leer caused by
Applicant understands and agrees thal the Good Faith Dapostt and other Deposits or NomsRofundable fans paid will be returned Happizant is not secepted ae .
fer eubmiding (his applendon (ovwithdrew tho opoitaton and recelva full refund of tha Goad Fait Daposit ‘Tho notice of wihdraveal must be in writing, Teen sales wl have

     

Epth Deposit,
= on

en dable, SfApalzont does notwilhdrew tha applicallon within dhe time sppellied abovs and Applicant ls approved for ecoupancy, the Applicant egreos to clan a rental oo, SES, however,
an eperinent ifthe Appfcant dzas not wihdraw the application by writin notes vilhin tho fine spectiad bevy and Is nparoved fer eteupaney but fale or tains to agree een Reeseson of
possession of the opariment on oy bafera tha asttiosled moveln dato {obo), the Good Fain Deposit and olher depesils ey nonsrefindabla fees shall be. tetatned Ly Management a5 a ike
damages, Ws number af hoves fo wiihttow the application is nok specified above, Applicant wil only hava 2¢ hows ta withdeew the appileation and rucctve aTeRnG of th good fal ey aeiitdsted
other copasis and ngn-retuadable fees, Appiceat acknomedges that tha Good Feth Deposit is nota eacudty dapasty however, ypon signing 2 rontel contact, the Goad Fath Dapostt wil bag led to snd
any Security Dapost or Non-Refundable Fees specttad ih lhe Renta} Gentreet, lates event Aallcant defaults under Oyo larrns ofthis Apptiaation, Applicant acknowledges that Management shat h ba led toward
Falth Pecos und oher deposits and noneflindabla faes 2s ltauldated demages which are eomptreation for holding the spartment off tha marke, Applicant aprezs that the amount of lest rent nh ve Goad
parapet Off lho market f¢ unknown and that this provision 1s Intended a3. good falth estmaty of Managements damages in the event of Apelicenta defalit Tha Good Faith It oes nat on aoe
security deposit. Bepos js:

Rental Cuptieiion Ceteda. Applicant undarelane’s and agrees thal the rentsl application will bs ravlewad using business Néoment decistonal aitena, @ polnt scoring system, of a combina
syztema. In order t qualify for housing, the applicant must heve good rental, cred and enlminal background histevies. “Applicant must demonsigte the financial ebtity to atord tha apeam f
imenagamente ronal Quaiiicaton catera, A co-signor or gubsantor is nob a substivio fer undoasptable rantal, eraetl, oy eeminel backgrouns histories. Foor rental hisiery bocause efcseppraval of omtonnes
roommate's. or guarentore npalleatan ef because of 2 prior Hlatary of tals paymonts, tease viciations, ture 10 sve proper notes, ¢r damages @Xceading normal waar and tear may result tn deri
appicents rental application. Howaver, the lock of 2 rental history may notnecesseiy cesuit ta a denlal ofthe Zaplication, Wide eoapplcanis (atheras spauses orocmiméles), cs-algnor's and gus tore es
te alloiee! in order to eneet the rental quatfizallans, each Cf these persons muck meek the rental cuaifcaton esilede applcable t his or kee periedar rantal applicalion circumetanegs, Se eeues May
demenstrate acertsin eaming Inve] or source of Income, savings or nssots suffitent 19 Inouce the ablty of the srncent ta,pay the monthly rentana Rving expenses, taktng Into apsount any raven niloant mask
eemonthly debt irom credit cons znd loans, Self employed appiican's may need 28 provide {come tax retume ant! othor buslneas fnendal teoords (such as Income vid Ckpense statempnts, asset « _focuning,
and porenal nob worth statements). Sct employed parson and comorate renters mey be fequired 1a pay an eddliienal application fee to cbtel Dunn and Bradstreet oredt regeyts on thameahe Haments,
companies and submit income tax retums, Unemployed or ralired enplisante may need 16 provide addivonel financial documentation ef abliily to pay rent €3 oF thelr

Avalauilly of Apartment Dasiad or Requasted, Attke time ef this Apsioaten, Sppilsont has expressed interest in o partowar Rtot pian or lyps of spartmant and say have: requ, 4

apattment which was ahown and tisled ne the desired unit and occupancy dale above, Management cannel guarsntea dat tis pertisular ual destred wil be sVallabla en tha dat requesteg ofa specie
thes are many varighles which could result in delay of travellabiity of the opartment unit Applicant 99/964 to lake aceupancy ofg comparable eperiment offered by Manzgement thal reas cnr \ Spplkent ug
apphconts desired tleor plan end moveria ual¢, Applicant understands that Mone gement may not &t able ta provide tha tested eperunent, Toor pln, or maven date Hapellcant changes his a b Patches the
<opecied movpsn date, Unavaiablity ofthe desved apartnent on the desired date dows not rallaxe eppeant from his or hac cenitartual obfgntens undar this contract, ther planned ey

Applieaé Rental Decision, Apolleant has eitheracked akaut esraview tha Aeartmont Rental Contact end addenda he syste fs expested fo. ston upon =pprovel cf this opaltication. AppStinr gt (925
che has filly quastioned Management regardiag any. Important Information about renta| of an gpartmont at this communally, Applicant is sailsfied with tH te¢poascs {0 his erher questions aadis re * thathe or
fo afl Infermalen needed to make his of hor dotislon to apply for on operment Applicant unidetstdnds that nut all epetments In the cammunly have fina of sight to recelva satelite Tully Inforned os
Manogement ozanot guaraniae high speed internetancess, Avalloark undersiands shat there are Finlistions eq tho number of persons wha may cowupy nA eperiment ull. Usually exornasad asta HUD Bhat
Standard whith alewa Management fo rit aceopancy to no mera than Wwe fevoona per Ledoom or sleestng space, Applicant underslends znd agrees tat ho or she rausl pay for al Nita eb
Suppied (0 the apartment, Including, but nat Diflled £6, water nd wade water; sapfiellane pest coabck Clecwiciy natural gos: cable; shone end ether selecommunteaion Senvices, Applicant is Bhd services
Leng ere ted may be eveiuble oriy for tnlled tines wad thal Apptcent musl commaly wiih ail condtiane rorubed to recsW the oaree res having to be tesponsibte fee weer iat NY
Management for tne rental valve of the consassion, Such conditions Inchide ‘ly completing tho expocted fexn of the conlrert witout defaulting under the ease and without wing any sage eng
plovisor. Applicant hes had tho onpociuntty to esk questions abeul tha axstenee ef crite is tha eocdinent comeaunlly and fly undecstands that Menagsment and the Cy Aer OF the ap armas on, termination
provigh seultiy or gacixlty dovicos whlctt ere Intended to detest, doter, or repost eres comalttod, Applicant understands ang sarees that thera ara limitations on theobh, umber, ond po ef munity de nay
sther tanspadatton, boats, trates, and equismont which may be used or ettved en tha Bpariment piopeny, Onty zuthorized moter vahictos may bo used or parkew on lhe aromerty, th garner thotorvehidas or
hava more thon lwo autemobiiod perapertment unk: however, apokeant has saocHlestly Inqurad about ang understands the eantont ot parking suites end registers he orsha wil ba eipectod eerormant tay
for ceeypanty, Appicant fully understands (iat any felse or trisleadlng {n2ormation provided & Management during tho rental zpptcaton process cold fad le termination ar avielon f. ge lf appreved
community at @ fater data afar jaking coctpericy onea Management leeeas That tha iefomiatton oravided wae false, mbjaading, ctlnaccunie. ‘Tha anseifeation of a parteitar aparimant ro re Ra apartment
icant docs not conottute a i of ptomiss by M that tha apart pected vil In fact pa available on the dosed date, Management may nolfy argcant ether One desked by
‘once the appiicaton kas bean Aer 2 hao bao approved ex siter M has noted opplicem Ust an apartment le ready for sesiponcy, applcont must proc oF la writing
occupancy of tha apartment ia erderte avald lasing ths good fath deposit and nen-relindable fees, ly Sig a lease and lke

Nona: VOU ONLY HAVE A LIMITED TIME TO CHANGE YOUR MAND IN WAITING ASOUT APPLYING FOR AN APARTMENT: YOU GAN Loge YOUR GOOD #
NON-REFUNDADLE FERS IF YOUR AFPLIGATION (S APPROVED AND YOU FAIL TOSIGN A LEASE OR TAKE OGOUPANGS we eee APARTMENT, S000 FAITH DEPOSIF-AND OTeR

SEPGANT CERTIFIES THA HE OR SHE HAS FULLY AND TRUTHFULLY ANSWERED ALL QUESTIONS ASKED AND VERIFIED THE ass RACY Fe
AUTHORIZES VERIFICATION OF ALL INFORMATION PROVIDED, THE ACCURARY OF ALL INFORMATION PR

Auhetlzattens for Managoment to Votty Rantat MppFeaten snd GbtIn Grodit Repork ‘Tho above informati¢n fs complata gad coma. J vadorstend that Menegamont will y
maldng a detision to decépl, condilonally accept, or deny my rectal applenton, Applicent eulhorizos Management and fis apends to verify the Informavon nroviied by obluitag ws edit

cmaloyinent tnfonnalion, end crimingl records and contecting my eurrsat and femur emp yer and |: fs. Applicant reloasos M: ent and any thi'd parllss who prove inf ihe Tental history,
appllcadon trom off Johullly, elaine, and Jawcuke wilh tegond 43 the Information obtained, tegardiese of the soujco, Applicant ages i Indemnla anil held harmless He eu ‘ormallon to varity this
tandlerd, current of prlar employer, ond zit other persona whomsosver wha nrexids infomsaiten, togartless of whether tie ink Provided Is negative, mS Sgenls, Cirant ef ede

Authorzation to Obtain Cracit Reporl end Other Infarmation In Connealisn vcth Colleton ofa Bebe Applicant agrees that meng goment orsny céllesier retained

any dina te obtain A consumor report (ereeit rejstrt) on applicant ond de oben latatmeiion on applicants location and employment fn eonnsaton vith tha caleclen ef any amine ee OSS Guthorizad of
opptcant oe. 8 resident vager any Tanta piabenedeboichacataky Ay en ry hanks, i as res, Duck 7 porling fos, or other thind parties ara enlel tp valy on fe cua fom
@uthorization and ceoperata Ip providing the reg? servation to sssist in collection ef any deb owed ky spalicant ng x rasidant under any rontal coatrent. Acoiis 7 aneds
payment to be malled applicant In cero of contact porsans tamed In Seatien 6 abovp, my balract, Avplicant authorises any notcos pp dametsts typ

Keow Your Nelghbor: Certaly indhidunis convicted efearteln xexroloted erimos ace reqused {0 repalor thelr name ond current adtrovs on on Index matiialned by the. :
Thay dcoage thot Index in onder la deleitniag whotber any such Micividurats Rue M1 growmly 40.5 eorlata Facaton. The pulilo may senoce the Internet {0 view nf car by Corer ey th thoy reside, You

Sex Offender Rogisy ean be obtsined througty the intemat at hiplighloeaphgevgearglosexotienderregtsby, The pubis Scenlact tho local Sher lo vaw a fist of he sex ete The Prides
‘ Tete alr

OA of those

ESENTEO AND
the Information Provlad Ip

   
   
  

Applicant's Signature;

 

 

 

Copyright © March, 2014 ay Atienta Apariment Agsoclation, Ino. Farm #5414 °
All Rights Reserved * 051720142554594

Page 3 of 4

 

 

 

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 55 of 68

EXHIBIT “F”

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 56 of 68

RE: Yadiry K. Benavides

nvolheim@sulaimanlaw.com
Wed, 16 Jan 2019 4:59:38 PM -0500

"duffoolaw" <john@duffoolaw.com>

QO
@ TLS Learn more

NV.

For Settlement Purposes Only
Mr. Duffoo,

Good afternoon. Thanks for reaching out. | presume Mr. Borland provided you with the case that we provided him. If
not please let me know and we are happy to provide it. We are willing to grant you until January 23, 2019 in order to
investigate and respond. Our Client has authorized a settlement demand of $4,950 in exchange for a general release of
Mr. Borland, Ms, Mckamey, and the Law Office of Brett M. Borland, P.C. Let me know if you wish to discuss.

Nathan C. Volheim, Esq.

Director of Team Eagle

Atlas Consumer Law - Division of Sulaiman Law Ltd.
2500 S. Highland Avenue, Suite 200

Lombard, Illinois 60148

Phone (630) 568-3056

Fax (630) 575 - 8188

Website: http://www-atlasconsumerlaw.com/

Email: nvolheim@sulaimanlaw.com

*Licensed to practice in the State of Illinois and all the United States District Courts in Colorado, Illinois, Indiana,
Michigan, Texas, and Wisconsin.

XTLAS

CONSUMER LAW

DIDIGATION [INNOFNEION | OOMMASION | EXCLOINCE

ee |
@’ 4 Sulaiman Law Group.

Vea ov BIOCATIEN {EsOTATIOR | CoWPetinge fete tice

 

CONFIDENTIALITY: The information contained in this e-mail message and accompanying documents are covered by the
Electronic Communications Privacy Act, 18 U.S.C. 2510-2521 and contains confidential information intended only for
use by the specified individual(s) and/or entity(s) named above. If you are not the intended recipient, or the employee
or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this e-
mail in error and any review, dissemination, copying or the taking of any action based on the contents of this
communication and/or attached documents is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone or email and delete the original message without making a copy. This

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 57 of 68

message, together with any attachments, is intended for the use of the individual or entity to which it is addressed and
contains information that is LEGALLY PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE, CONFIDENTIAL AND EXEMPT
FROM DISCLOSURE.

NOT LEGAL ADVICE: If you are not an existing client of Sulaiman Law Group, Ltd., do not construe anything in this e-
mail to make you a client of Sulaiman Law Group, Ltd. Any information in this communication is for discussion
purposes only, and is not offered as legal advice. There is no right to rely on the information contained in this
communication andno attorney-client relationship is formed.

CIRCULAR 230 DISCLAIMER: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S,
federal tax advice contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or tax related matter(s) addressed therein.
Effective June 21, 2005, newly issued Internal Revenue Service regulations require that cartain types of written advice
include a disclaimer. To the extent the preceding message contains written advice relating to a Federal tax issue, the
written advice is not intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for
the purposes of avoiding Federal tax penalties, and was not written to support the promotion or marketing of the
transaction or matters discussed herein.

From: duffoclaw <john@duffoolaw.com>

Sent: Wednesday, January 16, 2019 2:08 PM

To: Nathan Volheim <nvotheim@sulaimanlaw.com>
Subject: Yadiry K. Benavides

Nathan C. Volheim,

x

I'm John Duffoo. Brett Borland has asked me to review this matter and attempt to resolve the alleged
dispute. I have not had an opportunity to resolve this matter, but I plan to within the next couple of
days. I would appreciate your professional courtesy in allowing me time to review this matter and time
to attempt to resolve this matter amicably.

Best Regards,

John M. Duffoo

Business Law Firm of John M. Duffoo, P_C.
P.O. Box 767355

Roswell, GA 30076

Tele: 770-312-6160

Email: John@duffoolaw.com

Website: www.Duffoolaw.com

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 58 of 68

EXHIBIT G

 
aq ISNUL Iayfo JUstATIIES INO Jo sduLTeq st], ‘SaveuTep ATOIN}LIs WNUILTXEU sy] 0} paps aq POM Jo sasewep [enjoe peleyns sey Juaryo
IMoA yey] ‘payesuoUwlep SI UOTLIOLA & JI WaAd ‘oAdT[Aq },UOp J pre (OOOT$ 0} OO'O$ TAO) OO-00O‘TS Je padded ore sasewep AloynyeIg “10ddns
JOU Op sun eSaTTe oy] yey soseULep OF Syse JaJjo JUSUIApJes MOA Jey] aaatjaq | ‘O0°OS6‘’¢s Jo Jayjo JusUMa_IOS AMOA ssoIppe 0} yaweM J ‘AseyT

‘HONROLA VdOCI pesalje puovas
mo<é ureydxa Jayjaq asevozd nos yey] Jsonba1[ gs]UawWNIOp esou] Ul peynuep! zounurp euUeg AMPEX 94} JOU St oYs Jey} SUlMBsU “aT 0} o}e[aI
JOU Op syUsuTNIOp sso] Jeq} UoTIsod s,3WeTpO MOA TL ST “sJWOUMIOP pajeyal Jato pue yORUO|D [eWay JUeuledy ue poyndexe ZoUIWIE BUag

 

©
© Apex poureu sucsulos }ey} SULENsUOWap s]UsUMIOp YIM NO paplaoid sy yey] puepiog “IJ pue Nod UsoMJoq S[IewWs of} WIOT sivodde iy
Oo
i ‘yuoTp No Aq PaMmo jou WOLeSTQO We Jo WOTpaT[oo syees sdUapuodsaLioN ayy, =
=
a ‘JQnOp JOYLINj OU ‘WIS 0} pey showioye yJoOq Jey] ‘Aloe pasel[e MOA szapued Uoyeodut
o SIL Wpeusis opm AsuIONe oY] WO St J9}9] Vy] yey soljdum APeTSUL Jaya] WoYoaT[Oo & UO arNyeusIS s$oUIOHe UL JO asn ayy MID YL
< a] UL JeyIN “‘woNITpstinf sty ul pojdope oq prom AOA] MOA Jey} aAaTaq 1, UOP J PUL USIS 0} BARY AUT] BINJeUsIS OT} UI SADTLIOY [[e ey}
N wore¥ayye mof j10ddns jou ssop uo Ajai NOA JLY] JapIO SEU], “MOT SI SSTUUSIP 0] UOYOU ¥ Wo JUNtAIINbal SuIpestd at} pue ssIwIsTp 0} WOnCUT
SO WO Japio ue Ajaraut ST asked ay} ‘puooag “LOTIpsLMl Surpulq-uoMU B Woy staseo oy) Isa] “‘pUepIog ‘IW peplacid nod Jey] ase oy] peor |
Oo
2
rm (Z10z¢ ‘gz “gag ‘BLT “d'S) & 18 “EPEQOL LM Lioe “Wd
{JoMYS SSey A JUCATY “OSUSS [LOTULV9} BULOS Ul S|RY SI JWSTIA}HsS OT] Jl UaAS “WINCH 9} B}LIOLA JOU saop gap B asUaTeY O} AYTIGe s,javunsu09
€ poqyeoustydosun Ue soUenUl JOU seop Jey] JUSUIA}e}S B ‘SNIL], “}GQap B asuaTTeYo 10 Aed 0} AU]IGe JO WOIsep S,JeMMNSUOD B Bd USN GUL JsNUL

SUSULaBIS B ‘UOLeUasaIdasSTUl [BLIOTVUL B Aq 0} YMA ATT ay} Ul “IoIBINY “TELIeJUI Sl aINJeUsIs OUO sIvaq ATWO Inq “OUT aMyeUsis oy] WO are
Shouroye s Jey} PR} pasoype ay] yeuy eaatjaq Jou op | *,[eweyews, oq Oo} peambai st yWouteye}s Sulpeo[siuM pue ss[ey B ‘oreME ae NOA ans ure | sy
oO

D

‘SUIPBO[SIUL PUL OS[B} ST SIU Jey}
~jaye}s NOX ‘ainqyeuSis ouo ATUO savaq od ‘OUL] oINYeUSIS ay] Ul shoTIOVe ¢ Aq PIUsIs pue paMmalAal aq Oj sjtodind souepuodsaios Sy} YT, = T

R

‘(Adoo
B ol Suyremto nod ayerooidde Aqvers pnom pue Jay70[ pasoy[e oq] Uses Jou aaRy J) ‘Warp Mo 0} paleut sotlepuodsatiod Ule}JeD & 0} payzyer
SuOsPal & 10] VACA OU} paye[ors yuaTpo Ata yey] aeTTe NOA ‘QTOs ‘gz Jequa}deg polep Jays[ MOA UT ‘ASoLINOD [eUOTSssajoid oy}. a}e~aIdde |

“Te TeN

Case 1:19-cv-00454-E

©

<0" MEJUCLUIE/NS@LUIBU|OAU> ,,WISYJoA UBLIEN,,

O0SO- Wd ZTb2:TT 6TOZ UEC 2Z ‘AML fel

 

Pa

Woo'Mejooynp Ouyol

sopiAeusg "y AJIPRA 14y

;

 
---- 3]01M <THOS ME[OOJNPOUGOL> MeEjOONp OOSO- ET:TT:9T STOZ UeL ZT ‘NY UO ----

LUOD'ME|COLING MAM JousSgaly,

Woo MeE|OO"NP@)uyop -ewy

O9L9-ZLE-OLZ ‘8/81

Q9L00€ VO ‘IlaMsoy

GGe49/ XOg “O'd
*)'d ‘oolng "WW UYor jo Wy We sseuisng

ooyNG “Vy uYyor

‘spieBay seg

 

Case 1:19-cv-00454-ELR Document 1, Filed 01/27/19 Page 60 of 68

WoNosad
S[ROIUIE UP O} JOYeW SI SUISULIq 0} PreMA0y YOO] [ ‘puodser pue MatAar 0} Arunz0ddo ue out Butts nod ayetaidde [ uresy “ooS¢$
OJ Ja}WBUI STU} ayes 0] OUI pazlIoyNe sey yar Att ‘alOjorIayy, ‘}WaIap Os Ul oN][BA JUIOs ST araT] ‘ssafeyToAeN “AUTIqeT] Aue sorutap yweTpo APL

00°0S96‘P¢ Jo JayJO JUsUIapJes & selySsn[ 71 Ye} sas 1,UOp
[ PUL JOYCUL SILA Ul poyseAul eavy Nod ouIy yoNu Moy xoidde jo areMe UL] OS “OUI OF OU WO sulTeP YdOC SULIq ose J ‘saez s fomtoye

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 61 of 68

EXHIBIT H

 
 

IWLLNAGIANOD 3 IWNOSYad
8T0z2/90/60

 

[EITC sdi0an tmuspy
LSOZTE XO ‘Od

‘Od ‘ANVTYO" ‘W .LLaAYg

HO FOO MVT

 

 

 

 

 

 

 

dIeN

‘uoReday ul dn Jaye ayy 342} [IAN 8M PUB UMeUpUyIM S14 Wulod YD14M 32 GTO? ‘Gz Auenuer uo ssauisng so asojs [BUN papualxe $1 Jayo SYL ‘paonpas aq yOu |[IM 3 NGA Sinsse UBD | ‘906‘ES yo Puewap
PAY!POU e Japuaz 07 AjOUINe aaey eM JeyelW |} arjosas O] Jajjo jeUY pue UY e sy “WAY) JO aU aq Ja}}eWwW S/4} aAeY O} PUA! ayy “seyE}IOssy 7g Allag Jo AdJag HEY |asUNod [e220] zo YBNosy} eIssOaH ul] SASEd [LSAaS Fully aie any

‘pasdeja seu juawal}as |PWIIUILU 2 SyYe} 0] Suisap AUe ‘YIns sy “Ajjuaipadxa
Panjoses JOU Sem Jaye SYL “WUA![> INGA Aq PasOUd) sau Bulpvpoul — ayy Siy} UO Juas SaauapuOdsazos AUeW UdEq aAeY avaYy) “yUIOd s]y} Je padNsul sadj Aawoye snjd sesewep Aopnyeys ayqeyene ayy wor Ald sey e St OSS ‘UaADS
Uy ‘syiom aonoesd siyy Moy MOU UIeg af, “BLD 514}. 72 NOA Yam ‘dja ‘sadewep Alojnjers ‘aa SAaWONe JO SaNss] 94) JeqLUOD 0} PaaU OU SI alat]} BUND 0} SU] WOY} SUUTE|D YdIGI Fug NOA aduis “paysa[a1 Aynposcisas 5) JaYO OOGS aU.

“SUMO pue snp JOU 1qQSp B Jo UOIIA]{O7 dujyaas SEM pUAl|9 ANOA Jey} JOEY BYy oO} LMOP S]JOg Ajjer|seq3| “We}AWo> squaljD Jno wy] Ajayejcluos auoww UOQIe Jo BSN!I ay} AUIINO IIH ayy,

Document 1 Filed 01

“samnsoyasip (T)(2}9Z dud YsNOYy auNsopsip |] aM BuYaWOS 5] Jey] asoddns | “suupe|a Asay} 10) sdueINsU! Alte JOU saopryual]? INOA UO!IIdSNs SuOIS e BAeY OS[e | “WO Jey} 0} UOReSN|) Ul ayediaHJed oO} api0 U1 JUSYD ANCA 40) 5}503
aqFaulino O} paau jou op | ‘voyes yy uy aseys Juawagpnf Arewuuns au}.0} Jsea] Je Susuenpe aq jim am yey] sysasans A[SuoNys 3) YaAOBAOY ‘Al|I1U UOYIE Jo aSNeD BUY SIYANYSIY 7: WaAIMOY “adeys SS|Wsig 0} UONOW] 24} Je AjUG pue Bulpulq
LLJ-uou ag Aew 0) pays am aseo AYUL “YdIGJ 9U} Jo UONE[ONA Ul WeJUN 5) NPUOD s,JUEPUaja Tulgayye aq osye [HM BM “WdIGY 34) JO (J) UONI|S JapUN JUALUD.|Nbaa AqyevazeLw OU 5] Bzayy ‘AEUONIPpy “Ino s[yy129q |[IM Alaa sip Juapyuos
ale 3A “UCReE!|Go au} Aed 0} ainsseld Ja}ea8 [aaj 0} JaLUNSUOD B asned Ajjea}ewW pjnom ‘sAeuJoye2 om} Aq juas A[payiodund ‘aouapucdsaioo @ JujAlaa9J Jey} JQNop ou st ajay ‘Aed 0] UOISIDap S,r9WUNSUOD eB yeduu) pjnom UOLelUasadad
LEZurpea)siuy 20 as[eJ ay} Jay}aYyM 0} UMOP sI|¥SIp Ayl/eayeLW Jo} Sa] ayy ‘MOU NOASY ‘JeUsIeW AfaUaIyXe 3q 0} JNPUOD s,UepUAjaq PUL. aM ‘aye}sS}W OU aYPI) “‘VdIOI 24} JO {3} uoQsas JapuN suute|d 03 pay] Ss} sisAjeue AWewayzew Auy

 

LER

4

zasuodsad ul Jag syuaLuwos Aw daay [im | a]qenfea Iqnop ou s| ewig aALIedsal ino asnesag

-00

CV

“MoU 31 BAY NOA Juans Aue UW] “aNssy ye 49949] YT Suimajnas uand ynouywm Ayiqel sy Sven}ers Avadoid pynos yuepuayag MOY pueysiapuN 0} YNIWIP 3 Puy ayy 499] BU) yo Adod e ysanbad NGA Ye Mojeq aas YEIeW AJeUWNad e Sy

19

“JPW INOA JOZ NOA >|UPYL “BUILIOW poo

1

'

fooyind ‘tA
sO? ud

Case

sO WEST SL
©

<Woo'MEfCoLINpMmuyol> ,Mejooynp,,

O0SO- WY azi6b!Z GT OZ URL EZ ‘pam AN
WO ME[UBUIE[NS@ Way [OAL

soplaeusg *] Allped :4y

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 63 of 68

 

 

E60DE VO SSOJDION

"Id SLHOISH ANSDUVW ZEET
. ZOuluuir eudd AUDA

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 64 of 68

EXHIBIT I

 
, ‘ISIMIBUIO MOLI SLU
Buje] ul Asano jeuoissajoid ayy ayeloaidde pjnom J ‘jou J! yng ‘uO!Njose4 ajqed!we ue ul aBebua oF anunUOD NOA Jeu} Jsanbei Aljnqvadsai 7 ‘ujeby

"009’T$ JO 4ayo sjuayo Aw soy siseq ay} paylgsn[ aAey J Wey] aAaijaq J
“ajyeudoidde si jeu} anaijaq

},U0p [ ‘sabewep jenzoe aj 0} uoAejas ou sey pue nod Aed 0} Guljjim ase sated s5yjo JeyM UO adualJadxa Jolud InoA Uo paseq Ajay} Wequinu dn
pel 2 9q 0} sieadde | ‘Apel aqind>= ‘seas sAsui0e/sabewep jenjoe 10 as!Wwojdwod e uO paseq aq 0) Jeadde jou sa0p 0N6’E$ JO ayo JUaI04 INGA
>I

 

io ‘soBewep ajendo:dde ay} 0} pazefei pue jUaqsisuod pue
S SSILWOIAWOD Ont] B SI Jayo SjuUalO ALU HUI T YaIeW Sy} aes 0} OO'OOS’T$ NOA JaJJo 0} AW pazioy ne sey jualjD Aw ‘anoge ay} Bul puejsyiMON
Oo

& OO'OOT’T$ 12301
om SJep 0} pauundul S}SOD ON :S}SOD BIND "yp
KX saa) S,AQUJOVE BIQeuoses! Ul O0'009$ 2q PINOM su} UNoY Ue OOESF SI93e41 ANOA JT ‘sunOY OZ JO je}0} e
S$ yeu, *(g*) BW 0} SUOMed!UNUULUOD s]!B2LUa INOA pue (P" [210}) yoes 7" Je yoea eled T sels zg 4939] aBed TF jenlul InoA Yep oj sunoy C9") pue sjoVJ
Bu} JO MAIADd 10) (S*) Jo sdUaIIadxa ALU UO paseq auinsaid AjuO ued] “Sajzei pue saonoesd Buljjig anoA jo aGpajmouyx ou sAey T :saa4 s,AaUIOnYy "c
Zo ‘suoneBbayje ayy UaAIB Ajaxyun AjyBiy pue UMou uN ale seBewep jenjoy 'Z
= 00°00S$ 3q Pinom asiwoidwoD :00°000'TS JO WiNnwiIxelW eB die sebeLuep A1oyny,eIS 'T
d ‘s]SO72 (~) pue ‘saad s,Aauuopy (¢) ‘saBbewep jenjze (z) ‘sabeuiep Ajojnje 3s
5 (T) 1a4e sased YdDQ- Ul a|GeJaA0I91 s}uNOWe pamoyle au ‘mou NoA sy ‘Ajjenbe aye} pue aalb sated jog jeLUy S| as|WOIdLUOD JO UONUYEp AW
= ;

5 ‘uoqeue|dxe soueaj9 e uleBe Jsanbas 7] ¢6uimo pue snp
S jou ave sabewep ouj yng “ay 0} ajeja op Aauj Jeyy UoISoOd sjualf 4NOA I S| 40 gSyUaLUNDOp asoU} Ul PalUap! ZAUILUIE BUad AJIPBA SU} JOU SI SYS

Meu} Buluval Yay 0} a3e/91 JOU Op NOA 0} pepiAcid sjuaLUN.Op ay} }eY} UOISOd Sua INOA U sy *,,5uIMo pue anp, jou sem 4qap ay} sBayje2 noA Aym
uje|dxa sayjaq Ajsuauw jnq ‘quauuNnBGue JuewBbpne Arewuns e UM alu aplAoid 03 NOA JO) Burjoo jou wy ‘usjejdxa 0} Burjjim jou nod 41 *,,5uimo pue
ane JOU ]Gap eB Jo UONDA|[OD Burjaes,, AjpeBayje quayjo Aw uo paseq wejo pebajje pue puewap sjualja 4noA asAjeue 0} alu JDBdxa NOA MOL das Jou OP J

R

‘suonenoGeu yins-asd u; aBeBua 03 anuljuoo pue Seul|peap ANOA JSpisuodet NOA yeuy Jsanba
‘\das aduIs ape sem JeUM UeYY sSeuBoud suoWw Bupa aie aM jsea] Je pue Y9IM T 4OJ JaPWeW Sy] Ul PAAJOAU! UBEq AjJUO BARBY] ‘SBUI]Peap ANOA JO}

0454-

Qpeeu 3U} BS },U0P | OS ‘AUI|peap SUOMeWUW!T Jo a3yn}e3S Aue JepuN jou ale NOA ‘UJOT ‘WEL [MUN JUSS OU d4aM SjleLWa dn-Moj|OJ INOA pue *jdas Jo pua
G ayy qe seq JU|S SEM Jaya] Jeu! Ano, “uUOHeBI JO apisyno sayWew sly} Gulajoses sn 03 SAonposd-sayuNod S| Saul|peap Alesqse asaLy Buiyjas no,
q

Sj ‘UBYIEN
w

Yn

©

O ©

<LUOD"MEIUELWIEINSMWIBUJOAU> ,,LUIaUIOA UPBLIEN,,

OO0SO- Wd 8T?ZO:T 610% UeL Sz ‘4 (er
Luoo"mejoouNp Ouyol

  

sapiaeusg "y AtIpeA 1

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 66 of 68

(s+)
-:-- 3JOIM <TOS ME/UEUTTENSHULSyOAT> wIayJoA UEYZEN OOSO- 8Z:Z¥:20 GTO UeL EZ ‘PEM UC ----

LOD‘ Me|OOUNG' WAM ZoHSqa/A

WOO ME/OOyNPOUYOF -jrewy
OOL9-ZLE-OLZ ‘919L

9L00€ YO ‘]emsoy

GSEZ92 X0g ‘O'd

"yd ‘ooynd "Wy Uyor Jo WuIy Ave] Ssouisng
ooyng "Wi uYyor

‘spieBay Jsog

 

 
Case 1:19-cv-00454-ELR Document1 Filed 01/27/19 Page 67 of 68

EXHIBIT J

 
“ZYUNSOTSIG WOYS LdWAX3 GNY TVILNSQIJNOD “ADaT/ Aled LNIITD-AINYOLLY IHL AG G3LISLOWd ATIW537 5! Jey}

UOLRULOJUY SUIEJUOD PUB passaippe Sty YoIyM oO} Aqua JO [eENpIAIPU! BU} Jo asn ay) JO} pepuayU] st ‘syuatUENe Aue YUM JayJado} ‘adessatu sty, “Adoo e Supyew Noyyind adessau |2UJTLIO By] Bajap pue |/elWe Jo auoydajay Aq AjayeipaLuw!

sn Ajgou aseayd “4oJJa UW) UoQes}UNLULOS Siu} pantazes Brey NOA J] ‘Paiiqiyoud ANI).ns s| sJuaWNIOp PaYyseye 4o/pue VOYeD}UNWLUOD sty} JO $JUa]UO> ay} UO paseq YOHIE Aue Jo Bulyey ayy Jo BujAdoo ‘UoReulwassip Melnad Aue pue JOE

U] [JewW-d S14} pealaaaz sAeY NOA Jey} payyoU Aq~@Jay a2e NOA Uald|2a1 papusqy] 94} 0} y Supaljap Joy ajqysuodsa, quade Jo aadq|dwa ayy to ualdns, papuszy! ayy JOU Sie NoOA Jj “adoge paweu {s)Aqqua J0/pue (s)jenpiajpuj payloads ay Aq
asn Joy Ajo papuayul uOHeWsO}U) jeE4UapPyUOd su eyUOI pue TZSc-OLae ‘D'S'N ST ‘Iv ADeALY suoyeruNWWOD 9/U01398]3 Sty Aq paJanos ave squalunszop SujAuediosse pue adessaul jjelU-a S|Lj Ul PaujeyUos UOetwOJU! SUL SALIWILNACIINOD

Prt bp esned Ear! Ke so%

ovdnolg Me] ueWle!nS %,

SGM: NOEAUROO T MOULMANE NORV ESSI
AV T YETWASNOD

SVILLY

 

“UsuOIsIM] pu ‘spxay, ‘UDB nyoIA ‘OUDrpuUr ‘SioUN|T ‘OpD.4o]OD U2 S}.ANOD JOL-LISICE SATDIG patug] 9y) [jo pu srounpy fo aig ayy ikz aayODAC! oF pasUaD!Ty

TOS METUET ENS GUTSY OAT :pewwg
PapY saseqany
881.8 - SZS (GES) xeg

9S50€-895 (DE9) auaYg

SPTOO soul] ‘psequioy

002 541N5 ‘an uany PUe|YsIH *s OOSZ

“PY Me] VELUIE|NS JO USISIAIG ~ M27 JOWNSUOD Sey
. 3/8eq WPS] $0 JOpPsIq
“bsg ‘Wleyfon ‘Dp UEYIEN

 

‘auUI|Peap awes ay) daay 0} payonzysul waaq sAey aM VaASMOY “OSZ'ES 0} UONINpal [eUY e aYeLU [|| am YWEJ-pood Jo aunjsa’ e sy

-ELR Document1 Filed 01/27/19 Page 68 of 68

“ase BY] 0} poudisse apne jusapay aly ‘ssayeww oy Uosiad AjuG ayy UM Jey} sseappe

st
ie 0} Ayunyoddo ay} sary JIM 41 Me] BU] UO SeaAZesIp yualD ANOA Jy ‘uO |sod tno BuUQe|NouJe alqewojwios WeYY SAO ale am ‘Wass aney Ned sy ‘me asea Buroddns nod papinoid pue uoHde Jo sasnes ay] payejnoque Apea AeA aagy any
ss "youre S14} puayap oF Aed |j1M SqUaI[) UNOA JeYM 0] pazedwod Alo Jey e SI PUBLUAP 00G'ES SUL ‘Je Sanjastay) anjosed Bury} Ssayy sisym MOLY NoA
>3et)) IqnoP |y} Jo Jyauaq ayy Nod aAIB ym | YONS Sy "007 4IOM S,HNUIE|g Op NOA ‘lewa yse] ANCA ut payYySI|Ysiy Apeajo AIBA Sy YalIq NOA OY spews Aw day aney | ONposd-yiOM pue ayel Fuyig Ano ynoge paussquos Ajsea|3 sj yay INCA aaus
oO

1
oO *paye}ssSpUN A[UBSIUZIS OS[e SI SSE SIL O}UI BuO
“seu JRYUM UO yew UpideL ayy Yyo-y9eq INOA Yodsas UUM “SLES SI B1e4 uy (ssayew snossunu yO) panoudde-ynog AU Ing SaPWEW 71 Ie) OU Puy “yuAl/D LWEAq Jas sem YI ‘ALU Aq Jas JOU Sem ,Auypeap Aleique, ay] “eva By} J0j syuey)
a . ‘yor
5 ‘Aug sa soding yuaLUay}as 104

sm WEA SLA
oO

<WOs"Me|OOYNPBuyol> ,Mejooynp,,

OOSO- Wd Z2t6z:T ETO ueL sz ‘Us AN
LOD ME|LELWIE]NS OL WIeY|CAL

soplaeuag *y ALIPRA !34

 
